RECEIVED

“District Court of the United States”

District of Alaska MAY 94 2019
Anchorage, Alaska CLERK, U.S. DISTRICT COURT
“David Gary Gladden” , . ANCHORAGE, A.K
POBox 877109 /3/93 S, 9/d KK Yenbor Dr —
Wasilla, Alaska [99687]
23
David Gary Gladden, in propria persona )
Plaintiff )
)
Versus ) Case: 3:19-cv-99
)
CHRISTINA L. REIGH, in her personal and )
Presumed Official Capacity )

I. Third Amended Complaint and in the Nature of Quo Warranto

Table of Contents

I. Third Amended Complaint and in the Nature of Quo Warranto .00....cecceceesceeseeseteeesenseeeeeseneees i
Bos CREE ccccriesuniatexveemmnerassiccmvoancncioanaccedinu came Ses SO iy NES ERIE IMEI ater Knee enen oem ENRR 1
IL, Juttial Jarisdictional Statement scusoscsmnnararama ae 8
TIL. Jurisdictional Definitions ..........ccseesesessssssesseesesssseesecessesseesecsesseeeesstsseeassaesseesssaesseeessaeseeeeseees 9
Ay. Pilblie Ofiiter V erste Mate Bim pO VC uccccsiecca cersrarccsesscoumnaornvnennanierviverceswuanvennenreenens 9
Bs WRCAUS sevsscsspesnancanunnnvicssensycames4innne; wa seveuessieeiereci8 GARAT AN HELI NNN RII URIS ANSI AAIAI TA AAR save 12

Be TSE cea erere ve eatin ae nena eatin aadaaneaSind odtdineaddnamennentenneconmanenmmemnnnenmnenannnnaanmomeesnansreaenn 14

Ge Unambiguous Statues sissiscsccsssassssssecsssunsasenerecsannsaraasanccreaemenasancasini eaie ieieanicnaanastioasisceaee 16
a. Supreme Court of the United States... ceeeceessesseeeeeceeeeeeeseeeseeesecesseseeeesesneeseseeeeens 16

b: Congressional Intent. siscsscnsimannncnnnnmarnnnsiamannannnsmmunmarnnaimeusannnss 17

é, Federal Rules of Civil Proceed ute sss scsccosessseasoncnnaniminicnsnnsnrnseninivananmeanees 18

A. 9 Cir CUit. o.cecececcccscsecesssceeseseescsescescsesesecseseusssesecseneacseeseseeaecsesasaeeesarsaesasaesaesasensaeensaeseeas 19

@. Patera Citi cncccsnsnmnrescumee acne ES 19

f. Inquiry Ceases if the Statutory Language is Unambiguous. ............cceeceeseeeeseeeeseseeenees 20

i

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 1 of 127
1. Supreme Court of the United States..........cscceessssesesscssssssrssenesssssennessrsenseseneteseseeness 20

2. OY Circuit. oc eesessesseeetecsecseesecsseeseessessesseessecaseeseeseeseesseseeseesecueeseenennecnsnesieateateenseneeneey 21

3. Federal Circuit. ..........cccccsesscscsesssecestcesetecceerseccesssesasssssvsaconsecssgseseeeeeassaseneeesenteneessenenes 22

D. Legislative History ..0..........: se esssssssssscsssesescsnscseseessesecasessenesneeseneseseseeseesessceseeaseeesssensseeneensas 22
E. Actual Notice ..........ccccscccssssscessccscssccsessaccnsessssseessessessesensssesesensssessseesceasenessnesessenscesssesnasenss 24
F. Requirement of an “Office” Established by the Legislature or the Constitution otherwise
there is No “De Jure Officer” or “De facto Officer.” ....esesccscseceseserssereeentscceecenteeensssersneseseras 28
a. 18 Circuit Court of Appeals Citing Norton v. Shelby County....c.cccccscssscssessssssssssessessees 30

b. 8" Circuit Court of Appeals Citing Norton v. Shelby County .o.cccccccssccssscssssesssecssssssesseees 30

c. 9" Circuit Court of Appeals Citing Norton v. Shelby County. .....cccccssssessscsssesvscssssssvsceuss 31

d. State of Alaska oo... eee ccescssseeeseccnesceecesseeseseeseessssnessecssesssesesscesseesscesssessseseseessenseseers 31

€. State of Massachusetts ..........ccccccscsssssssssessessssessescesssscseescenssaeeseseeensesessscsesscsssseseacseusesesees 31

f. State of North Carolina. 0.0.0... cccccesssscressesenesceseressssesrssssseaseneseseessssesseseceeseessseessaessases 32

@. Other Jurisdictions. 0.2... eesceeessssesessssssesessssesecsscscsseseoseseesssevscesssesssessseccssseesesessceneaceneas 33
G. REIGH is Deemed to Know the Law. ........ccccccscccssssssesssssssssssscessssssescsscavscssssesseccerscseeesececs 36

H. Substantive Rights and Substantive—Especially with the Combining Law and Equity into
One Form of Action, 48 Stat. 1064, June 19, 1934 “[A]ll laws in conflict therewith shall be of

no further force and effect.” 0.0... eesscscsscescessesscesccsscsssesssrssecsceseresscessassesesssecssecesececccecceees 39

@ Substative Means ...........c.ccccsscssscsscsscssessssesssssseceesssesecssessusessessasesscessesensecarsstseeceeseeseesenses 39

b. Substantive Rights. 00.0... eecsessceesseseeesssssssssssecesssecsesesseeesceesseseseeacscsssesssseeevsseessesssseens 41

IV. SOA Essential Issues of “citizens of the United States” .......0........:.ccccsscsscesseccsceccececeseccceseces 42

A. The Fourteenth Amendment Doesn’t Apply To “citizens of the United States” in the

District of Columbia or to the District of Columbia. .................cccccssesssecssesscseeeseessesseeseesaeeseesees 44
B. The Fifteenth Amendment Does not Confer any Right of Suffrage on Anyone.................. 45
C. A “citizen of the United States” Has No Rights of Suffrage. 0.0.0.0... cccccsseeseeesseeeeeseetsees 46

D. A “citizen of the United States” even in Foreign Country Such as Old Mexico is bound by
the “benefit” and his property and income is subject taxation to the United States. ................ 47

Third Amended Complaint—Case: 3:19-cvi99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 2 of 127
E. The “citizens of the United States” fill out the same Form 1040s, the same 1099s, the same
W4 and have the same W2 for the “Federal Income Tax” in the District of Columbia and in
the “United States.” ........ccccccccccscscssssssecsesccsscsssscceeesccccesscsevsscsssssseeesssessusenensesaresssegsensoeasoesonssees 47
F. Public Salary Tax Act of 1939, 53 Stat. 574-577, on “Federal Income Tax” referencing
Helvering v. Gerhardt, 304 U.S. 405, 418 w/FN6 [extensive details] (1938) Precludes Gladden
Jurisdictionally. ........c:cccccccsssccsesssssscssssscsessnsssssstsesseesseseassessesesesanensseeaesensesenenenacsenssseneressseesesnnaes 48
G. The “STATE OF ALASKA” Is NOT the Government of Alaska, One of the several States;
but, is Using the “National Voter Registration Act of 1993” for “Federal Offices” Only for
Elections; Therein, There are no Constitutional Courts of Alaska Exercising the “judicial
Power of Alaska”—“there is an absence of available State corrective process;” and,
“circumstances exist that render such process ineffective to protect the rights of the applicant.”
eusessensccessenssacseseesscssessevsceassccacescenssesnessenssesseaesesesecstsceaseseecsacessesecaecseeacsescstsceaecestecsanenseseteceeeeess 52
H. The “STATE OF ALASKA” Elections are Limited to Only “citizens of the United States”
that Have No Right of the Elective Franchise or the Right of Suffrage PRECLUDING the
“citizens of Alaska” from Exercising Right of the Elective Franchise and the Right of
Suffrage. 0... escssccsseeetececeeeccesseseesseaceeesesseseesscesesssecsseseessesnserssssecssssseeesessesecesseceeteeerssersees 54
I. The “citizens of the United States” After the Fourteenth Amendment Flipped to where the
Source of Citizenship if from being a “citizen of the United States” and not being one of the
citizens of the several States. 2.0... essssescssesssccesenessessescsssenesscsessesnsceseaccescasescsescessesesceseeessees 58
J. Federal Enclaves such as the District of Columbia the Same as “Federal Areas” under the
Buck Act of 1940 and 1946 for “citizens of the United States. ............ccccccscsssssssscesesssseeneenenes 59
K. The Tenth Amendment Provides NO Protections to the several States or to the People of

the several States Against the Statutory “citizens of the United States”. oo... eeesseeesereeees 60
V. Jurisdiction Is in the “District Court of the United States and NOT the “United States District
COUT”... eeeeesesceseeneeseeetscessecessccseeteseescenessesssnensseccsesaeseessoneassaesssersscessesaseaesaseesscesaeeausaeensensenetaneas 64

A. District Court of the United States Means. .............::ccscccccssccsseecsscssseessseseeesseeeenecneressesenenaes 67

B. Subject Matter Jurisdiction... te eeeesessescsetsnssesnscessescsssessscensscensesensessssenssneneeesscensases 68

C. “United States District Court” under 28 U.S.C. § 132 is NOT exercising the “judicial Power

of the United States” but is exercising the “judicial power of a district court.” 00... eee 69

D. Reviser’s Notes ......:c.cccsescsscssecsssssecsesccncescnescesssessceseesesassassscsscsessnessesevesenessevsseneonssaasseeseonsons 71

Third Amended Complaint—Case: 3:19-cvii9

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 3 of 127
E. 28 U.S.C. Organization of Court—Chapter 5—1948 Chapter 646—Pubic Law 773, and, 28

U.S.C. § 451 Definitions 1948 Chapter 646—Pubic Law 773 .......-.ssscsssssesssereesensestteseeneatnaes 72
F. “citizens of the United States” Can Be Tried Before a Non- Article III Section 1 and 2
JU ge oe esccccscscsessecseceecsenscsesssesssessssacsosssssssnsssesesnensesesesesnensasscesesensesensenensceenenenenssesesneseneaeeenee® 78
G. Inquisitions versus Adversarial ..........cccsscscssssscssessessseessesseseeetesessesesseeeseceresessnsseesseenenseeees 79
VIL. Parties. ......ccccsccesccsccssessesccsessecssecseccceeseesecceeesscsevsaessesecsssssesssoseseeeenscsnsvaeesssessaneseeesnesesesneeenessaees 85
A. David Gary Gladden (“Gladden”)... eeseseescseeessteeesessssneseseesessssssenseensescssseasserneeenas 85
B. CHRISTINA L. REIGH (“REIGH”) .0... ci eeeeeseseeeseseseessesssssessesesssnsecsaseesssecsssasensonseasens 86

a. “For” means on “Behalf of” or for the “Benefit of’ or “Representing” the “STATE OF

ALASKA” (“SOA”) oc ccsecsesssscsssecsesssscserssesessnsssenssavasssessnsosonsossesssnesensesesssesseessceesseeecerseseres 90
b. Warning of NOT having “Independent Judges” by Chief Justice Marshall .................... 90
c. “Behalf of meaning .0.......c cc eceeseseccssesceecesccesssccsssscessccsessacetessecsesaeesnecseesaeenseeseseasseeens 91
C. “State of Alaska,” being one of the several States with “Districts.” ...............c:ccsscssseesveess 92
a. “Districts” established the Venue and “Offices” of “judicial Officers.” ..........c:cccesee 92

b. “STATE OF ALASKA” (“SOA”) Used by REIGH that has NO “Office” Enacted by the

“Legislature of the State of Alaska.” ...........ccsssssssscssescesescesesesscscssssccsscsussessssessessesoveseneeceneas 93
1. ORDER One of REIGH. 0... eecssecesseecesecceensecessnesssessesesssaesssecsesseesaesacenscseececs 93
2. ORDER Two of REIGH 0.00... eesecsssesssseseseecesesecsesseneeessceaescesssecsuceustsssssassnssssceneaseneees 93
3. ORDER Three Of REIGH ..0....eceeeecssescseeseeetesessesesecesescsesesesescscsssssceecssscsessssecees 93
4. ORDER Four of REIGH 00... ee eecesssssessesesssessscsseseesseaeecseescstsscessecscscenssasscsussssvssneees 93
5. ORDER Five of REIGH 0.0... cccssceeessseerscesseeseesesessscaessesesesessesseessestseestesessscensevees 93
6. ORDER Six of REIGH 0.0000. eeeeseeseeesesseesssessesesescsceseccensenseseseeeeseeaescesacaestesssncessess 94
7. ORDER Seven of REIGH.............cccccsscsssessscssssenessssecsssenseseesesesesaeeessesauseesssaensenssncensees 94
8. ORDER Eight of REIGH ...0...c.ceeccesessecssessesessesesseseacesesceasenescensscessaeeseseseesesseeaeseceesees 94
9. REIGH is Currently A Member of the Alaska Bar Association ...............:cccccecscssesees 94

Third Amended Complaint—Case: 3:19-cvi99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 4 of 127
c. Source of REIGH’s “Third Judicial District” is the Alaska Bar Association Bylaws, Art.
I, Section 6 “CREATED” the “Third Judicial District”, not the “Legislature of the State of
Alaska.” ....ccccsccsssscssssscesessssesessscscssescsesesccceneeseseneeesessssssusuesusasesasessusesecssateaeseseseeseseseesestensarees 94
d. Venessa White (Superior Court Judge — Palmer) signed an Order Stating She was merely
an “Undersigned Jurist” When Pressed to Produce Her “Oath of Office as a Public Officer
and her “Civil Commission” «00.0.0... ceeesecssceseescesceaseoresseceeceeeseseeesesecsseeseosessaserseessensesesoseoes 96
e. All of these Alleged Judges are merely Employees of the SOA...........eseeeessetesseseteteees 97
f. REIGH has a Rule 5 with Oath and a Rule 64 Filed in the Alaska Bar Association ....... 98
g. The Legislature of the State of Alaska is Controlled by the Alaska Bar Rules—There is
NO separation of Three Branches of Government in Alaska .............c:ccsssscssseesseessesessseessens 99
h. Rules of Court are not the Laws of Alaska. .....0.....scscsesscsscesseesscesssesseceeseneteceesnesesreers 100
i. Judge TORRISI Operates and Issuue ORDERS ONLY in the “Third Judicial District.”
sesessesescsavscssoseesssssessssessusessccessucossusecessuensessueneessuessessusuessseseasseusessesensessneessatensscsaseaseresssnesesess 100

j. Judge PATRICIA DOUGLASS Operates and Issuue ORDERS ONLY in the “Third

Judicial District.” oo. ee esesessssesesceesesesesssesesssssesssesecsecessseescsestenesassssesessescsscavscssseceseecatere 102
k. Seal of the “Superior Court of the State of Alaska. ...........cccccccsssssssssssscssssessssesesestseers 103
a. Attachment 43—2007—Rule 4 Seals of the Court and No Trial Court Seal ............ 105
b. Attachment 44—2008—Rule 4 Seals of the Court and No Trial Court Seal ............ 105
c. Attachment 45—2009—Rule 4 Seals of the Court and No Trial Court Seal ............ 105
d. Attachment 46—2009—Rule 4 Seals of the Court and No Trial Court Seal............ 105
e. Attachment 47—2010—Rule 4 Seals of the Court and No Trial Court Seal ............ 105
f. Attachment 48—2011—Rule 4 Seals of the Court and No Trial Court Seal............... 105
g. Attachment 49—2012—Rule 4 Seals of the Court and No Trial Court Seal ............ 105

Third Amended Complaint—Case: 3:19-cv-99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 5 of 127
h. Attachment 50—2013—Rule 4 Seals of the Court and No Trial Court Seal ............ 105

i. Attachment 51—2014—Rule 4 Seals of the Court and No Trial Court Seal............. 105
j. Attachment 52—2015—Rule 4 Seals of the Court and No Trial Court Seal............. 105
k. Attachment 53—2016—Rule 4 Seals of the Court and Trial Court Seal Appears..... 105
]. Attachment 54—2017-——Rule 4 Seals of the Court and Trial Court Seal Appears..... 105

m. Attachment 55—2018—Rule 4 Seals of the Court and Trial Court Seal Appears... 106
1. The “judge” and “magistrates” Can Act of “United States Magistrates” in the “United
States” District Courts” under 28 U.S.C. § 132.0. ceesscesseeerscceeeeeeseneseeeeeeceseeererentenss 106
m. The “SOA” bonds the “Employee” of the SOA if they steal from the SOA and This
includes all of the “judicial Officers” such as REIGH, TORRISI, WHITE, ete. 0.0... 108

n. Constitution for the State of Alaska—Qualifications are Different Between the

Legislature, the Executive Governor and the Judicial ...............cssesssccsssesrssessseseceesseeseceeaes 108
0. Jacobs Corrected by T.E. Tomlins in 1811.00.00... eeccseessesseeseeeessseeseessnseesssesseesseeseees 109
p. Oath of Office for all Public Officers of the of the several States. .............c.cccsseseeeeees 110

VI. The “United States” is also the same as the “United States of America is a sovereign body

POMC.” see eeeeccscessesnsssssnsnssssnsessssnscscsesssenssecseesseasaesseavensasucaesesseseesesusaserssseeseaeseessacecesessensssseses 111
FIRST CAUSE OF ACTION uu. scsessescsesseeceesseseesssecessseesssessessseesseaeescasesescesesaeseesesessases 115
SECOND CAUSE OF ACTION ou. ccccsseesssssescsctsececessessesssecstscsecessscesesecessenseseseeeseceusecanesseseces 116
THIRD CAUSE OF ACTION ou... eee sesscceseessessseecetsneeseseesensseneeneaseassceesecseresssnenesseatsesesssaceees 116
FOURTH CAUSE OF ACTION uo. eccsesseeescssecescesesceccsesessesesscssssceasessssessecenecsnssessscceseseness 116
FIFTH CAUSE OF ACTION uc ccssseeeseseseeessesesesseeescesesesaescassessensescenseeeseneesenssaeseseeeseseens 116
SIXTH CAUSE OF ACTION ou. ctsecsesseeesessseescsseecsseecssnsccstsersecesscsesseesssressseesssesssesseasess 117
SEVENTH CAUSE OF ACTION oo c ccc ccssesscscssssceeseceessscesesessececserresessesessesessssaesseaseasanenes 117
EIGHTH CAUSE OF ACTION 0.0... ccc eecseessessenereescsssesesseeessseeseseacaeseacseseessseesenenseessesseaeens 117
NINTH CAUSE OF ACTION 00... .cccccccssccsssssscsesessessessessssecnusessesesssassessaseassasassaesevsessgeneengeagens 117
TENTH CAUSE OF ACTION ....ccccsssescssssssssssssescessecsscsercenersesecesseesstectsceassesseseenesseessassnensaeens 117

Third Amended Complaint—Case: 3:19-cvs99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 6 of 127
ELEVENTH CAUSE OF ACTION ......ccccccssssssssssssesessessesessesessesnseneseesaeeenssesarsrssressssensecaeeseeags 117

TWELFTH CAUSE OF ACTION .......cccsssccsssssescssssssssessessesrensseessesnnscenscessensaceeeserseescssersssanaes 118
THIRTEENTH CAUSE OF ACTION ...00...ccccsssscesssscssessesseseeeessnnsrsesnessseeeseaneceeensenaseeuseansees 118
FOURTEENTH CAUSE OF ACTION . 0... ccccsccssescsessensessessnseenssesseesnssneseeenecesssenseaseneonseess 118
FIFTEENTH CAUSE OF ACTION... cs ccesessssssssseesssenscneenecseesaseseansesssessnessesenennssreceesnsenas 118
SIXTEENTH CAUSE OF ACTION 000... ececcccesessssseeesserensessceesscsesesensesneseessesssneeneesaeeeeneeanes 118
SEVENTEENTH CAUSE OF ACTION 2... cccssesscsssssesssssseseesteesersnecaresnseateceeesnesesesenuseneee 119
EIGHTEENTH CAUSE OF ACTION .0.... cc cccscsecsctesscsenssresertscssencessesensceeneeseseatsesecsseneees 119
NINETEENTH CAUSE OF ACTION ......ccccccccssssessetscsessereensessensesessesseeessesessensseneseseseneeanes 119
TWENTIETH CAUSE OF ACTION oc cccscescesscsrenssrsssesscssssccsetessensensenssneeneesensenseens 119
DAMAGES 0. ceccceecescsssscsesesesessensesceansnsesssnsaesssaveesauseesssscsrssessecsecsdconssasstesuasesateneesraseesesersseees 119

Third Amended Complaint—Case: 3:19-cwA9

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 7 of 127
A. Overview

1. Comes now “David Gary Gladden” (“Gladden”), in propria persona with
this Compliant against “CHRISTINA L. REIGH” (“REIGH”) in her personal and
Presumed Official Capacity for proceeding against Gladden after Gladden had given
RIEGH “actual notice” that she was proceeding with a “clear absence of all
jurisdiction”! in the Case: 3DI-18-00002CI in Dillingham, Alaska under the “State Bar
Bylaws, Art. I § 6 Administrative Districts—(3)“Third Judicial District” with this
Third Amended Complaint and in the Nature of a Quo Warranto. (“Complaint”).

2. The “Third Judicial District” is an “administrative district” “created” by
the Alaska Bar (Not the Legislature of the State of Alaska or the Constitution for
the State of Alaska) as evidenced by Attachment 1—State Bar Bylaws, Art. II,
Sections 6. Administrative Districts (“Attach 1—State Bar Bylaws, Art. I’), to wit:

Section 6. Administrative Districts. For the purpose of the

administration of the Act, these Bylaws, the Rules, and the Policies and

Regulations promulgated under them, four administrative districts, based

in part upon the judicial districts existing in 1973, are created as
follows:

(1) The First Judicial District of Alaska;

(2) The Second and Fourth Judicial Districts of Alaska combined;
(3) The Third Judicial District of Alaska; and

(4) Any jurisdiction or geographical area outside the State.

 

' Stump v. Sparkman, 435 U.S. 349, 349, 356-357 (1978) “Held: ... (a) A judge will not be
deprived of immunity because the action he took was in error, was done maliciously, or was in
excess of his authority, but rather he will be subject to liability only when he has acted in the
“clear absence of all jurisdiction," Bradley v. Fisher, 13 Wall. 335, 351, 20 L.Ed. 646. Pp.
1104-1105 (1871),”

1

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 8 of 127
3. The constitutional Venue for an “Office” within the “Third District”? as
established by the Legislature of the State of Alaska in 1959 in SLA 1959, ch. 50, § 16
codified today in ©AS § 22.10.010—Establishment of Superior Court is evidenced by
Attachment 2—SLA 1959, ch. 50, § 16 (“Attach 2—SLA 1959 ch. 50, § 16”).

4, And further, REIGH has been knowingly and intentionally proceeding against
Gladden after Gladden had given RIEGH “actual notice” with a “clear absence of all
jurisdiction” using the Alaska Bar “Administrative Districts’ by the Alaska Bar
Association with “District” defined and evidenced in the State Bylaws, Art. XIII (5)
“District” means an administrative district of Alaska, as defined in Article I, Section 6
being Attachment 3—Definition of “District” by the Alaska Bar (“Attach 3—
Definition of “District” by the Alaska Bar’).

5. REIGH uses the “administrative district” of the Alaska Bar Attach 1—State
Bar Bylaws, Art. I”) being “IN THE SUPERIOR COURT FOR THE STATE OF
ALASKA” instead of the constitutional “In the Superior Court of the State of Alaska”
established by Attach 2—SLA 1959 ch. 50, § 16.

6. And further, REIGH has been proceeding against Gladden after being given
“actual notice” that REIGH had no “Office” established by the Constitution for the State
of Alaska or the Legislature of the State of Alaska therein flows a fortiori that REIGH is
not a “de jure officer” or a “de facto officer” as there must exist a “office” established by
the Constitution for the State of Alaska or by the Legislature of the State of Alaska. See

Memorandum on de jure and de facto, injra.

 

2 SLA 1959, ch. 50, § 16 codified today in ©AS § 22.10.010—Establishment of Superior Court.

Third Amended Complaint—Case: 3:19-cv-¥9

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 9 of 127
7. And further, the qualifications for in the State of Alaska to “vote” is only for
“citizens of the United States” that have no right of suffrage or elective franchise. See
Section on “citizens of the United States,” infra.

8. And further, there are no elections to vote if you are a “citizen of Alaska” to
exercise your right of the elective franchise and your right of suffrage to be a qualified
elector to elect “public officers of the State of Alaska.”

9. And further, there are no elections for any “public officers of the State of
Alaska” with Alaska being one of the several States.

10. And further, there are no “trial by jury” in Alaska except that you to be a
“citizen of the United States” instead of a “citizen of Alaska.”

11. And further, REIGH is operating ultra vires and in “clear absence of all
jurisdiction”? exercising any “judicial Power” of any of the several States and evidenced
by all of the actions and filings of REIGH.

12. And further, due to the CON of the people of Alaska including REIGH that
has absolutely not one scintilla of authority, duty or relationship in any capacity to Alaska
of an “Office” established by the Legislature of the State of Alaska or the Constitution
for the State of Alaska as one of the several States to exercise any “judicial Power of

Alaska.”

 

3 Stump v. Sparkman, 435 U.S. 349, 349, 356-357 (1978) “Held: ... (a) A judge will not be
deprived of immunity because the action he took was in error, was done maliciously, or was in
excess of his authority, but rather he will be subject to liability only when he has acted in the
"clear absence of all jurisdiction," Bradley v. Fisher, 13 Wall. 335, 351, 20 L.Ed. 646. Pp.
1104-1105 (1871),”

Third Amended Complaint—Case: 3:19-cv-99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 10 of 127
13. And further, REIGH is merely an “employee of the SOA‘” with the
definition of “State” being as codified in 52 U.S.C. § 20502 (4) “the term “State” means a
State of the United States and the District of Columbia.”

14. And further, REIGH has not one scintilla of authority, duty or relationship in
any capacity as a “public Office of the State of Alaska” with Alaska being one of the
several States.

15. And further, REIGH is one hundred per cent only beholding to the Alaska
Bar Association within the Alaska Bar “Administrative Districts” validated by her Rule 5
and Oath and Rule 64 evidenced by Attachment 4—Rule 5, Oath, Rule 64 of REIGH
(“Attach 4—REIGH Rule 5, Oath, Rule 64”).

16. Notice: This is quite lengthy but the CON is quite complicated and for
judicial efficiency there are terms and definitions with Memorandums otherwise this
instant Case will drag on for many months and years or be dismissed. Gladden is fully
aware of challenging the Alaska Bar Association and any alleged Judge will bring forth
all of the resources of the “STATE OF ALASKA” (“SOA”) and the Alaska Bar
Association, therein is the justification for a “well pleaded Complaint” with term
definitions means and Attachments.

17. The “State of Alaska” means when used in this Complaint that Alaska is one
of the several States of the Union of States in the Constitution of the United States
including Amendments 1-12.

18. The only Elections held in the SOA are exclusively under the “National

 

4 REIGH will have an Employee Affidavit pursuant to ©AS 39.05.045.

Third Amended Complaint—Case: 3:19-cv-9

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 11 of 127
Voter Registration Act of 1993” (““NVRA”) evidenced by Attachment 5—“National
Voter Registration Act of 1993” 107 Stat. 77-109 Codified in Title 52 (“Attach 5—
NVRA”).

19. When the “SOA is used in this Complaint it means the definition of “State”
as defined in the NVRA as codified in 52 U.S.C. § 20502(4) “the term “State” means a
State of the United States and the District of Columbia.”

20. The only Elections in the SOA are exclusively only for “citizens of the
United States” under the NVRA as codified in 52 U.S.C. § 20501 (a)(1) “(a) Findings
The Congress finds that—(1) the right of citizens of the United States to vote is a
fundamental right.”

21. The only Elections in the SOA under the NVRA are exclusively only for
“Federal Office” as codified in 52 U.S.C. § 20502(2) “the term “Federal Office” has
the meaning stated in section 30101(3) of this title.”

22. In the definition in 52 U.S.C. § 20502(2) “meaning stated in section
30101(3)” is found defined codified in 52 U.S.C. § 30101(3) “the term “Federal Office”
means the office of the President or Vice President, or of Senator or Representative in, or
Delegate or Resident Commissioner to, the Congress.”

23. There are no Elections held in the SOA for any “public Officers> of the State

 

5 Oath of Office mandated for all “public Officers” in quotation marks, Article XII Section 5
“SECTION 5. OATH OF OFFICE. All public officers, before entering upon the duties of their
offices, shall take and subscribe to the following oath or affirmation: "I do solemnly swear (or
affirm) that I will support and defend the Constitution of the United States and the
Constitution of the State of Alaska, and that I will faithfully discharge my duties as.......
. to the best of my ability." The legislature may prescribe further oaths or affirmations.;” and,

Third Amended Complaint—Case: 3:19-cv-99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 12 of 127
of Alaska® that have an “office” established by the “Constitution for the State of
Alaska’”’; or, established by the “Constitution of the State of Alaska;” or, established by

the “Legislature of the State of Alaska.”

24. The Tenth Amendment? is for two parties being We the People? (citizens of the
several States—Article IV, Section 2— Section 2. The Citizens of each State shall be entitled to
all Privileges and Immunities of Citizens in the several States.), being the “People of the several
States,” and, the “several States.!°”

25. The Tenth Amendment has no meaning under the NVRA as found in 185 A.L.R.

Fed. 155 (Originally published in 2003) IT General Considerations, A. Constitutionally of NVRA

Section 4 “Likewise, the court continued, Congress’ powers under the Fourteenth

Amendment are not limited by the Tenth Amendment” citing Condon v. Reno, 813 F.Supp.
946 (D.S.C. 1995).

 

‘

©AS 39.05.045—Oaths for_other_employees—“A public officer or employee of the state,
before entering upon the duties of office, shall take and sign the following oath or affirmation:
“I do solemnly swear (or affirm) that I will support and defend the Constitution of the United
States and the Constitution of the State of Alaska, and that I will faithfully discharge my duties
AS .eeseees to the best of my ability.””

6 In 185 A.L.R. Fed. 155 (Originally published in 2003) II General Considerations, A.
Constitutionally of NVRA Section 4 “[T]he NVRA is limited to federal elections, the court
emphasized that the NVRA does not establish who is entitled to vote, but rather establishes
the method which an otherwise qualified voter must follow to exercise the right to vote.”

 

7 Preamble—We the people of Alaska, grateful to God and to those who founded our nation and
pioneered this great land, in order to secure and transmit to succeeding generations our heritage
of political, civil, and religious liberty within the Union of States, do ordain and establish this
constitution for the State of Alaska.

8 The powers not delegated to the United States by the Constitution, nor prohibited by it to the
States, are reserved to the States respectively, or to the people.

° Constitution of the United States, Section 2. The House of Representatives shall be composed
of Members chosen every second Year by the People of the several States

10 Article I Section 3.
Third Amended Complaint—Case: 3:19-cv-99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 13 of 127
26. And further, This Complaint has many Attachments, definitions and Case
citations that are essential elements to this Complaint due to the duplicity of
Constitutional jurisdiction of “District Court of the United States” arising under Article
III Sections 1 and 2 exercising the “judicial Power of the United States” versus the
“United States District Court” exercising on the “judicial power of a district court...
by a single judge” codified in 28 U.S.C. § 132.

27. As to Judicial Notice of this Complaint and the Attachments.

In Whiting v. United States, 2016 WL 3946920, 2-3 (C.D.Ca. 2016), to wit:

The Court generally cannot consider materials other than the complaint when
ruling on a motion to dismiss under Rule 12(b)(6), but a court may take judicial
notice of facts that are “(1) generally known within the territorial jurisdiction
of the court; or (2) capable of accurate and ready determination by resort to
sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
201(b); see also Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (providing
that courts may also take judicial notice of materials that are included as
part of the complaint or _relied_upon by the complaint). Where a party
submission satisfies any of these requirements, the court “must take judicial
notice if a party requests it and supplies the court with the necessary
information.” Fed. R. Evid. 201(c)(2) (emphasis added).

*3 These submissions are appropriate for judicial notice as matters in the
public record or sources whose accuracy cannot reasonably be questioned.
See Marder, 450 F.3d at 448. Thus, to the extent necessary to rule on the pending
Motion, the Court GRANTS Defendant’s request and takes judicial notice of the
submissions.

In Marder v. Lopes, 450 F.3d 445, 448 (9" Cir. 2006), to wit:

Generally, the scope of review on a motion to dismiss for failure to state a claim
is limited to the contents of the complaint. See Warren v. Fox Family Worldwide,
Inc., 328 F.3d 1136, 1141 n. 5 (9th Cir.2003). A court may consider evidence on
which the complaint “necessarily relies” if: (1) the complaint refers to the
document; (2) the document is central to the plaintiff's claim; and (3) no
party questions the authenticity of the copy attached to the 12(b)(6) motion.
See Branch v. Tunnell, 14 F.3d 449, 453-54 (9th Cir.1994), overruled on other
grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir.2002); see
also Warren, 328 F.3d at 1141 n. 5, Chambers v. Time Warner, Inc., 282 F.3d
147, 153 n. 3 (2d Cir.2002). The court may treat such a document as “part of

Third Amended Complaint—Case: 3:19-cv-9

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 14 of 127
the complaint, and thus may assume that its contents are true for purposes of
a motion to dismiss under Rule 12(b)(6).” United States v. Ritchie, 342 F.3d

903, 908 (9th Cir.2003).

Attachments will follow as evidence after this Overview as there are many

interlocking essential issues in this Complaint.

II. Initial Jurisdictional Statement

1. Jurisdiction arises under Article II Sections 1 and 2 in the “District Court of
the United States” exercising the “judicial Power of the United States” and not in an
“United States District Court” that is “exercising the judicial power of a district court. . .
by a single judge” as codified in 28 U.S.C. § 132(c).

2. Jurisdiction is under 42 U.S.C. § 1983 for a “clear absence of all jurisdiction”
for a total denial of “Due Process of Law” in an administrative district of the Alaska Bar
Association for being the “Third Judicial District” and not in the “Third District” of the
constitutional court of Alaska including issues of the NVRA.

3. The SOA has by using only the NVRA for “citizens of the United States” is
discriminating against “citizens of Alaska” as qualified electors to exercise their right
suffrage and right of elective franchise to elect “public Officers of the State of Alaska”
with Alaska being one of the several States guaranteed in the Constitution of the United

States a Republican Form of Government in Article IV Section 4.

Third Amended Complaint—Case: 3:19-cv-99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 15 of 127
4. Jurisdiction is under 42 U.S.C. § 1983 for a “clear absence of all jurisdiction”
for a total denial of “Due Process of Law” by using an Alaska Bar Administration
Districts (sic) styles “IN THE SUPERIOR COURT FOR THE STATE OF ALASKA”
instead of the “Superior Court of the State of Alaska” established by the Legislature of
the State of Alaska in 1959.

5. Gladden though not a “citizen of the United States” can invoke the “character
of a citizen of the United States” for discrimination issues of the Fourteenth Amendment.

6. Jurisdiction arises under 28 U.S.C. § 1331 for a constitutional bona fide
“District Court of the United States;” and, the “Constitution of the United States;” and,
the “Laws of the United States” including “usurpation” with no “Office” established
under any of the Laws of the State of Alaska by either the Constitution for the State of
Alaska or the Legislature of the State of Alaska.

7. Other essential elements of jurisdiction of “subject matter” and “personal
jurisdiction” are incorporated, infra.

Il. Jurisdictional Definitions

1. These term definitions and Cases are in Support precedents are presented
forthwith for this Complaint, infra, for a “well pleaded Complaint” and for “judicial

efficiency.

A. Public Officer Versus Mere Employees
1. In the adjudged decision of State v. Hawkins, 257 P. 411, 413-418 (Sup. Ct.

Mont. 1927) is an exhaustive examination of the essential elements to be a “public

Officer” of a civil nature in any of the several States and the requirements pertaining to

Third Amended Complaint—Case: 3:19-cv-99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 16 of 127
the creation of an “Office” in any of the several States based upon the holdings of many
decisions of numerous courts of the several States which are omitted for brevity, but are
relied upon, and this holding is ibid at 418, to wit:

After an exhaustive examination of the authorities, we hold that five
elements are indispensable in any position of public employment, in order
to make it a public office of a civil nature: (1) It must be created by the
Constitution or by the Legislature or created by a municipality or other
body through authority conferred by the Legislature; (2) it must possess a
delegation of a portion of the sovereign power of government, to be
exercised for the benefit of the public; (3) the powers conferred, and the
duties to be discharged, must be defined, directly or impliedly, by the
Legislature or through legislative authority; (4) the duties must be
performed independently and without control of a superior power,
other than the law, unless they be those of an inferior or subordinate
office, created or authorized by the Legislature, and by it placed under the
general control of a superior officer or body; (5) it must have SOAe
permanency and continuity, and not be only temporary or occasional. In
addition, in this state, an officer must take and file an official oath, hold
a commission or other written authority, and give an official bond, if
the latter be required by proper authority. /Emphasis added]

2. This Court may not presume the existence that any of the Defendants are in fact
either judicial Officers of the several States or executive Officers of the several States,
ibid at 414, “... we may not presume he is an officer; it must be shown. * * * It
must appear in the record” (citations omitted).

3. Another extensively researched case on “public Officer” and the requirement of
the creation of an “Office” is State v. Cole, 148 P. 551, 552 et seq. (Sup. Ct. Nev. 1915)
which is based upon the holdings of many decisions of numerous courts of the several
States which are omitted for brevity, but are relied upon, held ibid at 552 an Office can’t

spring into existence, but must be created, to wit:

Third Amended Complaint—Case: 3:19-cvi99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 17 of 127
An office does not spring into existence spontaneously. It is brought into
existence, either under the terms of the Constitution, by legislative enactment,
or by SOAe municipal body, pursuant to authority delegated to it. “All public
offices must originally have been created by the sovereign as the foundation of
government.”

4. In the adjudged decision in Hawkins, supra. at 415 citing the holding of State v.
Spaulding, 72 N.W. 288, 291 (Sup. Ct. Iowa 1897), the distinction of a “position”, i.e.
mere employee is explicated from an [public] officer, to wit:

“A position, the duties of which * * * can be changed at the will of the

superior, * * * is not an office, but a mere employment, and the incumbent

is not an officer, but a mere employee.” /Emphasis added]

5. And further, in the adjudged decision of Hawkins, supra., at 417 explicating
when a “position” is created not by force of law, but by a contract of employment, it isn’t
an “office”, “When a position is created, not by force of law but by contract of
employment, the employment does not rise to the dignity of an office.”

6. A “public Officer” as distinguished from an “employee” must be invested by
law with a portion of the state’s sovereignty for the public benefit largely independent of
the control of others and authorized to exercise functions either of executive, legislative,
or judicial character. See State Ex rel. Newman v. Skinner, 191 N.E. 127, 128 (Sup. Ct.
Ohio 1934); City of Groves v. Ponder, 303 S.W. 485, 488 (Tex. Civ. App. 1957); State
ex rel. Milburn v. Pethtel, 90 N.E.2d 686, 689 (Sup. Ct. Ohio 1950); Dunbar v. Brazoria
County, 224 S.W.2d 738, 740 (Tex. Civ. App. 1949); Application of Barber, 100
N.Y:.8.2d 668, 670 (Sup. Ct. Albany County, N.Y. 1951); Francis v. lowa, 98 N.W.2d
733, 735, 736 (Sup. Ct. Iowa); State ex rel. Dunn vy. Ayers, 113 P.2d 785, 787 (Sup. Ct.

Mont. 1941).
Third Amended Complaint—Case: 3:19-cvl99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 18 of 127
B. Means

1. In Verbie v. Morgan Stanley Smith Barney, LLC, 148 F.Supp.3d 644, 651
(E.D.Tenn. 2015) “See 15 U.S.C. § 78u-6(a) (noting that the definition “shall apply”
throughout the section); see also Burgess v. United States, 553 U.S. 124, 131 n. 3 (2008)
(describing a definition that uses the term “means” as exclusive and a definition that
uses that term “includes” as nonexclusive).” * * * @ 656 “This conclusion is fortified by
the fact that when an exclusive definition is intended the word ‘means’ is employed”.
In Burgess v. United States, 553 U.S. 124, 131 n. 3 (2008) ““[T]he word ‘includes’ is
usually a term of enlargement, and not of limitation.” 2A Singer § 47:7, p. 305 (SOAe
internal quotation marks omitted). Thus “[a] term whose statutory definition declares
what it ‘includes’ is more susceptible to extension of meaning ... than where’—as in §
802(44)—“the definition declares what a term ‘means.’ ” Jbid. See also Groman v.
Commissioner, 302 U.S. 82, 86 (1937) “[W]hen an exclusive definition is intended the
word ‘means’ is employed, ... whereas here the word used is ‘includes.”

2. In Groman v. Commissioner, 302 U.S. 82, 86 (1937) “This conclusion is
fortified by the fact that when an exclusive definition is intended the word ‘means' is
employed.” See also In re Barnet, 737 F.3d 238, 248 (2™! Cir. 2013); Verbie v. Morgan
Stanley Smith Barney, LLC, 148 F.Supp.3d 644, 653 (E.D.Tenn. 2015).

3. In United States Navy-Marine Corps Court of Military Review v. Cheney, 29
M.J. 98, 103 (C.M.A. 1989) “Where Congress intended a more exclusive definition, it
used the word “means,.” In State v. Begay, 225 P.3d 108, 111 (App.Ct.Ore. 2010). In

Berman v. Neo@Ogilvy LLC, 801 F.3d 145, 156 (2 Cir. 2015) see also United States v.
Third Amended Complaint—Case: 3:19-cvi99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 19 of 127
DiCristina, 726 F.3d 92, 99 (2d Cir.2013) (quoting Groman v. Commissioner, 302 U.S.
82, 86 (1937) (“When an exclusive definition is intended the words means is
employed.”)). See also Conn. Nat'l Bank v. Germain, 503 U.S. 249, 253-54, (1992)
(“We have stated time and again that courts must presume that a legislature says in a
statute what it means and means in a statute what it says there.”) * * * “[W]hen an
exclusive definition is intended the word ‘means' is employed....”)”

4. In Haeger Potteries v. Gilner Potteries, 123 F.Supp. 261, 267-268 (S.D.Cal.
1954) “Use of the phrase ‘shall mean and include’ indicates that the statutory definition
was not intended to be restrictive or exclusive. Athens Lodge No. 70 v. Wilson, 1953, 117
Cal.App.2d 322, 255 P.2d 482.”

5. In Stenberg v. Carhart, 530 U.S. 914, 942 (2000), to wit:

When a statute includes an explicit definition, we must follow that

definition, even if it varies from that term’s ordinary meaning. Meese v.
Keene, 481 U.S. 465, 484-485, 107 S.Ct. 1862, 95 L.Ed.2d 415 (1987) (“It

is axiomatic that the statutory definition of the term excludes unstated
meanings of that term’); Colautti v. Franklin, 439 U.S., at 392-393, n. 10,
99 S.Ct. 675 (“As a rule, ‘a definition which declares what a term
“means” ... excludes any meaning that is not stated’ ”); Western Union
Telegraph Co. v. Lenroot, 323 U.S. 490, 502, 65 S.Ct. 335, 89 L.Ed. 414
(1945); Fox v. Standard Oil Co. of N. J, 294 U.S. 87, 95-96, 55 S.Ct. 333,
79 L.Ed. 780 (1935) (Cardozo, J.)

6. See also Burgess v. United States, 553 U.S. 124, 130 (2008) citing Colautti,
ibid; McNamara v. Nomeco Bldg. Specialties, Inc., 26 F.Supp.2d 1168, 1174 (D.Minn.
1998) “In ascertaining the Intent of Congress from a plain reading of a statute, it is

fundamental that “ ‘a statute should be interpreted so as not to render one part

Third Amended Complaint—Case: 3:19-cvi99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 20 of 127
inoperative.’ ” Mountain States Tel & Tel. Co. v. Pueblo of Santa Ana, 472 USS. 237,
249, (1985), quoting Colautti v. Franklin, 439 U.S. 379, 392 (1979).

7. In Colautti v. Franklin, 439 U.S. 392 n10 (1979) “As a rule, ‘a definition
which declares what a term “means”. . . excludes any meaning that is not stated’.”

8. In Western Union Telegraph Co. v. Lenroot, 323 U.S. 490, 502, (1945) “Of
course statutory definitions of terms used therein prevail over colloquial meanings.”

9. In Fox v. Standard Oil Co. of New Jersey, 294 U.S. 87, 95 (1935) “In such
circumstances definition by the average man or even by the ordinary dictionary with its
studies enumeration of subtle shades of meanings is not a substitute for the definition set
before us by the law makers with instructions to apply it to the exclusion of all others.”
In Price v. Commissioner of Revenue, 1989 WL 158198, *3 (Minn.Tax Ct. 1989)
“Moreover, where a statutory definition begins by stating what a defined term “means”
rather than “includes,” the definition excludes any meaning not specifically
stated. Colautti v. Franklin, 439 U.S. 379, n. 10, (1979); Meese v. Keene, 481 U.S. 465,
(1987).”

a. “Term”

1. In Black’s 4" Law Dictionary, 1968, pg. 1639 “Term A word or phrase, an
expression; particularly one which possesses a fixed and known meaning in SOAe
science, art, or professions.”

2. In Webster’s Third New International Dictionary Unabridged 1993, pg. 2358
“Term. A word or expression that has a precisely limited meaning in SOAe uses or is
peculiar to a science, art, profession, trade or special subject <technical ~> <legal ~>.”

Third Amended Complaint—Case: 3:19-cv!99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 21 of 127
3. In Funk & Wagnalls New Standard Dictionary Unabridged 1941, pg. 2486

Term, to wit:

1. A word or expression used to express or designate SOAe fixed or
definite thing; a word having a limited and specific meaning, naming
and characterizing SOAe particular object, quality, state, or the like;
especially, a technical word or expression, as in the sciences, arts, trades,
and the like; as, the term man; chemical terms; assumpsit is a law ferm.

* Ok

3. Logic. A word, or a combination of words, such as may be the subject
or the predicate of a proposition.

** x

In logic a term is one of the essential members of a proposition, the
boundary of statement in SOAe one direction. This in general use term is
more restricted than word, expression, or phase; a term in a word that
limits meaning to a fixed point of statement or to_a special class of
subjects; as, when we speak of the definition of terms, that is of the key-
words in any discussion or we say that is a legal or scientific term.

* oF

3(b)(2). One of the three component elements of the syllogism, each of
which is used twice. The middle term is the term through comparison of
the other terms with which the conclusion embodying their agreement is
reached. The major term is the predicate of the conclusion, and is
compared with the middle term in the major premise. The minor p=term
is the subject of the conclusion, and is compared with the middle term in
the minor premise.

See Syllogism—Complete term, a term composed of two or more terms
united so as to qualify each other and form a new term.

Common term. 1. A designation given to things having a set of common
characteristics. Complete term. A term composed of two or more terms
united so as to qualify each other and form a new term.

4. “Term” in Porter v. Mapleton Elec. Light Co. 183 N.W. 803, 805
(Sup.Ct.lowa 1921), to wit:

To “define” a term is to state its connotation or to enumerate the
attributes which it implies, and it must take account of the whole class to
which it belongs and nothing but the class. A “definition,” then, is such a
description of the thing defined, including all essential elements and
excluding all nonessential, as to distinguish it from all other things and
classes.

Third Amended Complaint—Case: 3:19-cvi99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 22 of 127
C. Unambiguous Statues

a. Supreme Court of the United States.
1. In Jimenez v. Quarterman, 555 U.S. 113, 113 (2009) it held “This Court must

enforce plain statutory language according to its terms. See, e.g., Larmie V. United
States Trustee, 540 U.S. 526, 534 (2004), ibid @ 118, “It is well established that, when
the statutory language is plain, we must enforce it according to its terms. See, e.g.,
Dodd v. United States, 545 U.S. 353, 359, 125 (2005); Lamie, supra, at 534, 124 S.Ct.
1023; Hartford Underwriters Ins. Co. v. Union Planters Bank, N. A., 530 U.S. 1, 6,
(2000); Caminetti v. United States, 242 U.S. 470, 485, (1917).”

2. In Wyeth v. Levine, 555 U.S. 555, 600 (2009) “This Court has repeatedly stated
that when statutory language is plain, it must be enforced according to its terms.
See Jimenez v. Quarterman, 555 U.S. 113, (2009); see also,e.g, Dodd v. United
States, 545 U.S. 353, 359, (2005); Lamie v. United States Trustee, 540 U.S. 526, 534,
(2004); Hartford Underwriters Ins. Co. v. Union Planters Bank, N. A., 530 U.S. 1, 6,
(2000).

3. In United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 240,241 (1989)
“Rather, as long as the statutory scheme is coherent and consistent, there generally is
no need for a court to inquire beyond the plain language of the statute.”

4. In Howe v. Smith, 452 U.S. 473, 480 (1981) “As in every case involving the
interpretation of a statute, analysis must begin with the language employed by

Congress. Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698, 702, 66 L.Ed.2d

Third Amended Complaint—Case: 3:19-cvi69

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 23 of 127
633 (1981); Reiter v. Sonotone Corp., 442 U.S. 330, 337, 99 S.Ct. 2326, 2330, 60

L.Ed.2d 931 (1979).”

It was held in Rubin v. United States, 449 U.S. 424, 430 (1981), to wit:
When we find the terms of a statute unambiguous, judicial inquiry is
complete, except “in ‘rare and exceptional circumstances.’ ” TVA v.
Hill, 437 U.S. 153, 187, n. 33, 98 S.Ct. 2279, 2298, n. 33, 57 L.Ed.2d 117
(1978) (quoting Crooks v. Harrelson, 282 U.S. 55, 60, 51 S.Ct. 49, 50, 75
L.Ed. 156 (1930)). Accord, Aaron v. SEC, 446 U.S. 680, 695, 100 S.Ct.
1945, 1955, 64 L.Ed.2d 611 (1980); Ernst & Ernst v. Hochfelder, supra, at
214, n. 33, 96 S.Ct, at 1391 n. 33.

5. See CSX Transp., Inc. v. Georgia State Bd. Of Equalization, 552 U.S. 9, 20
(2007); Connecticut Nat. Bank v. Germain, 503 U.S. 249, 254 (1992); King v. St.
Vincent’s Hosp., 502 U.S. 215, 222 N14 (1991); Adams Fruit Co., Inc. v. Barrett, 494
U.S. 638, 643 (1990); Crandon v. United States, 494 U.S. 152, 168 (1990); United Ass'n
of Journeymen & Apprentices of Plumbing and Pipefitting Industry of U.S. & Canada
AFL-CIO, et al., v. Local 334, United Ass’n of Journeymen and Apprentices of the
Plumbing & Pipefitting Industry of the United States and Canada, et al., 452 U.S. 615,
628 (1981); United States v. Clintwood Elkhorn Min. Co., 553 U.S. 1, 11 (2008); Desert
Palace, Inc. v. Costa, 5239 U.S. 90, 98 (2003); Demarest v. Manspeaker, 498 U.S. 184,
190 (1991).

b. Congressional Intent.

1. In Ardestani v. I.N.S., 502 U.S. 129, 135, 136 (1991), to wit:

The “strong presumption” that the plain language of the statute
expresses congressional intent is rebutted only in “rare and exceptional
circumstances,” Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698,
701, 66 L.Ed.2d 633 (1981), when a contrary legislative intent is clearly
expressed. INS v. Cardoza-Fonseca, 480 U.S. 421, 432, n. 12, 107 S.Ct.
1207, 1213, n. 12, 94 L.Ed.2d 434 (1987); Consumer Product Safety

Third Amended Complaint—Case: 3:19-cvi99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 24 of 127
Comm'n v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2056, 64
L.Ed.2d 766 (1980). In this case, the legislative history cannot overcome
the strong presumption “ ‘that the legislative purpose is expressed by the
ordinary meaning of the words used.’ ” American Tobacco Co. v.
Patterson, 456 U.S. 63, 68, 102 S.Ct. 1534, 1537, 71 L.Ed.2d 748
(1982)(quoting Richards v. United States, 369 U.S. 1, 9, 82 S.Ct. 585, 591,
7 L.Ed.2d 492 (1962)).

2. In Burlington Northern R. Co. v. Oklahoma Tax Com’n, 481 U.S. 454, 461

(1987), to wit:

Legislative history can be a legitimate guide to a statutory purpose
obscured by ambiguity, but “[iJn the absence of a ‘clearly expressed
legislative intention to the contrary,’ the language of the statute itself
‘must ordinarily be regarded as conclusive.’ ” United States v.
James, 478 U.S. 597, 606, 106 S.Ct. 3116, 3121, 92 L.Ed.2d 483
(1986) (quoting Consumer Product Safety Comm'n v. GTE Sylvania,
Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980)).
Unless exceptional circumstances dictate otherwise, “[w]hen we find the
terms of a statute unambiguous, judicial inquiry is complete.” Rudin v.
United States, 449 U.S. 424, 430, 101 S.Ct. 698, 701, 66 L.Ed.2d 633
(1981).

3. In United States v. James, 478 U.S. 597, 606 (1986), to wit:

We have repeatedly recognized that “[w]hen ... the terms of a statute
[are] unambiguous, judicial inquiry is complete, except ‘in “rare and
exceptional circumstances.” ’ ” Rubin v. United States, 449 U.S. 424, 430,
101 S.Ct. 698, 701, 66 L.Ed.2d 633 (1981) (citations omitted). In the
absence of a “clearly expressed legislative intention to the contrary,”
the language of the statute itself “must ordinarily be regarded as
conclusive.” Consumer Product Safety Comm’n v. GTE Sylvania, Inc., 447
U.S. 102, 108, 100 S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980).

c. Federal Rules of Civil Procedure.

1. In Pavelic & LeFlore v. Marvel Entertainment Group, 493 U.S. 120, 123
(1989), to wit:

We give the Federal Rules of Civil Procedure their plain
meaning, Walker v. Armco Steel Corp., 446 U.S. 740, 750, n. 9, 100 S.Ct.

Third Amended Complaint—Case: 3:19-cv189

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 25 of 127
1978, 1985 n. 9, 64 L.Ed.2d 659 (1980), and generally with them as with
a statute, “[w]hen we find the terms ... unambiguous, judicial inquiry is
complete,” Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698, 701,
66 L.Ed.2d 633 (1981). The specific text of Rule 11 at issue here is the
provision that requires a court, when a paper is signed in violation of the
Rule, to “impose upon the person who signed it ... an appropriate
sanction.”

d. 9" Circuit.
1. In Reed v. Thomas, 636 F.3d 1224, 1226, 1227 (oth Cir. 2011), to wit:

In determining whether 18 U.S.C. § 3625 precludes judicial review under
the APA of individualized RDAP determinations, we first consider the
plain meaning of the statute's text. United States v. Nader, 542 F.3d 713,
717 (9th Cir.2008) (citing Jonah R. v. Carmona, 446 F.3d 1000, 1005 (9th
Cir.2006)). When the words of a statute are unambiguous “
‘judicial inquiry is complete.’ ” Conn. Nat'l Bank v. Germain,503 U.S.
249, 254, 112 S.Ct. 1146, 117 L.Ed.2d 391 (1992) (quoting Rubin v. United
States, 449 U.S. 424, 430, 101 S.Ct. 698, 66 L.Ed.2d 633 (1981)).

There is no ambiguity in the meaning of 18 U.S.C. § 3625. The plain
language of this statute specifies that the judicial review provisions of the
APA, 5 U.S.C. §§ 701-706, do not apply to “any determination, decision,
or order” made pursuant to 18 U.S.C. §§ 3621-3624.

2. In Inre Price, 353 F.3d 1135, 1140, 1141 (9" Cir. 2004), to wit:

In construing a statute, “we begin with the understanding that
Congress ‘says in a statute what it means and means in a statute what
it says there.’ ” Hartford Underwriters Ins. Co. v. Union Planters Bank,
N.A., 530 U.S. 1, 6, 120 S.Ct. 1942, 147 L.Ed.2d 1 (2000) (quoting Conn.
Nat'l Bank v. Germain, 503 U.S. 249, 254, 112 S.Ct. 1146, 117 L.Ed.2d
391 (1992)). If the statutory language is unambiguous, then our “judicial
inquiry is complete.” Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct.
698, 66 L.Ed.2d 633 (1981).

e. Federal Circuit.

3. In Wyeth v. Kappos, 591 F.3d 1364, 1369 (Fed.Cir. 2010), to wit:

“As always, the ‘starting point in every case involving construction of a
statute is the language itself.’ ”’ United States v. Hohri, 482 U.S. 64, 68,
107 S.Ct. 2246, 96 L.Ed.2d 51 (1987) (quotingKelly v. Robinson, 479 U.S.
36, 43, 107 S.Ct. 353, 93 L.Ed.2d 216 (1986)). When the terms of a

Third Amended Complaint—Case: 3:19-cv199

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 26 of 127
statute are unambiguous, “judicial inquiry is complete, except ‘in rare
and exceptional circumstances.’ ” Rubin v. United States, 449 U.S. 424,
430, 101 S.Ct. 698, 66 L.Ed.2d 633 (1981) (quoting TVA v. Hill, 437 US.
153, 187 n. 33, 98 S.Ct. 2279, 57 L-Ed.2d 117 (1978)). “Absent a clearly
expressed legislative intention to the contrary, [the statute's plain]
language must ordinarily be regarded as conclusive.” Consumer Prod.
Safety Comm'n v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051,
64 L.Ed.2d 766 (1980).

4. In Strategic Housing Finance Corp. of Travia County v. United States, 608
F.3d 1317, 1324 (Fed. Cir. 2010) ““[W]hen the statutory language is plain, we must

enforce it according to its terms. Jimenez, 129 S.Ct. at 685.””

f. Inquiry Ceases if the Statutory Language is Unambiguous.

1, Supreme Court of the United States.
1. In Barnhart v. Sigmon Coal Co., Inc., 534 U.S. 438, 450 (2002), “The inquiry

ceases if the statutory language is unambiguous and the statutory scheme is coherent and
consistent” (Internal quotation marks omitted.”
Ibid. @ 461, 462 (2002), to wit:

Our role is to interpret the language of the statute enacted by
Congress. This statute does not contain conflicting provisions or
ambiguous language. Nor does it require a narrowing construction or
application of any other canon or interpretative tool. “We have stated time
and again that courts must presume that a legislature says in a statute
what it means and means in a statute what it says there. When the
words of a statute are unambiguous, then, this first canon is also the
last: ‘judicial inquiry is complete.’ ” Connecticut Nat. Bank v.
Germain, 503 U.S. 249, 253-254, 112 S.Ct. 1146, 117 L.Ed.2d 391
(1992) (quoting Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698,
66 L.Ed.2d 633 (1981)) (citations omitted). We will not alter the text in
order to satisfy the policy preferences of the Commissioner. These are
battles that should be fought among the political branches and the industry.
Those parties should not seek to amend the statute by appeal to the
Judicial Branch.

2. See also Millbrook v. United States, 133 S.Ct. 1441, 1446 (2013), to wit:
Third Amended Complaint—Case: 3:19-cv299

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 27 of 127
Jimenez v. Quarterman, 555 U.S. 113, 118, 129 S.Ct. 681, 172 L.Ed.2d 475
(2009) (“[W]hen the statutory language is plain, we must enforce it
according to its terms”); Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450,
122 S.Ct. 941, 151 L.Ed.2d 908 (2002) (“The inquiry ceases if the
statutory language is unambiguous and the statutory scheme is
coherent and consistent” (internal quotation marks omitted)).

2. 9 Circuit.

1. In Texaco Inc. v. United States, 528 F.3d 703, 707 (9" Cir. 2008), to wit:

The inquiry ceases if the statutory language is unambiguous and the
statutory scheme is coherent and consistent.” Barnhart v. Sigmon Coal
Co., 534 US. 438 (2002) Internal citation omitted. The Supreme Ccorut has
further noted that “[i]f a court, employing traditional tools of statutory
construction, ascertains that Congress had an intention on the precise
questions at issue, that the intention is the law and must be given
effect.” Chevron U.S.A. Inc. v. Natural Res. Def: Council, Inc., 467 U.S.
837, 843 n.9 (1984).

2. See also Pacific Maritime Ass’n v. Local 63, Intern. Longshoremen’s
and Warehouseman’s Union, 198 F.3d 1078, 1081 (9" Cir. 1999).

3. In Golden West Refining Co. v. Suntrust Bank, 538 F.3d 1233, 1238 (9%
Cir. 2008), to wit:

We must give effect to the language of a statute if it is plain and
unambiguous. See Texaco Inc. v. United States, 528 F.3d 703, 707 (9th
Cir.2008) (“ ‘The [interpretive] inquiry ceases if the statutory language is
unambiguous and the statutory scheme is coherent and consistent.’ ”
quoting Barnhart v. Sigmon Coal Co., Inc., 534 U.S. 438, 450, 122 S.Ct.
941, 151 L.Ed.2d 908 (2002)); Catholic Mut. Relief Soc’y v. Superior
Court, 42 Cal.4th 358, 369, 64 Cal.Rptr.3d 434, 165 P.3d 154 (2007) ( “If
the language of a statute is clear and unambiguous there is no need for
construction, nor is it necessary to resort to indicia of the intent of the
Legislature.” (internal quotation marks, alteration, and citation omitted));
Marsh v. City of Richmond, 234 Va. 4, 11, 360 S.E.2d 163 (1987) (“[If
statutory language is not ambiguous but has a usual and plain
meaning, rules of construction do not apply and resort to legislative
history is both unnecessary and improper. Instead, we determine
legislative intent from the plain meaning of the words used.”).

Third Amended Complaint—Case: 3:19-cv299

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 28 of 127
3. Federal Circuit.

1. In Zranserpital Leasing Associates, 1990-II, L.P. v. United States, 398 F.3d
1317, 1320, 1321 (Fed.Cir. 2005) “The inquiry ceases if
the statutory language is unambiguous and the statutory scheme is coherent and
consistent.” Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450, 122 S.Ct. 941, 151 L.Ed.2d

908 (2002) (internal citations and quotations omitted).”

D. Legislative History
1. In Blum v. Stenson, 465 U.S. 886, 896 (1984) “Where, as here, resolution of a

question of federal law turns on a statute and the intention of Congress, we look first to
the statutory language and then to the legislative history if the statutory language is
unclear.” See also Toibb v. Radloff, 501 U.S. 157, 162 (1991): Public Employees
Retirement system of Ohio v. Betts, 492 U.S. 158, 185 (1989); Oklahoma v. New Mexico,
501 U.S. 221, 234 FNS (1991).

2. In Heinzelman v. Secretary of Health and Human Services, 98 Fed.Cl. 808, 816
(2011), to wit:

Statutory interpretation begins with the plain meaning of the language
of the statute. St. Paul Fire & Marine Ins. Co. v. Barry, 438 U.S. 531, 547,
98 S.Ct. 2923, 57 L.Ed.2d 932 (1978) (“The starting point in any case
involving construction of a statute is the language itself.”). If “the
language is clear and fits the case, the plain meaning of the statute will
be regarded as conclusive.” Norfolk Dredging Co. v. United States, 375
F.3d 1106, 1110 (Fed.Cir.2004). “When the language of the statute is not
clear, canons of construction may be used to determine the meaning of
the statute, if possible.” Cherokee Nation of Okla. vy. United States, 73
Fed.Cl. 467, 476 (2006). One such fundamental canon of statutory
construction is that “the words of a statute must be read in their context
and with a view to their place in the overall statutory scheme.” Davis v.
Mich. Dep’t of Treasury, 489 U.S. 803, 809, 109 S.Ct. 1500, 103 L.Ed.2d

Third Amended Complaint—Case: 3:19-cv299

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 29 of 127
891 (1989). Additionally, if the statutory language is unclear, the Court
will look to the legislative history of the statute. See, e.g. Blum v.
Stenson, 465 U.S. 886, 896, 104 S.Ct. 1541, 79 L-Ed.2d 891 (1984); Allen
v. Principi, 237 F.3d 1368, 1375 (Fed.Cir.2001).

3. See also Adams v. United States, 65 Fed.Cl. 217, 225 (U.S.Fed.Cl. 2005).
4. In Zavislak v. United States, 29 Fed.Cl. 525, 528-529, (U.S.Fed.C1.1993), to
wit:

Indeed, if a statute is clear and unambiguous on its face, “that is the end
of the matter, for the court, as well as the agency, must give effect to
the unambiguously expressed intent of Congress.” Sullivan v. Stroop,
496 U.S. 478, 480, 110 S.Ct. 2499, 2502, 110 L.Ed.2d 438 (1990) (quoting
K-Mart Corp. v. Cartier, Inc., 486 U.S. 281, 108 S.Ct. 1811, 100 L.Ed.2d
313 (1988)); see, e.g., Consumer Prod. Safety Comm’n v. GTE Sylvania,
Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980);
Darsigny v. Office of Personnel Management, 787 F.2d 1555, 1557
(Fed.Cir.1986). However, when a statute can be read in more than one way,
or when a statute is ambiguous on its face, courts will resort to the
legislative history to provide a meaning consistent with what Congress
intended. Patterson v. Shumate, 504 U.S. 753, 761, 112 S.Ct. 2242, 2248,
119 L.Ed.2d 519 (1992) (“courts appropriately may refer to a statute’s
legislative history to resolve statutory ambiguity”); Toibb v. Radloff, 501
U.S. 157, ——, 111 S.Ct. 2197, 2200, 115 L.Ed.2d 145 (1991) (“we first
look to the statutory language and then to the legislative history if the
statutory language is unclear”); Blum v. Stenson, 465 U.S. 886, 104 S.Ct.
1541, 79 L.Ed.2d 891 (1984).

5. In Osage Tribe of Indians of Oklahoma v. United States, 68 Fed.Cl. 322
(U.S.Fed.Cl. 2005), to wit:

It is a cardinal rule of statutory construction that “no clause, sentence, or
word shall be superfluous, void, or insignificant.” TRW Inc. v. Andrews,
534 U.S. 19, 31, 122 S.Ct. 441, 151 L.Ed.2d 339 (2001) (quoting Duncan v.
Walker, 533 U.S. 167, 174, 121 S.Ct. 2120, 150 L.Ed.2d 251 (2001));
United States v. Menasche, 348 U.S. 528, 538-39, 75 S.Ct. 513, 99 L.Ed.
615 (1955) ( “It is our duty to give effect, if possible, to every clause and
word of a statute ....”) (internal citations omitted); James v. Santella, 328
F.3d 1374, 1381 (Fed.Cir.2003) (acknowledging “the general rule against
construing a statute in a way that renders one of its parts inoperative”);

Third Amended Complaint—Case: 3:19-cv299

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 30 of 127
2A Sutherland: Statutes and Statutory Construction § 46:06 (Norman J.
Singer ed., 6th ed.2000).

6. In Schwegmann Bros, et al. v. Calvert Distillers Corp, 341 U.S. 384, 395
(1951), “Resort to legislative history is only justified where the face of the Act is
inescapably ambiguous, and then I think we should not go beyond Committee reports,
which presumably are well considered and carefully prepared.”

E. Actual Notice

1. Gladden did give Actual Notice including the following to REIGH multiple
times and did demand REIGH’s Oath of Office as a public Officer;

2. And, Gladden demanded REIGH’s Civil Commission of being appointed by
the Governor of Alaska mandated by Article IV Section 5 and ©AS 39.05.035!);

3. And, Gladden demanded REIGH’s Authority for the “Third Judicial
District,” wherein Gladden only filed into the “Third District” which REIGH ignored;

4. And, Gladden demanded REIGH’s authority to filed Orders and Judgments
only in the “Third Judicial District;” and, Gladden demanded Authority for REIGH to
issue Orders only in “IN THE SUPERIOR COURT FOR THE STATE OF
ALASKA” when Gladden filed initially and continued in constitutional Courts of Alaska

being the “Superior Court of Alaska” evidenced by the court records.

 

'! © AS Sec. 39.05.035 Commission of office. After each appointment of a state officer, the

governor shall execute a commission, which states that the person to whom it is issued is

appointed and sets out the office to and the term for which the officer is appointed. The
attorney general shall prescribe the form of the commission. (8B 11-1-5 ACLA 1949) Revisor's

notes. -- Formerly AS 39.05.120. Renumbered in 1984.

Third Amended Complaint—Case: 3:19-cv299

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 31 of 127
5. In Jay E. Hayden Foundation, et al., v. First Neighbor Bank, N.A.,610 F.3d
382, 385 (7 Cir. 2010), to wit:

A defendant who prevents a plaintiff from obtaining information that
he needs in order to be able to file a complaint that will withstand
dismissal is forbidden, under the rubric of equitable estoppel, to plead
the statute of limitations for the period in which the inquiry was
thwarted. Beckel v. Wal-Mart Associates, Inc., 301 F.3d 621, 622 (7th
Cir.2002); Cada v. Baxter Healthcare Corp., 920 F.2d 446, 450-52 (7th
Cir.1990); see also Rotella v. Wood, supra, 528 U.S. at 561, 120 S.Ct.
1075.

6. In Beckel v. Wal-Mart Associates, Inc., 301 F.3d 621, 622 (7" Cir. 2002), to

wit:

The doctrine of equitable estoppel, when invoked as a defense to the statute
of limitations, requires the plaintiff to show that the defendant took steps
deliberately to prevent the plaintiff from bringing a timely suit, whether by
concealing the existence of the plaintiff's claim or by promising not to
plead the statute of limitations. Glus v. Brooklyn Eastern District
Terminal, 359 U.S. 231, 235, 79 S.Ct. 760, 3 L-Ed.2d 770 (1959); Hedrich
v. Board of Regents, 274 F.3d 1174, 1182 (7th Cir.2001); Cada v. Baxter
Healthcare Corp., 920 F.2d 446, 450-52 (7th Cir.1990); Smith-Haynie v.
District of Columbia, 155 F.3d 575, 580-81 (D.C.Cir.1998).

7. In Groseth v. Ness, 421 P.2d 624, 630 (Sup.Ct.Ak. 1966), to wit:

Both federal and state authorities have established that the doctrine of
equitable estoppel is available as a bar to inequitable reliance upon statutes
of limitations. FN16. In Glus v. Brooklyn E. Dist. Terminal, FN17, the
Supreme Court of the United States characterized this doctrine of estoppel
in the following manner:

As Mr. Justice Miller expressed it * * * ‘The principle is that where one
party has by his representations or his conduct induced the other party to a
transaction to give him an advantage which it would be against equity and
good conscience for him to assert, he would not in a court of justice be
permitted to avail himself of that advantage. And although the cases to
which this principle is to be applied are not as well defined as could be
wished, the general doctrine is well understood and is applied by courts of
law as well as equity where the technical advantage thus obtained is set up

Third Amended Complaint—Case: 3:19-cv299

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 32 of 127
and relied on to defeat the ends of justice or establish a dishonest claim.’

FN18.
FN16. See Annot., 3 L.Ed.2d 1886-1887 (1959), where federal
precedents giving recognition to the doctrine of equitable estoppel as
a bar to reliance upon statutes of limitations are collected. In Annot.,
24 A.L.R.2d 1413 (1952), at 1417-18, state authorities are collected.
See also Demmert v. City of Klawock, 199 F.2d 32, 34 (9th Cir.
1952), for an instance of pre-statehood recognition of this doctrine.
FN17.Glus v. Brooklyn E. Dist. Terminal, 359 U.S. 231 (1959).
FN18. See also the concurring opinion of Judge Magruder
in Bergeron v. Mansour, 152 F.2d 27, 33 (1st Cir. 1945).

8, InSD3 IT LLC v. Black & Decker (U.S.) Incorporated, 888 F.3d 98, 108-109,
112 115-116 (4" Cir. 2018), to wit:

Actual notice is a straightforward concept to which we have long applied
the standard that the plaintiff knew the “ ‘fraudulently concealed facts,
which are the basis of a claim.’ ” Go Comput., 508 F.3d at 178 (quoting
Pocahontas Supreme Coal Co. v. Bethlehem Steel Corp., 828 F.2d 211, 218
(4th Cir. 1987) ); accord Supermarket of Marlinton, Inc. v. Meadow Gold
Dairies, Inc., 71 F.3d 119, 122 (4th Cir. 1995) (holding that to prove
fraudulent concealment the plaintiff must demonstrate that the defendant
“fraudulently concealed facts that are the basis of the plaintiff’s claim”
(emphasis added) ). Thus, a plaintiff is on actual notice if it has “sufficient
facts to identify a particular cause of action.” Hobson v. Wilson, 737
F.2d 1, 35 (D.C. Cir. 1984), overruled in part on other grounds by
Leatherman vy. Tarrant Cty. Narcotics Intelligence & Coordination Unit,
507 U.S. 163, 113 S.Ct. 1160, 122 L.Ed.2d 517 (1993). Mere “hints,
suspicions, hunches or rumors” are not enough to put a plaintiff on
actual notice. Hobson, 737 F.2d at 35. Instead, the plaintiff must be able to
plead the factual allegations necessary to withstand a motion to dismiss,
including “both the injury that g[ave] rise to [its] claim and the injurer.” Jay
E. Hayden Found. v. First Neighbor Bank, N.A., 610 F.3d 382, 386 (7th
Cir. 2010).

*
[112] Actual notice” means notice of sufficient facts, “which are the basis
of a claim,” Go Comput., 508 F.3d at 178, including identification of the
injury, the injurer, and the type of injury

* * *
[155-166] For more than 40 years, this Court has been unwavering in our
articulation of what actual notice requires: awareness of sufficient facts
to state a claim. See Go Comput., Inc. v. Microsoft Corp., 508 F.3d 170,

Third Amended Complaint—Case: 3:19-cv269

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 33 of 127
178 (4th Cir. 2007) (explaining that antitrust plaintiff may not invoke
fraudulent concealment if he has discovered “facts which are the basis of
a claim”); Supermarket of Marlinton, Inc. v. Meadow Gold Dairies, Inc.,
71 F.3d 119, 122 (4th Cir. 1995) (“facts that are the basis of the
plaintiff's claim”); *116 Pocahontas Supreme Coal Co. v. Bethlehem
Steel, 828 F.2d 211, 218 (4th Cir. 1987) (“facts which are the basis of a
claim”); Charlotte Telecasters, Inc. v. Jefferson—Pilot Corp., 546 F.2d 570,
574 (4th Cir. 1976) (“facts which are the basis of his cause of action”).

It is axiomatic that the “facts which are the basis of a claim” or “cause of
action” are those which enable a party to bring a valid suit. See Cause of
Action, Black’s Law Dictionary (10th ed. 2014) (“A group of operative
facts giving rise to one or more bases for suing; a factual situation that
entitles one person to obtain a remedy in court from another person.”
(emphasis added) ). Thus, as the majority opinion correctly explains, for a
plaintiff to be on actual notice, it “must be able to plead the factual
allegations necessary to withstand a motion to dismiss.” Ante at 109.

This rule is consistent with the approach taken by our sister circuits. See,
e.g., Jay E. Hayden Found. v. First Neighbor Bank, N.A., 610 F.3d 382,
385 (7th Cir. 2010) (“A defendant who prevents a plaintiff from obtaining
information that he needs in order to be able to file a complaint that will
withstand dismissal is forbidden ... to plead the statute of limitations for
the period in which the inquiry was thwarted.” (emphasis added) ); Conmar
Corp. v. Mitsui & Co., 858 F.2d 499, 504 (9th Cir. 1988) (holding that
actual notice requires “knowledge [that] would ... justify the filing of a
complaint”); Hobson v. Wilson, 737 F.2d 1, 35 (D.C. Cir. 1984) (holding
that actual notice requires “awareness of sufficient facts to identify a
particular cause of action” and “to file suit”), overruled in part on other
grounds by Leatherman yv. Tarrant Cty. Narcotics Intelligence &
Coordination Unit, 507 U.S. 163 (1993).

And this long-standing and widely embraced rule—that a plaintiff is on
actual notice only when it is aware of sufficient facts to state a claim
that withstands a motion to dismiss—balances the interests served by the
fraudulent concealment doctrine: obliging plaintiffs to file suit in a timely
fashion once they are aware, or should be aware, of facts sufficient to state
a claim that can withstand a motion to dismiss, while preventing
wrongdoers from avoiding liability by concealing their wrongdoing. See
Marlinton, 71 F.3d at 122 (“The purpose of the fraudulent concealment
tolling doctrine is to prevent a defendant from concealing a fraud, or ...
committing a fraud in a manner that concealed itself until the defendant
could plead the statute of limitations to protect it.” (internal quotation

Third Amended Complaint—Case: 3:19-cv299

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 34 of 127
marks omitted) ). To that end, any rule that would treat a plaintiff as being
on actual notice under a standard more favorable to defendants—in
situations when the plaintiff lacks knowledges of sufficient facts to state a
claim that would withstand dismissal—would wrongly “creat[e] the
anomalous situation of requiring persons to file suit on a hunch, only to be
dismissed for failure to state a claim.” Hobson, 737 F.2d at 39 (emphasis
added). As the majority opinion correctly states, “[mJere ‘hints, suspicions,
hunches or rumors’ are not enough to put a plaintiff on actual notice.” Ante
at 109 (quoting Hobson, 737 F.2d at 35). Accordingly, a plaintiff is on
actual notice when it knows of “enough factual information from which
[it] could plead [its] cause of action for Rule 12(b)(6) purposes.” Jd. at 112.

9. In Perry v. O’Donnel, 749 F.2d 1346 (9" Circuit 1984) “[A]etual notice means
that which a person actually knows or could discover by making a reasonable
investigation. See United States v. Certain Parcels of Land, 85 F Supp. at 1002 n. 13.”

10. In United States v. Certain Parcels of Land Situate in San Bernardino County,
85 F.Supp 986, 1002 FN13 (9" Cir. 1949), to wit:

FN13 In Burdine v. White, 173 Ky. 158, 190 S.W. 687, 689 (Ct.App.Ky.
1917); it is said that notice is actual, constructive, implied and presumptive,
while actual notice is susceptible of subdivisions such as information which
of itself gives actual notification and that which, if prosecuted with ordinary
diligence, would furnish information of the fact. Notice is actual or
constructive. Actual notice is that which consists in express information
of a fact, and constructive notice is that which is implied by law. Prouty
v. Davin, 50 P. 380, 381 (Sup.Ct.Ca. 1897).

F. Requirement of an “Office” Established by the Legislature or the Constitution
otherwise there is No “De Jure Officer” or “De facto Officer.”

 

1. In Ocean Beach Heights v. Brown-Crummer Inv. Co., 302 U.S. 614, 619
(1938), to wit:

In the absence of a law authorizing the creation of a municipality de
jure there can be none de facto. McQuillan, Municipal Corporations, 2d
Ed., s 175; City of Guthrie v. Wylie, 6 Okl. 61, 66, 55 P. 103
(Sup.Ct.Terr.Okla 1896); Norton v. Shelby County, 118 U.S. 445 (1886);
Shapleigh v. San Angelo, 167 U.S. 646, 655, (1897); Tulare Irrigation

Third Amended Complaint—Case: 3:19-cv289

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 35 of 127
District v. Shepard, 185 U.S. 1, 13, (1902); United States v. Royer, 268
U.S. 394, 397, 45 S.Ct. 519, 520, 69 L.Ed. 1011; Evenson v. Ellingson, 67
Wis. 634, 646, 31 N.W. 342; Duke v. Taylor, 37 Fla. 64, 77, 19 So. 172, 31
L.R.A. 484, 53 Am.St.Rep. 232.

2. In Case of Tweed, 83 U.S. 504.518-519 (1872), to wit:

Neither an officer nor an agent can properly be said to have acted
under color of a law which neither gave him nor any other person
authority to do the act in question, nor can an officer be said to have
acted under the authority of his office unless he has SOA appearance of
right to it and is in possession and acting in that capacity, as the acts of
a mere intruder or usurper of an office, without any colorable title, are
undoubtedly wholly void both as to individuals and the public. FN12
Whenever a person sued sets up a defense that he was an officer or an
employée of the government acting under color of law, it plainly devolves

upon him to show that the law which he invokes authorized the act in
question to be done, and that he acted in good faith.

FN12. Plymouth v. Painter, 17 Connecticut, 593 (Sup.Ct.ErrorsConn.
1846); People v. White, 24 Wendell, 525; Carleton v. People, 10 Michigan,
258 (Sup.Ct.Mich. 250, 259 (1862); People v. Hopson, 1 Denio, 579
(Sup.Ct.N.Y 1845).

3. In Norton v. Shelby County, 118 U.S. 425, 445 (1886) “As said by Mr. Justice

Manning, of the supreme court of Michigan, in Carleton v. People, 10Mich. 269:

“[W]here there is no office there can be no officer de facto, for the reason that there

can be none de jure.”

4. Cases citing Norton v. Shelby County, 118 U.S. 445 (1886)—See United States

v. United States Coin and Currency, 401 U.S. 715, 741 (1971); Linkletter v. Walker, 381
USS. 618, 623 (1965); United States v. Royer, 268 U.S. 394, 397 (1925) “Of course, there
can be no incumbent de facto of an office if there be no office to fill. Norton v. Shelby
County, 118 U.S. 425, 445 (1886);” Chicago, I. & L.R. Co. v. Hackett, 228 U.S. 559, 566

(1913) “That act was therefore as inoperative as if it had never been passed, for an

Third Amended Complaint—Case: 3:19-cv299

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 36 of 127
unconstitutional act is not a law, and can neither confer a right or immunity nor operate to
supersede any existing valid law. Norton v. Shelby County, 118 U. S. 425, 442, (1886);
Ex parte Siebold, 100 U. S. 371, 376, (1879). MceClaughry v. Deming, 186 U.S. 49, 64
(1902) “The officers composing the alleged court were not de facto officers therefore,

for there was no court, and therefore it could not have de facto officers. Norton v.

 

Shelby County, 118 U.S. 445 (1886);” Tulare Irr. Dist. v. Shepard, 185 U.S. 1, 14
(1902); Shapleigh v. City of San Angelo, 167 U.S. 646, 658 (1897); In United States v.
Royer, 268 U.S. 394, 397 (1925), “Of course, there can be no incumbent de facto of an
office if there be no office to fill. Norton v. Shelby County, 118 U.S. 445 (1886).”

a. 1°‘ Circuit Court of Appeals Citing Norton v. Shelby County.

1. In Annoni v. Bias Nadal’s Heirs, 94 F.2d 513, 515 (1* Cir. 1938) “We think he
was not. In order that there may be a de facto judge, there must be a de jure office to be
filled. Norton v. Shelby County, 118 U.S. 445 (1886); United States v. Royer, 268 U.S.
394, 397, (1925); Anniston Mfg. Co. v. Davis, 87 F.2d 773, 780 (5" Cir. 1937).

b. 8 Circuit Court of Appeals Citing Norton y. Shelby County

1. In Speer v. Board of Com’rs of Kearney County, 88 F. 749, 764 (Cir.Ct.of U.S.
1898); In Chicot County Drainage Dist. v. Baxter State Bank, 103 F.2d 847, 848 (1939),

to wit:

If the decree was void, it could not be successfully pleaded as res
judicata. McDonald v. Mabee, 243 U.S. 90,(1917). The act which
purported to confer jurisdiction, being unconstitutional, was void and in
legal contemplation was inoperative. Chicago, I. & L.R. Co. v. Hackett,
228 U.S. 559, 566 (1913); Norton v. Shelby County, 118 U.S. 445 (1886);
Security Savings Bank v. Connell, 200 N.W. 8, (Sup.Ct.lowa 1924),
Servonitz v. State, 113 N.W. 277 (Sup.Ct.Wis. 1907); 1 Black on

Third Amended Complaint—Case: 3:19-cv399

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 37 of 127
Judgments, Sec. 216.

2. See also Rodgers v. Mabelvale Extension Road Imp. Dist. No. 5 of Saline County, 103

F.2d 844 (1939); Chicot County Drainage Dist. v. Baxter State Bank, 103 F.2d 847, 848
(8 Cir. 1939)

c. 9 Circuit Court of Appeals Citing Norton v. Shelby County.

1. In United States v. Nunoz-Flores, 863 F.2d 654, 663, (9" Cir. 1988), to wit:

As such, the special assessment is “not a law; it confers no rights; it
imposes no duties; it affords no protection; it creates no office; it is, in
legal contemplation, as inoperative as though it had never been passed.”
Norton v. Shelby County, 118 U.S. 445 (1886).

d. State of Alaska
2, In State ex rel. Tamminen v. City of Eveleth, 249 N.W. 184, 186, (1933), to

wit:

The rule generally adhered to is that there can be no de facto officer unless
there is a de jure office for him to fill. Norton v. Shelby County, 118 U.S. 445
(1886); Lang v. City of Bayonne, 68 A. 90, 91 (Ct.Err.&App.N.J. 1907) * * *
Where, however, there is no law or ordinance even attempting to create an
office, or where the law or ordinance creating such an office has been held
unconstitutional or has been repealed, no one can become an officer de facto by
assuming to act in a wholly non-existing office. In re Quinn, 46 N. E. 175 175
(Ct.App. N.Y 1897) “We think that here can be no de facto officer when there is
no office to fill;’ Daniel v. Hutcheson, 22 8.W. 278, 281 (Ct.CivilApp.Tx.
1893); People v. Welsh, 225 Ill. 364, 80 N. E. 313; Gorman v. People, 31 P.
335, 336 (Sup.Ct.Colo. 1892) “But this rule presupposes the existence of an
office de jure. There is no principle of law under which a de facto court can
be sustained. Norton v. Shelby County, 118 U.S. 445 (1886).

3. See also Lowe v. City of Boling Green, 247 S§.W.2d 386 (Ct.App.Ky. 1952);
e. State of Massachusetts

1. In re Opinion of Justices, 168 N.E. 536, 538 (Sup.Jud.Ct.Mass 1929), to wit:
It was said in Ex parte Siebold, 100 VU. S. 371, 376, (1879) ‘An

Third Amended Complaint—Case: 3:19-cv399

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 38 of 127
unconstitutional law is void, and is as no law.’ In Norton v. Shelby
County, 118 U. S. 425, 442, (1886) are found these words: ‘An
unconstitutional act is not a law; it confers no rights; it imposes no
duties; it affords no protection; it creates no office; it is, in legal
contemplation, as inoperative as though it had never been passed.’ In
Chicago, Indianapolis & Louisville Railway v. Hackett, 228 U.S. 559, 566
(1913) it was declared that a statute held to be unconstitutional was ‘as
inoperative as if it had never been passed, for an unconstitutional act is not
a law, and can neither confer a right or immunity nor operate to supersede
any existing valid law.’

f. State of North Carolina.

1. In American Mfrs. Mut. Ins. Co. v. Ingram, 271 S.E.2d 46 (Sup.Ct.N.C. 1980),
to wit:

It is a rule of statutory construction that a statute declared unconstitutional
is void ab initio and has no effect. Board of Managers v. Wilmington, 237
N.C. 179, 74 S.E.2d 749 (1953); Idol v. Street, 233 N.C. 730, 65 S.E.2d 313
(1951); Sessions v. Columbus County, 214 N.C. 634, 200 S.E. 418 (1939);
State v. Williams, 146 N.C. 618, 61 S.E. 61 (1908). This rule was best
stated in Norton v. Shelby County, 118 U.S. 425, 442, (1886), where Justice
Field, speaking for the Court, said: “An unconstitutional act is not a law;
it confers no rights; it imposes no duties; it affords no protection; it
creates no office; it is, in legal contemplation, as inoperative as though
it had never been passed.”

2. See also Idol v. Street, 65 S8.E.2d 313, 316 (Sup.Ct.N.C. 1950); Debnam v.
Chitty, 43 S.E. 3, 9-10 (Sup.Ct.N.C. 1902); State v. Godwin, 31 S.E. 221, 222
(Sup.Ct.N.C. 1898);

3. In State v. Shuford, 38 S.E. 808 (Sup.Ct.N.C. 1901), to wit:

“There can be no officer, either de jure or de facto, if there be no office to
fill.” Carleton v. People, 10 Mich. 250, 259 (Sup.Ct.Mich. 1862) “While
there may be de facto officers, there can be no de facto office in a
constitutional government,” says the United States supreme court (Field, J.)
in Norton v. Shelby Co., 118 U.S. at pages 441-449, 6 Sup. Ct., at pages
1125-1129, and 30 L. Ed., at pages 185-188. “For the existence of a de
facto officer, there must be an office de jure.” In Ex parte Snyder, 64

Third Amended Complaint—Case: 3:19-cv329

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 39 of 127
Mo. 58, 62 (Sup.Ct.Mo. 1876), it was held that a de facto officer
presupposes a de jure office, and, where the office of judge did not legally
exist, the acts of one acting under a commission as judge were null and
void. “There can be no de facto officer when there is no office de jure,” was
held in Re Jn re Hinkle, 3 P. 531, 533 (Sup.Ct.Ks 1884)., and accordingly
one held in custody by the judgment of one thus acting as a judicial officer
was discharged on habeas corpus. Here, as already shown, there was no
such officer as “judge of the Sixteenth judicial district,”

g. Other Jurisdictions.
1. In Coquillard Wagon Works v. Melton, 125 S.W. 291, 292 (Ct.App.Ky. 1910),

to wit:

There is a radical and fundamental! distinction between a de facto office
and a defacto officer. The former cannot exist except in case of revolution,
a complete overturning of constitutional authority, and the usurpation of all
power of government by occupants exercising a force superior to the
constitutional authorities. Such was decided in Hildreth v. McIntire, 1 J. J.
Marsh. 206, 19 Am. Dec. 61 (Ct-App.Ky. 1829), where Judge Robertson
said, interalia: “There might be under our Constitution, and there have
been, de facto officers. But there never was and never can be under the
present Constitution a de facto office.”

2. In Brown v. Hobliizell, 307 S.W.2d 739 (Ct.App.Ky. 1956) “[T]here can be no
de facto officer where there is no legal office or court nor where a judicial office is not
recognized by the Constitution. Hildreth’s Heirs v. Mcintire’s Devisee, 24 J.J. Marsh
206 (Ct.App.Ky. 1829); 30 Am.Jur.”

3 See also Lowe v. City of Bowling Green, 247 S.W.2d 386, 388 (Ct.App.Ky.
1952); Lile v. City of Powderly, 612 S.W.2d 762, 764 (Ct.App.Ky. 1981); Scheible v.
Bacho, 41 Ala. 423, 435 (Sup.Ct.Ala. 1868); Thomas v. People, for Use of Joiner, 107
Ill. 517, 520 (Sup.CtIll. 1883) “[T]here can not be a de facto officer unless there is a de

jure office,—in other words, there can not be such a thing as a de facto office. Hildreth

Third Amended Complaint—Case: 3:19-cv399

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 40 of 127
y. McIntire, 1 J.J. Marsh. 206 (Ct.App.Ky. 1829).”; Lebanon & Royalton Gravel Road
Co. v. Adair, 85 Ind. 244, 247 (Sup.Ct.Ind. 1882); School Dist. No. 25, Stafford County v.
State, 29 Kan. 57, 63 (Sup.Ct.Ks. 1882); Pennywit v. Foote, 27 Ohio St. 600, 640
(Sup.Ct.Ohio 1875); State ex rel. Simmons v. John, 81 Mo. 13, 15 (Sup.Ct.Missouri
1883);

4. In Ayers v. Lattimer, 57 Mo.App. 78, 83 (Ct-App.Mo. 1894) “The general rule
unquestionably is that there can not be an officer de facto, where there is no office de
jure. Ex parte Snyder, 64 Mo. 58; State v. O'Brian, 68 Mo. 153; Jester v. Spurgeon, 27
Mo. App. 477.”

5. In Welch v. Ste. Genevieve, 29 F.Cas. 608, 610 (Cir.Ct.D.Missouri 1871), to
wit:

To say that an officer is one de facto, when the office itself is not created
or authorized by the legislature, is an political solecism, having no
foundation in reason nor support in law. Decorah v. Bullis, 25 Iowa, 12,
16 (Sup.Ct.lowa 1868); Hildreth’s Heirs vy. Mcintire’s Devisee, 24 J.J.
March 206 (Ct.App.Ky. 1829); People v. White, 24 Wend. 520, 540.

6. In Brown v. O'Connell, 36 Conn. 432 456 (Sup.Ct.Errors.Conn. 1870), to wit:

The constitutional court of appeals held in the case
of Hildreth’s Heirs v. M'Intire's Devisee, 1 J. J. Marsh., 206, that although
the new legislative tribunal “assumed the functions of judges, and clerks,
and attempted to act as such, their acts in that character were totally null
and void, unless they had been regularly appointed under and
according to the constitution.” * * * “They were not the encumbents of de
jure orde facto offices, nor were they de_facto officers of de
jure offices. They had no official rights and powers.

7. In Walker v. Phoenix Ins. Co. , 62 Mo.App. 209, 224 (Kan.City.Ct.App.Mo.

1895), to wit:

Third Amended Complaint—Case: 3:19-cv399

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 41 of 127
[B]ecause his office, as a mineral spring town justice, had been abolished
by the act of 1887 (Session Acts, 1887, p. 206), so that he was not a justice
at the time Bram made his certificate. After the repealing act of 1887 went
into effect, the justice's office, to which Atrobus had been appointed,
ceased to exist. He was not thereafter a justice de facto, for the reason
the law did not recognize such an office. There was no longer any legal
office for him to fill. Ex parte Babe Snyder,64 Mo. 58; State v.
O'Bryan, 68 Mo. 153; Ayres v. Latimer,57 Mo. App. 79; Jester v.
Spurgeon, 27 Mo. App. 477.

In Ex parte Synder, 64 Mo. 58, 62 (Sup.Ct.Mo. 1876), to wit:

But an officer of that description necessarily pre-supposes an office which
the law recognizes. And a quite extensive research has failed to discover an
instance where an incumbent has been held an officer de facto, unless there
was a legal office to fill; and all the cases cited from our own reports were
of that sort. * * * In relation to the third point, the law is well settled, that
if the petitioner has been committed by a court or person
having absolutely no jurisdiction, then the validity of the commitment may

be determined on Aabeas corpus. (Hurd on Hab. Corp., 331 ef seg, and
cas. cit.)

8. Citing Ex parte Synder, 64 Mo. 58, 62 (Sup.Ct.Mo. 1876)—See Kavanaugh v.
Gordon, 149 S.W. 587, 591 (Sup.Ct.Mo. 1912), “But an [de facto] officer of that
description necessarily presupposes an officer which the law recognizes * * * unless
there was a legal office to fill * * * the conviction of the petitioner was altogether coram
non judice.”; State v. Butler, 77 S.W. 560, 578 (Sup.Ct.Mo. 1903);

9. In Ayers et al. v. Lattimer, 57 Mo.App. 78, 78. 83 (St.LouisCt.App.Mo. 1894),

to wit:

There can not be an officer de facto where there is no de jure office to
fill. Ex parte Snyder, 64 Mo.58, 62 (Sup.CtMo. 1876); State  v.
O'Brian, 68 Mo. 153, 153 (Sup.Ct.Mo. 1878); Jester v. Spurgeon, 27 Mo.
App. 477, 479 (St.LouisCt.App.Mo. 1887) “There can be no officer de
facto fillmg an office which has no legal existence;” Danie! v.
Hutcheson, 22 S. W. Rep. 278, 281 (Ct.CivilApp.Tx. 1893); Norton v.
Shelby County, 118 U. S. 425; *80 Hildreth v. McIntire, 1 J. J. Marsh.
206; Strickland v. Griffin, 70 Ga. 546; State v. Duffel, 32 La. Ann. 653; In

Third Amended Complaint—Case: 3:19-cv399

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 42 of 127
re Hinkle,3 P. 531, 533 (Sup.Ct.Ks 1884). * * * The general rule
unquestionably is that there can not be an officer de facto, where there is no
office de jure.; Ex parte Snyder, 64 Mo. 58; State v. O'Brian, 68 Mo.
153; Jester v. Spurgeon, 27 Mo. App

In Daniel v. Hutcheson, 22 §.W. 278, 281 (Ct.CivilApp.Tx. 1893), to wit:

Offices are created by force of law, and none can exist except by
sanction of law. Where there is no lawful office, there can be no officer,
either _de jure or de facto. Norton v. Shelby Co., 118 U. S. 425

(1886); Hildreth’s Heirs v. MclIntire’s Devisee, 1 J. J. Marsh.
206; Strickland v. Griffin, 70 Ga. 546; State v. Duffel, 32 La. Ann. 653.

10. In Carleton v. People, 10 Mich. 250, 259 (Sup.Ct.Mich. 1862) “Where there
is no office there can be no officer de facto, for the reason that there can be none de
jure.”

11. In Clapp v. Otoe County, Neb. 104 F. 473, 477 (Cir.Ct.App. 8" Cir. 1900)
“[T]hese warrants were void because the law under which Kearney township was
organized was unconstitutional, and therefore neither the township nor its officers ever
had any existence, either de facto or de jure. Atchison, T. & S.F.R. Co. v. Board of
Com ’rs of Kearney Co. 48 Pac. 583 (Sup.Ct.Ks. 1897).”

G. REIGH is Deemed to Know the Law.

1. Even though RIEGH is an usurper at best, she has a Law Degree allegedly and
is Deemed to know the Law and this is evidenced with following cases.

2. AS pronounced in /nb Groh v. Ramirez, 540 U.S. 551, 563, 564 (2004) “If the
law was clearly established . . . a reasonably competent public official should know the
law governing his conduct.” Citing Harlow v. Fitzgerald, 457 U.S. 800, 818-819 (1982);

State of Ohio v. Davis, 584 N.E.2d 1192, 1196 (Sup.Ct. Ohio 1992) “Judges, unlike

Third Amended Complaint—Case: 3:19-cv369

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 43 of 127
juries, are presumed to know the law.”; Leary v. Gledhill, 84 A.2d 725, 728 (Sup.Ct.
NJ 1951) “A court will in general take_judicial notice of and apply the law of its own

jurisdiction without pleading or proof thereof, the judges being deemed to know the law

or at least where it is to be found.”

3. In Cannon v. University of Chicago, 441 U.S. 677, 696-697 (1979)s “It is
always appropriate to assume that our elected representatives, like other citizens,
know the law.” In Traynor v. Trunage, 485 U.S. 535, 546 (1988) “It is always
appropriate to assume that our elected representatives, like other citizens, know the
law.” Cannon v. University of Chicago, 441 U.S. 677, 696-697 (1979).” Bowsher v.
Synar, 478 U.S. 714, 738 FN1 (1986) “Just as it is “always appropriate to assume that our
elected representatives, like other citizens, know the law,” Cannon v. University of
Chicago, 441 U.S. 677, 696-697, (1979), so too is it appropriate to assume that our
elected representatives, like other citizens, will respect the law.” Offshore Logistica,
Inc. Tailentire, 477 U.S. 207, 228 (1986) “Cannon v. University of Chicago, 441 U.S.
677, 696-697, 99 S.Ct. 1946, 1957-1958, 60 L.Ed.2d 560 (1979) (“It is always
appropriate to assume that our elected representatives, like other citizens, know the

law”). In Lowe v. S.E.C., 472 U.S. 181, 205 FN50 (1985), to wit:

“It is always appropriate to assume that our elected representatives, like
other citizens, know the law.” Cannon v. University of Chicago, 441 U.S.
677, 696-697, 99 S.Ct. 1946, 1957-58, 60 L.Ed.2d 560 (1979). Moreover,
“[iJn areas where legislation might intrude on constitutional guarantees, we
believe that Congress, which has always sworn to protect the Constitution,
would err on the side of fundamental constitutional liberties when its
legislation implicates those liberties.” Regan v. Time, Inc., 468 U.S. 641,
697, 104 S.Ct. 3262, 3292, 82 L.Ed.2d 487 (1984) (STEVENS, J.,

Third Amended Complaint—Case: 3:19-cv399

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 44 of 127
concurring in part and dissenting in part).
4. In City of Oklahoma City v. Tuttle, 471 U.S. 808, 836 “Because it “is always

appropriate to assume that our elected representatives, like other citizens, know the law
FN10 Cannon v. University of Chicago, 441 U.S. 677, 696-697, 99 S.Ct. 1946, 1957—
1958, 60 L.Ed.2d 560 (1979). In Director, Office of Workers ’Compensation Programs,
U.S. Dept. of Labor y. Perini North River Assoc., 459 U.S. 297, 319 (1983) “We may
presume “that our elected representatives, like other citizens, know the law,” Cannon v.
University of Chicago, 441 U.S. 677, 696-697, 99 S.Ct. 1946, 1957-1958, 60 L.Ed.2d

560 (1979).” In Albernaz v. United States, 450 U.S. 333, 341 (1981), to wit:

But, as we have previously noted, Congress is “predominantly a lawyer's
body,” Callanan v. United States, 364 U.S. 587, 594, 81 S.Ct. 321, 325, 5
L.Ed.2d 312 (1961), and it is appropriate for us “to assume that our
elected representatives ... know the law.” Cannon v. University of
Chicago, 441 U.S. 677, 696-697, 99 S.Ct. 1946, 1957-1958, 60 L.Ed.2d
560 (1979). As a result, if anything is to be assumed from the congressional
*342 silence on this point, it is that Congress was aware of the Blockburger
rule and legislated with it in mind. It is not a function of this Court to
presume that “Congress was unaware of what it accomplished....”
Railroad Retirement Bd. v. Fritz, 449 U.S. 166, 179, 101 S.Ct. 453, 461, 66
L.Ed.2d 368 (1980).

5. In Railroad Retirement Bd. v. Fritz, 449 U.S. 166, 179 (1980) “Finally, we
disagree with the District Court's conclusion that Congress was unaware of what it

accomplished.” In Watt v. Alaska, 451 U.S. 259, 284-285 (1981), to wit:

The Court today is bothered because the literal meaning of a statute altered
prevailing law.FN8 But usually the very point of new legislation is to alter
prevailing law. “Every act is made, either for the purpose of making a
change in the law, or for the purpose of better declaring the law; and
its operation is not to be impeded by the mere fact that it is inconsistent
with SOAe previous enactment.” T. Sedgwick, The Interpretation and
Construction of Statutory and Constitutional Law 104 (2d ed. 1874).

Third Amended Complaint—Case: 3:19-cv3989

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 45 of 127
Congress does not have the affirmative obligation to explain to this
Court why it deems a particular enactment wise or necessary, or to
demonstrate that it is aware of the consequences of its action. FN9 See
Harrison v. PPG Industries, Inc., 446 U.S. 578, 592, 100 S.Ct. 1889, 1897,
64 L.Ed.2d 525. And “i]t *285 is not a function of this Court to presume
that ‘Congress was unaware of what it accomplished.’ ” Albernaz v.
United States, 450 U.S. 333, 342, 101 S.Ct. 1137, 1144, 67 L.Ed.2d 275
(quoting U.S. Railroad Retirement Board v. Fritz, 449 U.S. 166, 179, 101
S.Ct. 453, 461, 66 L-Ed.2d 368.

In Garett v. United States, 471 U.S. 773, 793-794 (1985), to wit:

“(The defendants] read much into nothing. Congress cannot be expected to

specifically address each issue of statutory construction which may arise.
But, as we have previously noted, Congress is ‘predominantly a lawyer's
body,’ ... and it is appropriate for us ‘to assume that our elected
representatives ... know the law.’ ... As a result if anything is to be
assumed from the congressional silence on this point, it is that Congress
was aware of the Blockburger rule and legislated with it in mind. It is not a
function of this Court to presume that *794 ‘Congress was unaware of what
it accomplished.” ” Id., 450 U.S., at 341-342, 101 S.Ct., at 1143-44.

H._ Substantive Rights and Substantive—Fspecially with the Combining Law and Equity
into One Form of Action, 48 Stat. 1064, June 19, 1934 “[A]Il laws in conflict therewith shall

be of no further force and effect.”

a, Substative means

As held in Stewart-Warner Corp v. Le Valley, 15 F.Supp. 571, 575 (N.C.IIL. 1936) “The
word ‘substantive’ means ‘an essential part’ or ‘constituent’ or ‘relating to what is
essential.’” See also Whatley v. Johnson-Rast & Hays, Inc., 117 So.2d 789, 791 (Ct.App.Ala.
1960)

In Saffle v. Parks, 494 U.S. 484, 494 “[A]dresses a substantive categorial guarante[e]
accorded by the Constitution.” In Earth Island Institute v. Pengilly, 376 F.Supp.2d 994, 1007
(E.D.Ca. 2005) “As this is a facial challenge, the exact parameters of what ‘substantive’ means
are not clear.”

In State v. Weber, 707 N.E.2d 1178, 1185 (Ct.App.10"District), to wit:

Third Amended Complaint—Case: 3:19-cv399

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 46 of 127
Rules promulgated pursuant to this constitutional provision must be
procedural in nature. Where a conflict arises between a rule and a statute, the
rule will control on matters of procedure. Boyer v. Boyer (1976), 46 Ohio St.2d
83, 86, 75 O.0.2d 156, 157-158, 346 N.E.2d 286, 288. Conversely, a rule may

not_abridge, enlarge, or_modify_any substantive right and_a_statute_will
control on matters of substantive law. /d ; State v. Slatter (1981), 66 Ohio St.2d
452, 454, 20 0O.0.3d 383, 384-385, 423 N.E.2d 100, 101-102.“
‘Substantive’ means that body of law which creates, defines and regulates the
rights of the parties.” Krause v. State (1972), 31 Ohio St.2d 132, 145, 60 O.0.2d
100, 107, 285 N.E.2d 736, 744; accord State ex rel. Beacon Journal Publishing
Co. v. Waters (1993), 67 Ohio St.3d 321, 323, 617 N.E.2d 1110, 1112-1113. In
general, “procedural” refers to the methods of enforcing such rights or obtaining
redress. Krause, supra.

While these general rules are easily stated, they are not so easily applied. As
the Ohio Supreme Court noted in Gregory v. Flowers (1972), 32 Ohio St.2d 48,
56, 61 O.0.2d 295, 299, 290 N.E.2d 181, 186, at least one commentator has
questioned whether the distinction between substantive and procedural law
has any meaning at all:

“ “The distinction between substantive and procedural law is artificial and
illusory. In essence, there is none. The remedy and predetermined machinery, so

far as the litigant has a recognized claim to use it, are, legally speaking, part

of the right itself. A right without a remedy for its violation is a command
without _a_ sanction, a brutem_fulmen, i.e.. no _law_at all. While it may be

convenient to distinguish between the right or liability, the remedy or penalty by
which it is enforced, on the one hand, and the machinery by which the remedy is
applied to the right, on the other, i.c.; between substantive law and procedural
law, it should not be forgotten that so far as either is law at all, it is the litigant's
right to insist upon it, i.e,, it is part of his right. In other words, it is substantive
law.’ ” /d., quoting Chamberlayne, Modern Law of Evidence (1911) 217.

Despite the inherent difficulty with the inquiry, we nonetheless find that R.C.
2943.031 confers substantive rights and as such is not superseded by any
conflicting provision of Crim.R. 32.1.

In State v. Juergens, 375 N.E.2d 602, 603 (Ct.App.Ohio,3"Dist. 1977), to wit:

“The word ‘substantive,’ as used inSection 5(B) of Article IV, is in
contradistinction to the words ‘adjective’ or ‘procedural’ which pertain to the
method of enforcing rights or obtaining redress. ‘Substantive’ means that body
of law which creates, defines and regulates the rights of the parties. * * * The

word substantive refers to common law, statutory and, constitutionally
recognized rights. * * * ”

In re Doe, 565 N.E.2d 891, 892 (Ct.CommonPleas.Ohio 1990), to wit

Third Amended Complaint—Case: 3:19-cv499

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 47 of 127
it is clear that notice is a procedural issue. Section 5(B), Article IV of the Ohio
Constitution provides, in part: “The supreme court shall prescribe rules governing
practice and procedure in all courts of the state, which rules shall not abridge,
enlarge, or modify any substantive right. * * * ” In considering the meaning of
the word “substantive” as used in the Ohio Constitution, the Ohio Supreme
Court has ruled that “substantive” is in contradistinction to the word
“procedural”: “substantive” means that body of constitutional, statutory, and
common law which creates, defines and regulates the rights of the parties,
whereas “procedural” pertains to the method of enforcing rights or obtaining
redress. Krause v. State (1972), 31 Ohio St.2d 132, 145, 60 O.0.2d 100, 107, 285
N.E.2d 736, 744. See, also, Jacobs v. Shelly & Sands, Inc. (1976), 51 Ohio
App.2d 44, 5 0.0.3d 165, 365 N.E.2d 1259. The issuance of notice for court
proceedings is procedural as it pertains to the method of enforcing rights or
obtaining redress rather than creating, defining, or regulating the rights of the
parties.

b. Substantive Rights.
In State v. Hy Vee Food Store, Inc., 533 N.W.2d 147, 148 (Sup.Ct.S.D. 1995), to wit:

All legislative enactments arrive before us with a presumption in favor of
their constitutionality; Hy Vee bears the burden of proving beyond a
reasonable doubt that the law is unconstitutional. Crowley v. State, 268
N.W.2d 616, 618 (S.D.1978). “The constitution is not a grant but a limitation
upon the lawmaking power of the state legislature and it may enact any law not
expressly or inferentially prohibited by state and federal constitutions.” Kramar v.
Bon Homme County, 155 N.W.2d 777, 778 (S.D.1968).

“Due process of law,” when applied to substantive rights, means that the
government is without the right to deprive a person of life, liberty or property by
an act that has no reasonable relation to any proper governmental purpose by
which it is so far beyond the necessity of the case as to be an arbitrary exercise of
governmental power.

In Crowley v. State, 268 N.W.2d 616, 619 (Sup.Ct.N.D. 1978), to wit:

The appellant also argues the unconstitutionality of the statute on due process
grounds.- “Due process of law,” when applied to substantive rights, means that
the government is without the right to deprive a person of life, liberty or property
by an act that has no reasonable relation to any proper governmental purpose by
which it is so far beyond the necessity of the case as to be an arbitrary exercise of
governmental power. FN#

This court expressed the requirements of due process in State v. Nuss, 1962, 79 S.D. 522,

528, 114 N.W.2d 633, 636, when it stated:

Third Amended Complaint—Case: 3:19-cv499

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 48 of 127
(D)ue process still requires that any exercise of the police power be reasonable
(citations omitted), and the regulatory means adopted by the legislature must bear
a real and substantial relation to some actual or manifest evil (citations omitted),
and cannot be unreasonable, arbitrary, or capricious.

Nor does the fact that a police regulation is valid when it is first enacted mean that
it cannot become invalid through its operation if proven to be confiscatory. Abie
State Bank v. Bryan, 1931, 282 U.S. 765, 51 S.Ct. 252, 75 L.Ed. 690. However,
we hold that our disposition of the issue of equal protection is equally persuasive
as to the issue of due

FN3..Farmers Educational & Coop. Union v. Circuit Court of Charles
Mix County, 40N.W.2d 402 (Sup.Ct.8.D. 1949).

Cited in Crowley v. State, supra., is disclosed “Due Process” being the exercise of

“Police Power”—State v. Nuss, 114 N.W.2d 633, 636 (Sup.Ct.S.D. 1962, to wit:

Nevertheless, due process still requires that any exercise of the police power be
reasonable, City of Sioux Falls v. Kadinger, 74 §.D. 217, 50 N.W.2d 797, and the
regulatory means adopted by the legislature must bear a real and substantial
relation to some actual or manifest evil, Defiance Milk Products Company v.
Du Mond, 309 N.Y. 537, 132 N.E.2d 829, and cannot be unreasonable,
arbitrary, or capricious. The determination of such issues_is a judicial
function and when a measure is found to be in violation of our fundamental
law it is void. Consequently, it not only is the right, but the duty of this Court to
so declare it Ex parte Hawley, 22 S.D. 23, 115 N.W. 93, 15 L.R.A..N.S.,
138; Hertz Drivurself Stations v. Siggins, 359 Pa. 25, 58 A.2d 464, 7 A.L.R.2d
438.

IV. SOA Essential Issues of “citizens of the United States”

1. Gladden is a “citizen of Alaska” and has his unalienable rights secured in the
Constitution of Alaska (in reality does not exist) and the Constitution of the United
States.

2. Gladden is NOT a “citizen of the United States” under 14 Stat. 27 (1866)

memorialized in the 14" Amendment that are using the “public rights” doctrine!? with no

 

12 Kuretski v. C.LR., 755 F.3d 929, 939-940 (D.C.Cir. 2014).

Third Amended Complaint—Case: 3:19-cv499

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 49 of 127
“judicial determination” of issues concerning “taxpayers” with no remedies in any

constitutional adversarial Court.

3. The Court shall take Judicial Notice of the Political Status, Citizenship and
Allegiance of David Gary Gladden as evidenced by the public record under Oath in
Attachment 6—Certificate of Political Status, Citizenship and Allegiance Recorded
in Palmer, Alaska Recording District 311 number “2015-012507-0” (“A6é—Status”)
that is self-authenticating under Evidence 901(7).

3. And further, the Court shall take Judicial Notice of David Gary Gladden’s
Right of his elective franchise, ie. Suffrage in Alaska as a “citizen of Alaska” as
evidenced by Attachment 7—Qualified Elector Registration of Alaska as a “citizen
of Alaska” (“A7—Elector”).

4. The question arises where is the right or privilege of the elective franchise arise
under: The Constitution of the United States or the constitution of one of the several
States, ie., being the Constitution of Alaska? The answer is found in United States v.
Anthony, 24 F.Cas. 829, 829, 830 (Cir.Ct. N.D.N.Y. 1873), to wit:

The thirteenth, fourteenth and fifteenth amendments were designed mainly
for the protection of the newly emancipated negroes, but full effect must,
nevertheless, be given to the language employed.

* * *
The right of voting, or the privilege of voting, is a right or privilege
arising under the constitution of the state, and not under the
constitution of the United States; and second, that a right of the character
here involved is not one connected with citizenship of the United States.

+ * *
[I]f rights of a citizen are thereby violated, they are of that fundamental
class, derived from his position as a citizen of the state, and not those

limited rights belonging to him as a citizen of the United States; and
such was the decision in Corfield v. Coryell, 6 F.Cas. 546, 551, 552 (1823).

Third Amended Complaint—Case: 3:19-cv499

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 50 of 127
5. In Kineen v. Wells, 11 N.E. 916, 918, 919 (Sup.Jud.Ct.Mass. 1887), to wit:

If the legislature can impose certain restrictions upon one class of voters,
and exempt another, what is the limit to its discretion?

* Ok *

The right or privilege of voting is a right or privilege arising under the
constitution of each state, and not under the constitution of the United
States. The voter is entitled to vote in the election of officers of the United
States by reason of the fact that he is a voter in the state in which he resides.
He exercises this right because he is entitled to by the laws of the state
where he offers to exercise it, and not because he is a citizen of the United
States. United States v. Anthony, 24 F.Cas. 829, 830 (Cir.Ct. N.D.N.Y.
1873)

6. In Corfield v. Coryell, 6 F.Cas. 546, 551, 552 (1823), a case the Circuit Court
of the United States [a bona fide Article III Court] has described the privileges and
immunities of the citizens of the several States in great detail including this excerpt to
which SOAe additional protections under fourteenth Amendment were overlaid but the
fundamental right of the elective franchise is still posited in the constitution of one of the
several States, to wit:

[M]ay be mentioned as SOAe of the particular privileges and immunities of

citizens, which are clearly embraced by the general description of privileges

deemed to be fundamental: to which may be added, the elective

franchise, as regulated and established by the laws or constitution of
the state in which it is to be exercised.

A. The Fourteenth Amendment Doesn’t Apply To “citizens of the United States” in

the District of Columbia or to the District of Columbia.

 

1. In Neild v. District of Columbia, 110 F.2d 246, 250 FN10 (1940) citing the
holding of Wright v. Davidson, 181 US. 371, 384 (D.C. Cir. 1940), to wit:

{H]olding the Fourteenth Amendment inapplicable to the District of
Columbia. On the other hand, the rights and liberties protected by the
bill of rights (Amendments I to VIII) against encroachment by the

Third Amended Complaint—Case: 3:19-cv499

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 51 of 127
national government have been held applicable to the District although

not to the states. Thus, the provisions of the Fourth Amendment are not
applicable to the states (National Safe Deposit Co. v. Stead, 232 U.S. 58, 34
S.Ct. 209, 58 L.Ed. 504; Ohio ex rel. Lloyd v. Dollison, 194 U.S. 445, 24
S.Ct. 703, 48 L.Ed. 1062), although they are to the District. United States v.
Mattingly, 52 App.D.C. 188, 285 F. 922

2. A “citizen of the United States” in the District of Columbia’s Statutes is
a “qualified elector” as found in DC ST § 1-1001.02 (2) “The term “qualified
elector” means a person who .. . (B) is a citizen of the United States.” A
“citizen of the United States” outside of the District of Columbia under the

é

Fourteenth Amendment is a fiction in law—“AlII of this is a fiction in law'>” and
has the same rights a “corporation, which is included in the Fourteenth
Amendment definition of “person” as found in Grosjean v. American Press Co.,
297 U.S. 233, 244 (1936) and First National Bank of Boston v. Bellotti, 436 U.S.
765, 780 FN15 (1978). Also this “citizen of the United States” in 14 Stat. 27
(1866) codified today in 42 U.S.C. §§§ 1981, 1982 and 1988 that has the same
rights as a “white citizen” is memorialized in the 14" Amendment.
B. The Fifteenth Amendment Does not Confer any Right of Suffrage on Anyone.

1. The holding in the Supreme Court of the United States holds that the 15%
Amendment does not confer any Right of Suffrage on anyone Le Grand v. United States,

12 F. 577, 578, 579 (Cir.Ct. E.D.Tx. 1882) in opposition to AG Green’s denial, to wit:

The fifteenth amendment can have no application. That_amendment
relates to the right of citizens of the United States to vote. It does not

confer the right of suffrage on any one. It merely invests citizens of the

United States with the constitutional right of exemption from

 

'3 McDonald v. City of Chicago, 130 S.C. 3020, 3062 (2010).

Third Amended Complaint—Case: 3:19-cv499

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 52 of 127
discrimination in the exercise of the elective franchise on account of
race, color, or previous condition of servitude. U.S. v. Reese, 92 U.S. 214
(1875); United States v. Reese, 92 U.S. 214 (1875); S.C. 1 Woods, 322
(Cir.Ct. D. La. 1874) affirmed in United States. v. Cruikshank, 92 U.S. 542

(1875).
C._A “citizen of the United States” Has No Rights of Suffrage.

Al. “citizen of the United States” has no rights of Suffrage remembering that
only “citizens of the United States” are within the District of Columbia and this was held
in Heald v. District of Columbia, 259 U.S. 114, 124 (1922), to wit:

2. Finally it is earnestly contended that the act is void, because it subjects
the residents of the District to taxation without representation. Residents of
the District lack the suffrage and have politically no voice in the
expenditure of the money raised by taxation. Money so raised is paid
into the treasury of the United States, where it is held, not as a separate
fund for the District, but subject to the disposal of Congress, like other
revenues raised by federal taxation. The objection that the tax is void,
because of these facts, is fundamental and comprehensive. It is not limited
in application to the tax on intangibles, but goes to the validity of all
taxation of residents of the District. If sound, it would seem to apply, not
only to taxes levied upon residents of the District for the support of the
government of the District, but also to those taxes which are levied upon
them for the support generally of the government of the United States. It is
sufficient to say that the objection is not sound. There is no constitutional
provision which so limits the power of Congress that taxes can be that_taxes can be
imposed _ only upon those who have political representation. And the
cases are many in which laws levying taxes for the support of the
government of the District have been enforced during the period in which
its residents have been without the right of suffrage. FN2.

FN2. Compare Gibbons v. District of Columbia, 116 U. S. 404, 6
Sup. Ct. 427, 29 L. Ed. 680; Metropolitan Railroad Co. v. District of
Columbia, 132 U.S. 1, 8, 10 Sup. Ct. 19, 33 L. Ed. 231; Shoemaker v.
United States, 147 U. S. 282, 13 Sup. Ct. 361, 37 L. Ed. 170; Bauman v.
Ross, 167 U. S. 548, 17 Sup. Ct. 966, 42 L. Ed. 270; Wilson v. Lambert,
168 U. S. 611, 18 Sup. Ct. 217, 42 L. Ed. 599; Parsons v. District of
Columbia, 170 U. S. 45, 50, 18 Sup. Ct. 521, 42 L. Ed. 943; District of
Columbia v. Brooke, 214 U.S. 138, 29 Sup. Ct. 560, 53 L. Ed. 941.

Third Amended Complaint—Case: 3:19-cv469

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 53 of 127
D. A “citizen of the United States” even in Foreign Country Such as Old Mexico is

bound by the “benefit” and his property and income is subject taxation to_the

United States.

 

1. A “citizen of the United States” with any of the several States (within the
United States) and even in a foreign country such as old Mexico is bound by the “benefit”
and his property and income are subject taxation to the United States as pronounced in

Cook v. Tait, 265 U.S. 47, 56, to wit:

In other words, the principle was declared that the government, by its very
nature, benefits the citizen and his property wherever found, and
therefore has the power to make the benefit complete. Or, to express it
another way, the basis of the power to tax was not and cannot be made
dependent upon the situs of the property in all cases, it being in or out of
the United States, nor was not and cannot be made dependent upon the
domicile of the citizen, that being in or out of the United States, but upon
his relation as citizen to the United States and the relation of the latter
to him as citizen. The consequence of the relations is that the native citizen
who is taxed may have domicile, and the property from which his
income is derived may have situs, in a foreign country and the tax be
legal-the government having power to impose the tax.

E. The “citizens of the United States” fill out the same Form 1040s, the same 1099s,
the same W4 and have the same W2 for the “Federal Income Tax” in the District of
Columbia and in the “United States.”

1. The “citizens of the United States” fill out the same forms as evidenced in the
excerpt of the “2018 District of Columbia (DC) individual Income Tax Forms and
Instructions for the D-40EZ single and Joint Filers with No Dependents and D-40 All
other Individual Income Tax Filers” being Attachment 8—D.C. Instructions for D-
40EZ and D-40. (Attach 8—D.C. Income Tax”).

2. The forms of W2, W4, 1099 and 1040 are mentioned, passim, in the twenty-

four (24) page excerpt of Attach 8—D.C. Income Tax.

Third Amended Complaint—Case: 3:19-cv499

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 54 of 127
3. The phrase “Federal Income Tax” in Attach 8—D.C. Income Tax is found

on pages 3, 5, 15, 23 and 24.

F,_ Public Salary Tax Act of 1939, 53 Stat. 574-577, on “Federal Income Tax”
referencing Helvering v. Gerhardt, 304 U.S. 405, 418 w/FN6 [extensive details] (1938)

Precludes Gladden Jurisdictionally.
1. The SOA did not disclose the Public Salary Tax Act of 1939, 53 Stat. 574-577

and the application of the “Federal Income Tax” jurisdictional! limitations to only “State
employees” and “Federal Employees” to tax each other by statute to Gladden in prior
Cases another one of REIGH’s “Superior Court Judges” in Dillingham by the name
of “Judge Torissi” in Case No. 3DI-08-53 CI.

2. The Public Salary Tax Act of 1939, 53 Stat. 574-577 is included to provide
evidence that Gladden is not a “citizen of the United” subject to the “Federal Income
Tax” that has been found in this same “IN THE SUPERIOR COURT FOR THE STATE
OF ALASKA” in Case No. 3DI-08-53 CI.

3. In the Public Salary Tax Act of 1939, 53 Stat 574-577, where Congress by
Statute agreed that the Federal Employees would pay State Income Taxes and the State
Employees would pay Federal Income Taxes as there were exemptions because there was
no “statutory authority” creating a uniform obligation for “Federal Income Tax” and
“State Income Tax”. In Attachment 9—House Report No. 26, Feb. 7, 1939 on The
Public salary Tax Act of 1939 (“Attach 9—HLR. No. 26”), Pg. 1-2, to wit:

The bill subjects to Federal income tax for taxable years beginning

after December 31, 1938, the compensation of all State and local officers

and employees; grants consent to the States to tax the compensation

received after December 31, 1938, by Federal officers and employees;

and, in accordance with the President's message, relieves from Federal

Third Amended Complaint—Case: 3:19-cv499

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 55 of 127
income taxation for taxable years commencing prior to January 1, 1939, the
compensation of certain State and local officers of Federal officers and
employees from income taxes imposed under the authority of the various
States has been widely condemned and employees.

For many years the exemption from Federal income taxes of State
and local officers and employees has aroused widespread public criticism
and disapproval. Similarly, the exemption of the compensation of
Federal officers and employees from income taxes imposed under the
authority of various states has been widely condemned.

4. This Public Salary Tax Act of 1939 was comprehensive to cover “States,” the
“District of Columbia” (which has only “citizens of the United States”), any Territory
(which has only “citizens of the United States”), or possession (which has only “citizens
of the United States”), or political subdivision thereof; and, other taxing authorities of
local government units— Attach 9—HLR. No. 26, Pg. 4, to wit:

Section 3: In order to facilitate reciprocal taxation as between State and
Federal Governments, your committee believes that the United States
should expressly consent to the taxation of the compensation of its
officers and employees. Section 3 of the bill therefore provides that the
United States consents to the taxation of compensation received after
December 31, 1938, for personal service as an officer or employee of the
United States, any Territory or possession or political subdivision
thereof, the District of Columbia, or any agency or instrumentality of
any one or more of the foregoing, by any duly constituted taxing
authority having jurisdiction to tax such compensation, if such taxation
does not discriminate against such officer or employee because of the
source of such compensation. It will be noted that the consent extends to
taxation not only by the State but also by other duly constituted taxing
authorities, of the compensation of Federal officers and employees.
Under this provision if any local governmental units have authority to
and do impose income taxes, tax may be imposed upon such
compensation subject to the jurisdiction of such units. * * *

Pg. 5—This title affords relief to employees of States of the Union and
their local governments who have not been paying Federal income tax
and in many cases have not even filed returns.

5. A further clarification of the Public Salary Act of 1939 for “Federal Income

Third Amended Complaint—Case: 3:19-cv499

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 56 of 127
Tax” as the Federal employees were exempt from State income taxes; and, the State and
local employees were exempt from Federal Income tax as stated in Attachment 10—
1939 Public Salary Act Senate Report No. 112, Feb. 24, 1939 (“Attach 10—Sen.Rpt.
No. 112”), Pg. 3, to wit:

At the present time, Federal employees are subject to Federal income
taxes, but are exempt from State income taxes. State and local
employees, on the other hand, are subject to State income taxes, but are
exempt from Federal income taxes, unless engaged in proprietary

functions.
eK

Pg. 8—It is true that the Supreme Court in several cases, notably in Evans
v. Gore, 253 U.S. 245 [1920], has said that the sixteenth amendment did not
extent the taxing power of the Congress, but merely removed the need for
apportionment.

6. In Attach 10—Sen.Rpt. No. 112 pg. 10—“The taxpayers are citizens of the
United States and bound to contribute to tis support.”

7. The application of the “Federal Income Tax” was clarified as evidenced in
Attach 10—Sen.Rpt. No. 112 Pg. 14, referencing Helvering v. Gerhardt, 304 U.S. 405,
418 w/FN6 (1938) (“Attach 9—Sen.Rpt. 112 Public Salary Act”) pg. 14, to wit:

It should be noted that included in the classes of employees to whom the

Commissioner may give relief under this section will be employees of the

type involved in the case of Helvering v. Therrell, 303 U. S. 218, since the
decision in the Gerhardt case clarified and restated the basis for the

liability for such persons for Federal income tax.

8. Contained with the Gerhaldt case being “clarified and restated basis for the
liability for such person for Federal income tax” in Attach 9—Sen.Rpt. 112 Public
Salary Act DOES NOT include Gladden, being evidenced in Helvering v. Gerhardt,

304 U.S. 405, 418 FN6 (1938), to wit:

Third Amended Complaint—Case: 3:19-cvs99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 57 of 127
In these cases the function has been either held or assumed to be of such a
character that its performance by the state is immune from direct federal

interference; yet_the individuals who personally derived profit_or
compensation from their employment in carrying out the function were

deemed to be subject to federal income tax. FN6

FN6— The following classes of taxpayers have been held subject to
federal income _tax notwithstanding its possible economic burden on
the state: Those who derive income or profits from their performance
of state functions as independent engineering contractors, Metcalf &
Eddy v. Mitchell, 269 U.S. 514, 46 S.Ct. 172, 70 L.Ed. 384, or from the
resale of state bonds, Willcuts v. Bunn, 282 U.S. 216, 51 S.Ct. 125, 75
L.Ed. 304, 71 A.L.R. 1260; those engaged as lessees of the state in
producing oil from state lands, the royalties from which, payable to the
state, are devoted to public purposes, Group No. | Oil Corporation v.
Bass, 283 U.S. 279, 51 S.Ct. 432, 75 L.Ed. 1032; Burnet v. A. T. Jergins
Trust, 288 U.S. 508, 53 S.Ct. 439, 77 L.Ed. 925; Bankline Oil Co. v.
Commissioner, 303 U.S. 362, 58 S.Ct. 616, 82 L.Ed. 897, and Helvering v.
Mountain Producers Corp., 303 U.S. 376, 58 S.Ct. 623, 82 L.Ed. 907, both
decided March 7, 1938, overruling Burnet v. Coronado Oil & Gas Co., 285
U.S. 393, 52 S.Ct. 443, 76 L.Ed. 815. Similarly federal taxation of
property transferred at death to a state or one of its municipalities was
upheld in Snyder v. Bettman, 190 U.S. 249, 23 S.Ct. 803, 47 L.Ed. 1035,
cf. Greiner v. Lewellyn, 258 U.S. 384, 42 S.Ct. 324, 66 L.Ed. 676; and a
federal tax on the transportation of merchandise in performance of a
contract to sell and deliver it to a county was sustained in Wheeler
Lumber Bridge & Supply Co. v. United States, 281 U.S. 572, 50 S.Ct. 419,
74 L.Ed. 1047; cf. Indian Motocycle Co. v. United States, 283 U.S. 570, 51
S.Ct. 601, 75 L.Ed. 1277. A federal excise tax on corporations, measured
by income, including interest received from state bonds, was upheld in
Flint v. Stone Tracy Co., 220 U.S. 107, 162, 31 S.Ct. 342, 55 L.Ed. 389,
Ann.Cas.1912B, 1312, et seq.; see National Life Insurance Co. v. United
States, 277 U.S. 508, 527, 48 S.Ct. 591, 595, 72 L.Ed. 968; compare the
discussion in Educational Films Corp. v. Ward, 282 U.S. 379, 389, 51
S.Ct. 170, 172, 75 L.Ed. 400, 71 A.L.R. 1226, and in Pacific Co., Ltd, v.
Johnson, 285 U.S. 480, 490, 52 S.Ct. 424, 426, 76 L.Ed. 893.

 

9. Gladden is not clothed or subject to the classes clarified and restated in
Helvering v. Gerhardt, 304 U.S. 405, 418 FN6 (1938), supra. of ANY “Federal Income

Tax,” ie.. Gladden is jurisdictionally EXCLUDED and this was not disclosed to

Third Amended Complaint—Case: 3:19-cvs99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 58 of 127
Gladden by the SOA.

G. The “STATE OF ALASKA” Is NOT the Government of Alaska, One of the
several States; but, is Using the “National Voter Registration Act_of 1993” for

“Federal Offices” Only for Elections; Therein, There are no Constitutional Courts
of Alaska Exercising the “judicial Power of Alaska”—‘“there is_an_absence_of
available State corrective process;” and, “circumstances exist that_render_such

process ineffective to protect the rights of the applicant.”
1. And further, the “STATE OF ALASKA” (“SOA”) wherein REIGH that is an

allegedly “independent judge'*” “exercising the Judicial Power of Alaska” in Gladden’s
Case No. 3DI-18-2 CI is not exercising the jurisdiction of the “judicial Power of
Alaska,” being one of the several States of the Union of States within the Constitution of
the United States.

2. REIGH in this SOA is a “State of the United States and the District of
Columbia”’’ as defined in the National Voter Registration Act of 1993 (“NVRA”), 107

Stat. 77-109 evidenced by Attach 5—NVRA Stat.”) currently codified in 52 U.S.C. §§

 

'4 O’Donoghue v. United States, 289 U.S. 516, 532 (1933), Chief Justice Marshall, in the
course of the debates of the Virginia State Convention of 1829--1830 (pp. 616, 619), used the
following strong and frequently quoted language:

‘The Judicial Department comes home in its effects to every man's fireside; it passes on his
property, his reputation, his life, his all. Is it not, to the last degree important, that he
should be rendered perfectly and completely independent, with nothing to influence or
control him but God and his conscience? * * * I have always thought, from my earliest
youth till now, that the greatest scourge an angry Heaven ever inflicted upon an ungrateful
and a sinning people, was an ignorant, a corrupt, or a dependent Judiciary."

In a very early period of our history, it was said, in words as true today as they were then,
that 'if they (the people) value and wish to preserve their Constitution, they ought never to
surrender the independence of their judges,’ Rawle on the Constitution (2d Ed.) 281.

15 52 U.S.C. § 20502—Definitions “(4) the term “State” means a State of the United States and
the District of Columbia.”

Third Amended Complaint—Case: 3:19-cv599

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 59 of 127
20501-20511 of which the SOA uses exclusively only the NVRA for all elections."

4. With this definition of 52 U.S.C. § 20502—Definitions “(4) the term “State”
means a State of the United States and the District of Columbia” therein: (1) “State of
the United States;” and (2) District of Columbia where Congress has Plenary Power over
the “citizens of the United States” is a sine gua non that Congress has plenary Power over
the “citizens of the United States” in the SOA that is a “State of the United States.”

5. In reality a “State of the United State” is a municipal entity UNDER the
“United States” being the current SOA; and further, it is an unassailable fact that
this SOA is not the constitutional government of Alaska, being one the several States
of the Union of States of the Constitution of the United States.

6. The Attach 5—NVRA Stat limits the elections in the SOA to only a “Federal
Office,” as held in Pree v. District of Columbia Bd. of Elections & Ethics, 645 A.2d. 603,
605 (Ct.App.D.C. 1994), to wit:

[B}y its terms applies only to elections “for Federal office,” see, e.g., 42

U.S.C.A. § 1973gg-3, which is expressly defined (id, § 1973gg—1(2)) by

reference to 2 U.S.C. § 431(3) (1988) as meaning “the office of President

or Vice President, or of Senator or Representative in, or Delegate or
Resident Commissioner to, the Congress.

6. See also 185 A.L.R. Fed 155 (Originally published in 2003) et. seg.

7. The “Federal Office” is defined for the NVRA in 52 U.S.C. § 20502—
Definitions (2) “the term “Federal Office” has the meaning stated in sections [52 U.S.C.
§] 30101(3) of this title.”

8. Wherein, in 52 U.S.C. § 30101(3) “The term “Federal office” means the

 

16M.S.A. § 201.071—Registration Applications.
Third Amended Complaint—Case: 3:19-cvs99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 60 of 127
office of President or Vice President, or of Senator or Representative in, or
Delegate or Resident Commissioner to, the Congress;” therein, as a matter of law!’
and the definition using “term” and “means” precludes all elections of any public
Officer of the State of Alaska, ie. as there are NO elections held for any public
Officers of the State of Alaska exercising the elective franchise or right of suffrage by
the “citizens of Alaska,” with Alaska being one of the several States.

H. The “STATE OF ALASKA” Elections are Limited to Only “citizens of the

United States” that Have No Right of the Elective Franchise or the Right of Suffrage
PRECLUDING the “citizens of Alaska” from Exercising Right of the Elective

Franchise and the Right of Suffrage.

1. The SOA NVRA elections are limited to only “citizens of the United States” as
found in the Constitution for the State of Alaska, Article 5, § 1; and, ©AS § 15.05.010
“A person may vote at any election who (1) is a citizen of the United States;”; and, under
©AS § 15.07.060 (7) “a declaration that the applicant is a citizen of the United States.”

2. As the SOA has is using the NVRA exclusively:

(1) OAS § 15.07.130 (b)}— Voter registration list maintenance; and,

(2) and, ©AS § 28.05.045 Voter registration; and,

(3) and, ©AS § 15.07.055 (d)—Voter registration agencies; and,

(4) and, OAS § 15.10.105 (a)—Division of elections; personnel rules; and,

 

'7 The Supreme Court of the United States held in Celotex Corporation v. Catrett, 477 U.S. 317,
317-318, 322-323 if “[T]here is no genuine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law . .. The moving party is “entitled to a judgment
as a matter of law” because the nonmoving party has failed to make a sufficient showing on an
essential element of her case with respect to which she has the burden of proof.” Page 330
“Summary judgment is appropriate where the Court is satisfied “that there is no genuine issue as
to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Third Amended Complaint—Case: 3:19-cvs99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 61 of 127
(5) and, ©AS § 44.29.020 (b) Duties of department; and,

(6) and, ©AS § 44.33.020 (a)(41)}—Duties of department; regulations; and,

(7) and ©AS § 15.07.070 (a)}—Procedure for registration. And,

3. It is an unassailable fact that only “citizens of the United States” can register to
“vote” as found in the Attach 5—NVRA Stat. codified currently in 52 U.S.C. § 20501(a)
“Findings—The Congress finds that—(1) the right of citizens of the United States is a
fundamental right.”!*

4. And further, these “Rights of the Citizens of the United States Enumerated” !®
for “citizens of the United States” are enumerated in the Attachment 11—
Congressional Record of January 13", 1938 including the “[Senate. Views of the
minority, No. 1956. 49th Cong., 2d sess.] In the Senate of the United States.
February 25, 1887. Ordered to be printed,” (“Attach 11—1938 Cong. Rec.”) pg. 437.

5. The fundamental rights of “citizens of the United States” is found clearly
articulated is the use of “citizen of the United States” as only a prohibition; and, not
positive law or not original rights, which had application only to prohibit the several
States Laws and prohibit the public officers of the several States, that do not exist today
because of the Attach S—NVRA Stat. that is codified in 52 U.S.C. §§ 20501-20511, and
the employees clothed with authority one of the several States with an Attach 11—1938

Cong. Rec.,” excerpt from Page 10, to wit:

 

'8 The Fundamental rights of “citizens of the United States” is found in Attach 11—1938 Cong.
Ree. pg. 437, January 13", 1938.

'9 1938 Cong. Rec. pg. 439, January 13", 1938.
Third Amended Complaint—Case: 3:19-cv5$9

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 62 of 127
RIGHTS OF CITIZENS OF THE UNITED STATES ENUMERATED
They are as follows:

The right to come to the seat of Government to assert any claim he may
have upon that Government, to transact any business he may have with it,
to seek its protection, to share its offices, to engage in administering its
functions.

The right of free access to its seaports, through which all operations of
foreign commerce are conducted; to the substreasuries, land offices, and

courts of justice in the several States.

The right to demand the care and protection of the Federal Government
over his life, liberty, and property when on the high seas or within the
jurisdiction of a foreign Government.

The right to peacefully assemble and petition (Congress) for a redress of
grievances, and to the writ of habeas corpus.

The right to use the navigable waters of the United States however they
may penetrate the territory of the several States.

The right to become a citizen of a State by residing In It. Then, proceeds
the court,

"There are rights which pertain to a citizen in his character of citizen of
the United States, and are therefore subject to Federal jurisdiction and
power, which grow out of prohibitions in the Constitution of the United
States on State action; of such is the right to be absolved from all the
consequences of bills of attainder, ex post facto laws, and laws Impairing
the obligation of contracts enacted by the States; and the right secured
against prohibited State actions, as expressed In the three new
amendments to the Constitution."

k*K*

It is now firmly settled that these provisions are directed solely against
State laws and State action, through persons or agents clothed with
State authority. It is also settled that the power conferred on Congress
to_ enforce these provisions is a power only to enforce the prohibition
against State action. That the rights conferred on persons under them
are not positive, original rights, but the right only to exemption from,
and protection against, the prohibited State action. And the power of
Congress to interfere in any case is purely a power of correction, a
power to give redress against a prohibited State action, that the

Third Amended Complaint—Case: 3:19-cvs69

 

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 63 of 127
exercise, the actual exercise of efficient power by Congress, under the
amendments, presupposes State action of the kind prohibited; and

until there be such prohibited State action, the power of Congress is
wholly dormant, and without such action really being taken,

SOAewhere or at SOAe time, the power of Congress would sleep
forever.

In no case under these amendments, so far as the present controversy is
concerned, can the power of Congress be made to reach, either for
punishment or correction, or redress in any way, civil or criminal, the acts
of private individuals. On this last point, the controversy was long between
a sectional majority in Congress and the Constitution, but in the end the
Constitution triumphed fully, completely.

6. This was well settled as evidenced in the holdings of the Supreme Court of the
United States including United States v. Cruikshank et al, 92 U.S. 542, 554-555 (1875);
and, United States v. Reese et al., 92 U.S. 214 (1875) that is cited in the Attach 11—
1938 Cong. Rec.,” supra.

7. As the Power of correction of discrimination is posited only in the Congress
for corrections of State Law or State Actors in the Thirteenth, Fourteenth and Fifteenth
Amendments evidenced in Attach 11—1938 Cong. Rec. flows a fortiori that the SOA
has Zero Constitutional Authority to have elections only for “citizens of the United
States.”

8. As the Power of correction of discrimination is posited only in the Congress
for corrections of State Law or State Actors in the Thirteenth, Fourteenth and Fifteenth
Amendments evidenced in Attach 11—1938 Cong. Rec. flows a fortiori and to be
limiting the elections to a special class, being “citizens of the United States” that is

posited only with Congress is unconstitutional.

Third Amended Complaint—Case: 3:19-cvs99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 64 of 127
9. As the Power of correction of discrimination is posited only in the Congress
for corrections of State Law or State Actors in the Thirteenth, Fourteenth and Fifteenth
Amendments evidenced in Attach 11—1938 Cong. Rec. flows a fortiori precluding an
elections for the “citizens of Alaska” to exercise their rights of suffrage and the
elective franchise under the Attach 5—NVRA Stat. is not only unconstitutional but
blatantly discrimination again the class of “citizens of the United States.”

I. The “citizens of the United States” After the Fourteenth Amendment Flipped to
where the Source of Citizenship if from being a “citizen of the United States” and

not being one of the citizens of the several States.

1. Congress and the Courts started to use the mistaken idea that source of
citizenship is from being a “citizen of the United States” instead of the many cases that
state nothing changed with the Fourteenth Amendment. But this flipping to a National
Federal citizenship is clearly stated in United States v. Hall, 26 F.Cas. 79, 81 (C.C.,
S.D.Ala. 1871), to wit:

As we are of opinion that the fourteenth amendment has a vital bearing
upon the question raised, it is well that we should look to its provisions. It
declares that ‘all persons, born or naturalized in the United States, and
subject to the jurisdiction thereof, are citizens of the United States and the

state wherein they reside.’ By the original constitution citizenship in the
United States was a consequence of citizenship in a state. United States

was a consequence of citizenship in a state. By this clause this order of
things is reversed. Citizenship in the United States is defined; it is made

independent of citizenship in a state, and citizenship in a state is a
result of citizenship in the United States. So that a person born or
naturalized in the United States, and subject to its jurisdiction, is, without
reference to state constitutions or laws, entitled to all the privileges and
immunities secured by the constitution of the United States to citizens
thereof.

 

 

Third Amended Complaint—Case: 3:19-cvs99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 65 of 127
J. Federal Enclaves such as the District of Columbia the Same as “Federal Areas”
under the Buck Act of 1940 and 1946 for “citizens of the United States.

1. The purpose of the Buck Act Buck Act in 54 Stat. 1059-1061 of 1940 was to
include “citizens of the United States” that are deemed to be found in “federal areas” be
treated the same as “citizens of the United States in the Federal Enclaves such as the
District of Columbia. This is found in United States v. Lewisburg Area School Dist. 539

F.2d 301, 308-309, to wit:

By the Buck Act, 4 U.S.C. ss 105-110, Congress in 1940 gave consent to
the levy and collection of various taxes in Federal areas. The School
District concedes that the provisions of the Act cannot be construed to
cover the per capita taxes contested here, but they argue that the

“occupation” tax at issue is in fact an income tax, as contemplated by
the Buck Act and is covered by 4 U.S.C. s 106(a), which states:

“No person shall be relieved from liability for any income tax levied by

any State, or by any duly constituted taxing authority therein, having
jurisdiction to levy such a tax, by reason of his residing within a Federal
area or receiving income from transactions occurring or services performed
in such area; and such State or taxing authority shall have full jurisdiction
and power to levy and collect such tax in any Federal area within such

State to the same extent and with the same effect as though such area
was not a Federal area.”

Income tax is defined in s 110 as “any tax levied on, with respect to, or
measured by, net income, gross income, or gross receipts.” If the
occupation tax is an income tax within the meaning of the Buck Act, then it
“can be levied and collected within the federal area, just _as if it were not
a federal area.” Howard v. Commissioners of the Sinking Fund, 344 U.S.
624, 73 S.Ct. 465, 97 L.Ed. 617 (1953).

The purpose of the Buck Act was to equalize the liability for income
tax between the officers and employees of the United States who reside
within federal areas and_those officers and employees, otherwise
identically situated, who reside outside a federal area and who had

become liable for state tax by the passage of the Public Salary Tax Act

of 1939. A further reason was to equalize the position between federal
employees who _ were residents of federal enclaves over which the

United States had_been_ granted exclusive jurisdiction and_those
Third Amended Complaint—Case: 3:19-cv599

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 66 of 127
residing in s over which the granting state had retained

concurrent jurisdiction, a_practice which had been upheld_by the
Supreme Court in James v. Dravo Contracting Co., supra, in 1937.

Federal Area” as defined in the Buck Act codified in 4 U.S.C. § 110(e), to wit:

2. The term “Federal area” means any lands or premises held or acquired
by or for the use of the United States or any department, establishment, or
agency, of the United States; and any Federal area, or any part thereof,
which is located within the exterior boundaries of any State, shall be
deemed to be a Federal area located within such State.

K. The Tenth Amendment Provides NO Protections to the several States or to the
People of the several States Against the Statutory “citizens of the United States”.

1. The Tenth Amendment” provides No Protections to the several States or to
People of the several States?! as to rights reserved against this statutory “citizen of the
United States” in the New “State” definition codified in 52 U.S.C. § 20502—Definitions
“(4) the term “State” means a State of the United States and the District of Columbia;”
and, this is documented in great detail in this excerpt of Validity, Construction, and
Application of National Voter Registration Act, 42 U.S.C.A. §§ 1973 gg et seq., 185
A.L.R. 155 (Originally published in 2003), to wit:

§ 4. Tenth Amendment

The following authority adjudicated the validity of The National
Voter Registration Act (42 U.S.C.A. §§ 1973gg et seq.) under the Tenth
Amendment to the United States Constitution. !°

In Association of Community Organizations for Reform Now
(ACORN) v. Ridge, 1995 WL 136913 (E.D. Pa. 1995), the court held that
the National Voter Registration Act (42 U.S.C.A. §§ 1973gg et seq.)

 

20 Tenth Amendment—The powers not delegated to the United States by the Constitution, nor
prohibited by it to the States, are reserved to the States respectively, or to the people.

21 Article I Section 2. The House of Representatives shall be composed of Members chosen
every second Year by the People of the several States and the Electors in each State shall have
the Qualifications requisite for Electors of the most numerous Branch of the State Legislature.

Third Amended Complaint—Case: 3:19-cv699

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 67 of 127
(NVRA) is_constitutional over the defendants’ argument that the
NVRA violates the Tenth Amendment to the United States
Constitution. In support of their argument, the defendants cited New York
v. U.S., 505 U.S. 144, 112 S. Ct. 2408, 120 L. Ed. 2d 120, 34 Env’t. Rep.
Cas. (BNA) 1817, 22 Envtl. L. Rep. 21082 (1992), on remand to, 978 F.2d
705 (2d Cir. 1992), a case which, the court said, discussed the limits of
congressional power under the Commerce Clause of the Constitution—a
broad and general provision compared to the more specific terms of Article
1, § 4, see §>. The court said the defendants’ Tenth Amendment argument
was based on their assertion that the power to regulate registration in
the manner set forth in the NVRA was not delegated to the United
States and thus exceeded Congress’ constitutional grant of authority,
but the defendants pointed to no case which either directly or by
analogy supported their position. As to the defendants’ contention that
NVRA law governs the qualifications of voters, a right specifically given to
the states, the court emphasized that the NVRA does not establish who
is entitled to vote, but rather establishes the method which an
otherwise qualified voter must follow _to exercise the right to vote.
Finally, defendants raised the argument that the state would be burdened by
the cost associated with implementation of the NVRA, but the court found
no law to support the defendants’ position that because a state must bear the
cost, the legislation therefore fails to pass constitutional muster. The court
remarked, in passing, that recent “unfunded mandate” legislation, in any
event, has a much higher monetary threshold than what the state alleged it
would have to bear in the instant case.

Rejecting the state of South Carolina’s assertion that the
National Voter Registration Act (42 U.S.C.A. §§ 1973gg et seq.)
(NVRA) violates the Tenth Amendment to the United States
Constitution, the court held in Condon v. Reno, -9 (D.S.C. 1995), that
the Tenth Amendment provided no protection for South Carolina
because of the powers granted to Congress under the provisions of the
Fourteenth and Fifteenth Amendments of the United States
Constitution (° *). Since the Constitution specifically delegates to
Congress the power to regulate federal elections ($*), and the NVRA is
limited to federal elections, the court reasoned, the Tenth Amendment
is inapplicable by its own terms. Likewise, the court continued,
Congress’ powers under the Fourteenth Amendment are not limited by
the Tenth Amendment. Specifically, South Carolina contended that the
NVRA violated the Tenth Amendment because it compelled the state to
expend its own funds, i.e., it was an “unfunded mandate.” The court
pointed out that no Supreme Court decision has applied the Tenth
Amendment to invalidate congressional action on the ground that the action
constituted an “unfunded federal mandate.” Moreover, the court noted that

 

Third Amended Complaint—Case: 3:19-cv699

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 68 of 127
Congress appropriated hundreds of millions of dollars to South Carolina to
operate the very agencies involved under the NVRA, dollars which were
permissibly used for administration of those agencies. It was well within
the power of Congress to direct that SOAe of the money it appropriated be
spent on voter registration for federal elections, the court said. As to South
Carolina’s position that the means chosen by Congress to regulate federal
elections under the NVRA are beyond its broad powers because Congress
conscripted state employees to perform a federal function, the court found,
to the contrary, that Congress acted in the least intrusive way to protect the
integrity of federal elections. States already record and register their
citizens to determine eligibility for certain state and federal programs and
activities, including voting, the court observed, and Congress—addressing
only the function of voting in a federal election—merely forbade the states
from multiplying the burden on citizens. That is, the court stated, Congress
determined that the information recorded by the states when citizens obtain
drivers’ licenses, food stamps, and certain other governmental services, was
enough to register those citizens for voting. Opining that the elimination of
wasteful, duplicative processes is sound policy in general, the court
remarked that when that wasteful duplication deters people from voting,
Congress has ample power and justification in not simply hoping for
simplification, but in mandating it.

The Sixth Circuit in Association of Community Organizations for
Reform Now v. Miller, 129 F.3d 833, 1997 FED App. 323P (6th Cir. 1997),
upheld the constitutionality of the National Voter Registration Act (42
U.S.C.A. §§ 1973gg et seq.) under the Tenth Amendment of the United
States Constitution over the claims of Michigan that Congress overstepped
its powers to regulate federal elections by compelling state legislation to
effectuate a federal program, directing states to legislate toward a federal
purpose, and forcing states to bear the financial burden of enacting a federal
scheme. Michigan relied on the Supreme Court’s statement in New York v.
U.S., 505 U.S. 144, 112 S. Ct. 2408, 120 L. Ed. 2d 120, 34 Env’t. Rep. Cas.
(BNA) 1817, 22 Envtl. L. Rep. 21082 (1992), that even where Congress
has the authority under the Constitution to pass laws requiring or
prohibiting certain acts, it lacks the power directly to compel the states to
require or prohibit those acts. The court distinguished the New York
decision, which addressed a challenge to a congressional exercise of its
power under the Commerce Clause of the United States Constitution, a
power that enables Congress only to make laws, with the instant case,
which addressed a challenge to a congressional exercise of its power to
regulate federal elections under Article I, § 4 of the United States
Constitution, a power that enables Congress to both make and alter laws
affecting the states. Moreover, the court ruled, the express grant of
congressional authority to force states to alter their regulations regarding

Third Amended Complaint—Case: 3:19-cv699
Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 69 of 127
federal elections under Article I, § 4 does not condition its grant of
authority on federal reimbursement. When Congress forces the states to
shoulder a burden that they rightfully should have accepted without
congressional intervention, the court declared, Congress will not be
required to bear the cost of such intervention.

The argument of the State of Illinois that the National Voter
Registration Act (42 U.S.C.A. §§ 1973gg et seq.) (NVRA) is invalid under
the Tenth Amendment of the United States Constitution was held without
merit by the court in Association of Community Organizations for Reform
Now (ACORN) v. Edgar, 880 F. Supp. 1215 (N.D. Ill. 1995), aff'd as
modified on other grounds, 56 F.3d 791 (7th Cir. 1995) opinion
supplemented, 1996 WL 406652 (N.D. Ill. 1996). By definition, the court
instructed, the Tenth Amendment does not apply to powers specifically
vested in the United States Congress by the Constitution. The court referred
to the express authority of Congress under Article I, § 4 of the United
States Constitution to make or alter regulations prescribed by the states as
to the times, places, and manner of holding federal elections. Furthermore,
the court ruled, it was obvious that legislation such as the NVRA, which
implements the Fourteenth and Fifteenth Amendments—the latter
prohibiting denial or abridgment of the right to vote by the United
States or any state on account of race, color, or previous condition of

servitude—cannot run afoul of the Tenth Amendment since the
Fourteenth and Fifteenth Amendments were adopted after the Tenth
Amendment.

Affirming the judgment of the district court, which directed the State
of California to comply with the National Voter Registration Act (42
U.S.C.A. §§ 1973gg et seq.) (NVRA), the Ninth Circuit in Voting Rights
Coalition v. Wilson, 60 F.3d 1411 (9th Cir. 1995), held that Congress did
not violate the Tenth Amendment to the United States Constitution in
enacting the NVRA. The State of California relied on the Supreme Court’s
holding in New York v. U.S., 505 U.S. 144, 112 S. Ct. 2408, 120 L. Ed. 2d
120, 34 Env’t. Rep. Cas. (BNA) 1817, 22 Envtl. L. Rep. 21082 (1992),
which stated in relevant part, that Congress may not impose on the states
the burden of exercising its power under the Constitution to regulate
interstate commerce. The flaw in California’s argument, the court
instructed, was that it ignored Article I, § 4 which, unlike the commerce
power in Article I, § 8, empowered Congress to impose on the states
precisely the burden at issue. The court thus decided that Congress may
conscript state agencies to carry out voter registration for the election of
United States representatives and senators. Moreover, the court said, the
exercise of that power by Congress is by its terms intended to be borne by
the states without compensation. None of the authorities which recognized
the exercise of Congress’ power under Article I, § 4 have suggested, even

Third Amended Complaint—Case: 3:19-cv699

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 70 of 127
remotely, the necessity of the United States Congress bearing the burden of
any alteration it imposed, the court observed. That the actual cost of
implementing the NVRA may be significant, the court remarked, did not
change the principle embodied in Article I, § 4, but did dictate that the
implementation of the NVRA be done sensitively.

2. Of course to arrive at the ineffectiveness of the Tenth Amendment of today,
supra, Validity, Construction, and Application of National Voter Registration Act, 42
U.S.C.A. §§ 1973 gg et seq., 185 A.L.R. 155 (Originally published in 2003), therein the
holdings of the Supreme Court of the United States evidenced in Attach 11—1938
Cong. Ree. are ignored, to wit:

(1) [Pg. 10] United States v. Cruikshank et al, 92 U.S. 542, 554-555 (1875);

and, (2) [Pg. 10] Minor v. Happersett, 88 U.S. 162 (1874); and,

(3) [Pg. 10] United States v. Reese et al., 92 U.S. 214 (1875); and,

(4) [Pg. 10] Strauder v. West Virginia, 100 U.S. 303 (1879) [abrogated by

Taylor v. Louisiana, 419 U.S. 522 (1975)) on other

issues]; and,

(5) [Pg. 10] Virginia v. Rives, 100 U.S. 13 (1879); and,

(6) [Pg. 10] Neal v. Delaware, 103 U.S. 370 (1880); and,

(7) [Pg. 10] United States v. Harris, 106 U.S. 629 (1883).

V. Jurisdiction Is in the “District Court of the United States and NOT the “United
States District Court”

1. Gladden is invoking the subject matter jurisdiction of this Complaint being
filed into the bona fide “District Court of the United States”? (“the Court”) ordained
and established in the Judiciary Act of 1789, 1 Stat. 73-93, arising under Article III
Sections 1 and 2 of the Constitution of the United States exercising the “judicial Power

of the United States” in all Cases, In Law and Equity, to wit:

 

22 The “District Court of the United States” arising under Article II] Sections 1 and 2 was not
abolished in 1948 when the USDC was created codified in 28 U.S.C. § 132. See Weils, et al. v.
United States et al., 214 F.2d 380, 382 (5 Cir. 1954); Mookini et al. v. United States, 303 U.S.
201, 205 (1938).

Third Amended Complaint—Case: 3:19-cv6é99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 71 of 127
Section 1. The judicial Power of the United States, shall be vested in one
supreme Court, and in such inferior Courts as the Congress may from time to
time ordain and establish. The Judges, both of the supreme and inferior Courts,
shall hold their Offices during good Behaviour, and shall, at stated Times, receive
for their Services, a Compensation, which shall not be diminished during their
Continuance in Office.

Section 2. The judicial Power shall extend to all Cases, in Law and Equity,
arising under this Constitution, the Laws of the United States, and Treaties made,
or which shall be made, under their Authority;--

2. Article III, Sections 1 and 2 of the Constitution of the United States have not
been repealed or amended within the First Twelve Amendments of the Constitution of
the United States.

3. Congress does not possess the delegation of Authority arising under the
Constitution of the United States to abolish or remove from the “People of the several
States” Courts of the United States that exercise the “judicial Power of the United
States”?> that shall extend to all Cases, in Law and Equity.

4. Congress did not possess the authority replace the “judicial Power of the
United States” for “all Cases, in Law and Equity” to unite the general rules for equity
and law proceedings into one form of civil procedures evidence by Attachment 12—48
Stat. 1064, June 19, 1934 (“Attach 12—One Form of Action”).

5. Congress did not possess the authority replace the People of the several States
Unalienable Rights, the Bill of Rights and Laws of the United States with a new
obfuscation of “Said rules shall neither abridge, enlarge, nor modify the substantive

rights of any litigant.”

 

23 Article I Section 2, Article IV Section 2, Article VI.
Third Amended Complaint—Case: 3:19-cv699

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 72 of 127
6. For the perceived meaning of “Substantive Rights” and “Substantive,” see
section on Substantive Rights and Substantive, supra.

7. Congress did not possess the authority under Article III Sections 1 and 2
exercising the “judicial Power of the United States to authorize the implementation that
on September 16, 1938, the proposed Federal Rules of Civil Procedures became
effective, and thereafter, law and equity actions were filed together as civil proceedings.
Admiralty cases, civil lawsuits relating to violations of federal maritime laws, were filed
separately from other civil proceedings until 1967. Beginning in that year, proceeding
relating to maritime laws are identified as civil cases.

8. This Court being the United States District Court (‘USDC” or “this Court’)
of 1948 “Judicial Code and Judiciary,” 62 Stat. 869-1009, codified in 28 U.S.C. § 132(c)
is exercising “the judicial power of a district court . . . may be exercised by a single
judge”™* and NOT the “judicial Power of the United States” in “Law and Equity” arising
under Article III Sections 1 and 2 of the Constitution of the United States.

9. As the USDC is limited to strictly exercising “the judicial power of a
district court . . . may be exercised by a single judge”*> flows a fortiori that the USDC

is precluded from “exercising the judicial Power of the United States” arising under

 

24 Reviser’s Notes of 28 U.S.C. § 132, “Subsection (c) is derived from section 641 of Title 48,
US.C., 1940 ed., which applied only to the Territory of Hawaii. The revised section, by

extending it to all districts, merely recognizes established practice.”

25 Reviser’s Notes of 28 U.S.C. § 132, “Subsection (c) is derived from section 641 of Title 48,
U.S.C., 1940 ed., which applied only to the Territory of Hawaii. The revised section, by

extending it to all districts, merely recognizes established practice.”

Third Amended Complaint—Case: 3:19-cv699

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 73 of 127
Article III sections 1 and 2.

10. Gladden is invoking his constitutionally secured rights to have a bona fide
“District Court of the United States” arising under Article III Sections 1 and 2 of the
Constitution of the United States exercising the “judicial Power of the United States” in

“all Cases in Law and Equity.”
A. District Court of the United States Means.
1. In Wells, et al. v. United States et al., 214 F.2d 380, 382 (5" Cir. 1954), to wit:

Not content with this negative defense, the United States, taking the
affirmative, conclusively demonstrates, we think, that by Section 1346,
‘United States as Defendant’, under the provisions of which appellants seek
to maintain their suit, the United States has consented to waive its
sovereign immunity from suit and permit actions to be brought against it for
the recovery of internal revenue taxes only in the Court of Claims and in
the district courts; and that, as used in Title 28, the term ‘district courts’
means only those courts which are created under Article III of the
Constitution and which are constituted by Chapter 5 of Title 28. FN6.

FN6. Mookini v. United States, 303 U.S. 201 (1938); International
Longshoremen’s, Etc., Union v. Wirtz, 9 Cir., 170 F.2d 183 (1948); Reese v.
Fultz, 96 F.Supp. 449(D.C. Territory of Alaska 1951); 28 U.S.C., Section
451, Appendix, infra.

In Mookini et al. v. United States, 303 U.S. 201, 205 (1938), to wit:

The term 'District courts of the United States,’ as used in the rules,
without an addition expressing a wider connotation, has its historic
significance. It describes the constitutional courts created under article
3 of the Constitution. Courts of the Territories are legislative courts,
properly speaking, and are not District courts of the United States. We
have often held that vesting a territorial court with jurisdiction similar
to that vested in the District courts of the United States does not make
it a 'District court of the United States.’ Reynolds v. United States, 98
U.S. 145, 154 (1878); The City of Panama, 101 U.S. 453, 460 (1879); In re
Mills, 135 U.S. 263, 268 (1941); McAllister v. United States, 141 U.S. 174,
182 (1891); Stephens v. Cherokee Nation, 174 U.S. 445, 476, 477 (1899);
Summers v. United States, 231 U.S. 92, 101, 102 (1913); United States v.

Third Amended Complaint—Case: 3:19-cv699

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 74 of 127
Burroughs, 289 U.S. 159, 163 (1933). Not only did the promulgating order
use the term District courts of the United States in its historic and proper
sense, but the omission of provision for the application of the rules to the
territorial courts and other courts mentioned in the authorizing act clearly
shows the limitation that was intended.

B. Subject Matter Jurisdiction.

1. As held in Owen Equipment and Erection Co. v. Kroger, 437 U.S. 365, 374

(1978) “It is a fundamental precept that federal courts are courts of limited jurisdiction.

The limits upon federal jurisdiction, whether imposed by the Constitution or by Congress,

must be neither disregarded nor evaded.”

2. In Statterlee v. Commissioner of Internal Revenue, et al., 195 F.Supp.3d 327

(Dist.Cir. 2016), to wit:

Under Rule 12(b)(1), the plaintiff bears the burden of establishing
jurisdiction by a preponderance of the evidence. See Lujan v. Defs. of
Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992);
Shekoyan v. Sibley Int'l Corp., 217 F.Supp.2d 59, 63 (D.D.C.2002). Federal
courts are courts of limited jurisdiction and the law presumes that “a cause
lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of
Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994); see also
Gen. Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C.Cir.2004) (“As a court
of limited jurisdiction, we begin, and end, with an examination of our
jurisdiction.”). “[BJecause subject-matter jurisdiction is ‘an Art[icle] III as
well as a statutory requirement ... no action of the parties can confer
subject-matter jurisdiction upon a federal court.’ ” Akinseye v. District of
Columbia, 339 F.3d 970, 971 (D.C.Cir.2003), quoting Ins. Corp. of Ir., Ltd.
v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702, 102 S.Ct. 2099,
72 L.Ed.2d 492 (1982).

When considering a motion to dismiss for lack of jurisdiction, unlike when
deciding a motion to dismiss under Rule 12(b)(6), the court “is not limited
to the allegations of the complaint.” Hohri v. United States, 782 F.2d 227,
241 (D.C.Cir.1986), vacated on other grounds, 482 U.S. 64, 107 S.Ct.
2246, 96 L.Ed.2d 51 (1987). *333 Rather, “a court may consider such
materials outside the pleadings as it deems appropriate to resolve the
question [of] whether it has jurisdiction to hear the case.” Scolaro v. D.C.

Third Amended Complaint—Case: 3:19-cvé89

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 75 of 127
Bd. of Elections & Ethics, 104 F.Supp.2d 18, 22 (D.D.C.2000), citing
Herbert v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C.Cir.1992); see also
Jerome Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C.Cir.2005).

C. “United States District Court” under 28_ U.S.C. § 132 is NOT exercising the
“judicial Power of the United “judicial Power of the United States” but is but_is exercising the “judicial power of a

district court.”

 

1. This Court (“USDC”) is not exercising the judicial Power of the United States
and this Court does not Arise under Article III Section 1 and 2 exercising the judicial
Power of the United States in all Cases in Law and Equity, but the United States District
Court (“USDC”) is operating with the codified authority of as evidenced by the Public
Record of Attachment 13—Title 28, United States Code Congressional Service, New
Title 28—and Judicial Procedure Pages 1487-2174, 80 Congress—2"Session,
Epochal Legislation, West Publishing 1948—-pg. 1 —‘augmented by expert revisers
and consultants’—New Title 28, United States Code, Judiciary and Judicial
Procedure With Official Legislative History and Reviser’s Notes. Page 1521—28
U.S.C § 132. Creation and composition of district courts (“Attach 13—28 U.S.C.
§ 132”)

2. This is an excerpt of Attach 13—28 U.S.C. 132 of public record that this
Court and the Court shall take judicial Notice thereof, to wit

(a) There shall be in each judicial district a district court which shall be a
court of record known as the United States District Court for the district.

(b) Each district court shall consist of the district judge or judges for the
district in regular active service. Justices or judges designated or assigned
shall be competent to sit as judges of the court.

(c) Except as otherwise provided by law, or rule or order of court, the
judicial power of a district court with respect to any action, suit or
proceeding may be exercised by a single judge, who may preside alone
and hold a regular or special session of court at the same time other
sessions are held by other judges.

Page 1732—Section 132—Revised [Reviser’s Notes]—Section
132-Section Revised

Based on title 28, U.S.C., 1940 ed., § 1, and section 641 of title 48,
Third Amended Complaint—Case: 3:19-cv699

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 76 of 127
U.S.C., 1940 ed., Territories and Insular Possessions (Apr. 30, 1900, ch.
339, § 86, 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Mar. 3,
1911, ch. 231, § 1, 36 Stat. 1087; July 30, 1914, ch. 216, 38 Stat. 580; July
19, 1921, ch. 42, § 313, 42 Stat. 119; Feb. 12, 1925, ch. 220, 43 Stat. 890;
Dec. 13, 1926, ch. 6, § 1, 44 Stat. 19).

Section consolidates section 1 of title 28, U.S.C., 1940 ed., and
section 641 of title 48, U.S.C., 1940 ed., with changes in phraseology
necessary to effect the consolidation.

Subsection (c) is derived from section 641 of title 48, U.S.C., 1940

ed. [Territories and Insular Possessions], which applied only to the
Territory of Hawaii. The revised section, by extending it to all districts,

merely recognizes established practice.

Other portions of section 1 of title 28, U.S.C., 1940 ed., are incorporated in

sections 133 and 134 of this title. The remainder of section 641 of title 48,

U.S.C., 1940 ed., is incorporated in sections 91 and 133 of this title.

3. An essential element of the “judicial Power of the United States” arises
under Article III Section 1 “The judicial Power of the United States, shall be vested in
one supreme Court, and in such inferior Courts as the Congress may from time to time
ordain and establish. . . .;” and, “Section 2. The judicial Power shall extend to all Cases,
in Law and Equity, arising under this Constitution, the Laws of the United States, and
Treaties made, or which shall be made, under their Authority” irrevocably precludes “The
judicial power of a district court (28 U.S.C. § 132(c), ibid] [is derived from the
Territory of Hawaii, ibid.] . .. may be exercised by a single judge,” is merely codifying
the use of an “inquisition” CON.

4. See Lawkowski v. Spellings, 443 F.3d 930, 941 (7" Cir. 2006) It should not be
undertaken in the absence of an actual claim for this form of relief and full briefing by the

parties. See McNeil v. Wisconsin, 501 U.S. 171, 181 n. 2, 111 S.Ct. 2204, 115 L.Ed.2d

158 (1991) (“ What makes a system adversarial rather than inquisitorial is ... the

Third Amended Complaint—Case: 3:19-cv799

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 77 of 127
presence of a judge who does not (as an inquisitor does) conduct the factual and
legal investigation himself, but instead decides on the basis of facts and arguments pro
and con adduced by the parties.”).

5. When, as here if in this Court, a matter is moot or the court otherwise lacked
jurisdiction, the judgment and all actions amounts to an impermissible advisory opinion,
a legal nullity, and is void.

6. In Williamson v. Berry, 49 U.S. 495, 541 (1850) “But if it [this court] act
without authority, its judgments and orders are a nullity; they are not voidable, but simply
void .. .”; Elliott v. Peirsol’s Lessee, 26 U.S. 328, 329 (1828) “But if it [this court] act
without authority, its judgments and orders are a nullity; they are not voidable, but simply
void...” See also Vallely v. Northern Fire & Marine Ins. Co., 254 U.S. 348, 353, 354
(1920). In Dynes v. Hoover, 61 U.S. 65, 66 (1857) as follows:

The following well-settled principles of law cannot be controverted: 'That

when a court has jurisdiction, it has a right to decide every question before

it; and if its decision is merely erroneous, and not irregular and void, it is

binding on every other court until reversed. But if the subject-matter is not

within its jurisdiction, or where it appears, from the conviction itself, that

they have been guilty of an excess, or have decided on matters beyond and

not within their jurisdiction, all is void, and their judgments, or sentences,

are regarded in law as nullities. They constitute no justification; and all

persons concerned in executing such judgments, or sentences, are

trespassers, and liable to an action thereon.’ (Numerous case cites omitted)
D. Reviser’s Notes
1. As to reviser’s notes, It is well settled that the reviser’s notes are authoritative

in interpreting the Code. See United States v. National City Lines, 337 U.S. 78, 81

(1949); Stainback v. Mo Hock Ke Lok Po, 336 U.S. 368 n. 12 (1949); Aberdeen &

Third Amended Complaint—Case: 3:19-cv799

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 78 of 127
Rockfish R. Co. v. Students Challenging Regulatory Agency, 422 US. 289, 309 (1975);
Western Pac. R. Corp. v. Western Pac. R. Co., 345 U.S. 247, 254-255 (1953); Pope v.
Atlantic Coast Line R.Co., 345 U.S. 379, 384 (1953); Tivoli Realty v. Paramount
Pictures, 80 F.Supp. 278, 280 (D. Del. 1950); United States v. Thompson, 319 F.2d 665,
669 (1963) (2™ Cir. 1963); United States ex rel. Almeida, 195 F.2d 815 (3% Cir. 1952);
Adamowski v. Bard, 193 F.2d 578, 581 (3 Cir. 1952); United States ex rel. Auld v.
Warden of New Jersey State Penitentiary, 187 F.2d 615 n. 1 (3" Cir. 1951); Lake v. New
York Life Ins. Co., 218 F.2d 394, 398 (4" Cir. 1955); Government Nat. Mortg. Ass/n v.
Terry, 608 F.2d 614, 618 n. 5 (5" Cir. 1979); Acron Investments, Inc. v. Federal Sav. &
Loan Ins. Corp., 363 F.2d 236, 240 (9" Cir. 1966); Ragsdale v. Price, 185 F.Supp. 263,
265 (M.D. Tenn. 1960); Wham-O-Mfg. Co. v. Paradise Mfg. Co., 327 F.2d 748, 752 (9%
Cir. 1964); Stauffer et al. v. Exley, 184 F.2d 962, 964 (9 Cir. 1950); King v. United
States, 390 F.2d 894, 913 (Ct.Cl. 1968) [28 U.S.C. 2201-02]; Matter of Contest of
General election on Nov. 8, 1977, 264 N.W.2d 401, 405-405 (Sup. Ct. Minn. 1978);
United States v. Klock, 100 F.Supp. 230, 233 (N.D. N.Y. 1951); State ex rel. v.
Shoemaker, 39 N.W.2d 524, 528 (Sup. Ct. S.D. 1949); Glenn v. United States, 129
F.Supp. 914, 917 (S.D. Cal. 1955

E._28 U.S.C, Organization of Court—Chapter 5—1948 Chapter 646—Pubic Law
773; and, 28 U.S.C. § 451 Definitions 1948 Chapter 646—Pubic Law 773

1. This USDC established and derived from the “Territory of Hawaii” (See
Reviser’s Notes for 28 U.S.C. § 132(c)) in 28 U.S.C. § 132(c) evidenced in Attach 13—

28 U.S.C. § 132 unambiguous Statue of the United States that—“[T]he judicial power

Third Amended Complaint—Case: 3:19-cv799

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 79 of 127
of a district court [this USDC] with respect to any action, suit or proceeding may be
exercised by a single judge, who may preside alone and hold a regular or special
session of court at the same time other sessions are held by other judges” flows a
fortiori of an irrevocable estoppel that this USDC is precluded to even have an illusion to
accept or to exercise the “Judicial Power of the United States” arising under Article III
Sections | and 2 under any condition and that is an unassailable fact.

2. As evidenced by the excerpt of Attachment 14—Title 28, United States Code
Congressional Service, New Title 28—and Judicial Procedure Pages 1487-2174, 80"
Congress—2"™Session, Epochal Legislation, West Publishing 1948—pg. i—
“augmented by expert revisers and consultants”—New Title 28, United States Code,
Judiciary and Judicial Procedure With Official Legislative History and Reviser’s Note.
(Attach 14—28 U.S.C. § 451”) on pg. 11), which this Court shall take judicial Notice
thereof, to wit:

The term "court of the United States" includes the Supreme Court of the

United States, courts of appeals, district courts constituted by chapter 5 of

this title, including the district courts of the United States for the districts of

Hawaii and Puerto Rico . . . The terms "district court" and "district court

of the United States" mean the courts constituted by chapter 5 of this
title.

3. The definition in 28 U.S.C. § 451 conflates “district court” with “district
court of the United States” wherein flows a fortiori that all of the Courts listed in
Chapter 5 are authorized and empowered exactly same and of course both a “district
court” and “district court of the United States” are ONLY exercising the “judicial power

of a district court” was found in the unambiguous codified Statute of the United States in

Third Amended Complaint—Case: 3:19-cv799

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 80 of 127
28 U.S.C. § 132(c); and, not the “judicial Power of the United States” arising under

Article Ill Sections 1 and 2.

4, And further, in the excerpt of Attachment 15—Title 28, United States Code
Congressional Service, New Title 28—and Judicial Procedure Pages 1487-2174, 80"
Congress—2"™Session, Epochal Legislation, West Publishing 1948—pg.i—
“augmented by expert revisers and consultants”—New Title 28, United States Code,
Judiciary and Judicial Procedure With Official Legislative History and Reviser’s Note.
(Attach 15—28 U.S.C. Chapter 5”) on pgs. 10-11), we find the Territory of Hawaii at
Section 81, the District of Columbia at Section 88 and Puerto Rico at Section 119.

5. As included in Chapter 5, being “Hawaii,” which was still the Territory of
Hawaii is in reality an Article IV court. In Northern Pipeline Const. Co. v. Marathon
Pipe Line Co., 458 U.S. 50, 64-65 (1982), to wit:

Appellants first rely upon a series of cases in which this Court has upheld
the creation by Congress of non-Art. III "territorial courts." This
exception from the general prescription of Art. III dates from the earliest
days of the Republic, when it was perceived that the Framers intended that
as to certain geographical areas, in which no State operated as sovereign,
Congress was to exercise the general powers of government. For
example, in American Ins. Co. v. Canter, | Pet. 511, 7 L.Ed. 242 (1828),
the Court observed that Art. IV bestowed upon Congress alone a
complete power of government over territories not within the States
that constituted the United States. The Court then acknowledged
Congress' authority to create courts for those territories that were not
in conformity with Art. III. Such courts were "created in virtue of the
general right of sovereignty which exists in the government, or in virtue of
that clause which enables Congress to make all needful rules and
regulations, respecting the territory belonging to the United States.
The jurisdiction with which they are invested ... is conferred by Congress,
in the execution of those general powers which that body possesses over
the territories of the United States. Although admiralty jurisdiction can
be exercised in the states in those Courts, only, which are established in

Third Amended Complaint—Case: 3:19-cv749

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 81 of 127
pursuance of the third article of the Constitution; the same limitation does
not extend to the territories. In legislating for them, Congress exercises
the combined powers of the general, and of a state government." /
Pet., at 546.

The Court followed the same reasoning when it reviewed Congress'
creation of non-Art. III courts in the District of Columbia. It noted that
there was in the District "no division of powers between the general and
state governments. Congress has the entire control over the district
for every purpose of government; and it is reasonable to suppose, that
in organizing a judicial department here, all judicial power necessary
for the purposes of government would be vested in the courts of
justice." Kendall v. United States, 12 Pet. 524, 619, 9 L-Ed. 1181 (1838).
[FN16]

FN16. We recently reaffirmed the principle, expressed in these
early cases, that Art. I, § 8, cl. 17, provides that Congress shall have power
“[t]o exercise exclusive Legislation in_all Cases whatsoever, over” the
District of Columbia. Palmore v. United States, 411 U.S., at 397, 93 S.Ct.,
at 1676. See also Wallace v. Adams, 204 U.S. 415, 423, 27 S.Ct. 363, 365,
51 L.Ed. 547 (1907)(recognizing Congress’ authority to establish legislative
courts to determine questions of tribal membership relevant to property
claims within Indian territory); Jn re Ross, 140 U.S. 453, 11 S.Ct. 897, 35
L.Ed. 581 (1891) (same, respecting consular courts established by
concession from foreign countries). See generally 1 J. Moore, J. Lucas, H.
Fink, D. Weckstein, & J. Wicker, Moore's Federal Practice 46-49, 53-54
(1982). But see Reid v. Covert, 354 U.S. 1, 77 S.Ct. 1222, 1 L.Ed.2d 1148
(1957).

In Williams v. United States, 289 U.S. 553, 565-566 (1933), to wit:

That judicial power apart from that article may be conferred by Congress
upon legislative courts, as well as upon constitutional courts, is plainly
apparent from the opinion of Chief Justice Marshall in American
Insurance Company et al. v. Canter, | Pet. 511, 546, 7 L.Ed. 242, dealing
with the territorial courts. ‘The jurisdiction,’ he said, 'with which they
are invested, is not a part of that judicial power which is defined in the
3d_article of the Constitution, but is conferred by Congress, in the
execution of those general powers which that body possesses over the
territories of the United States.' That is to say (1) that the courts of the
territories (and, of course, other legislative courts) are invested with
judicial power, but (2) that this power is not conferred by the third article
of the Constitution, but by Congress in the execution of other provisions of
that instrument. * * * . 'Thus,’ he says, 'the authority granted to territorial ©

Third Amended Complaint—Case: 3:19-cv/99

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 82 of 127
courts to hear and determine controversies arising in the territories of the

United States is judicial power. But it is not a part of that judicial power
granted by section 1, and defined _by section 2, of article 3 of the

Constitution. Nevertheless, under the constitutional grant to Congress of
power to 'make all needful rules and regulations respecting the territory * *
* belonging to the United States' (article 4, s 3), that body may create
territorial courts not contemplated or authorized by article 3 of the
Constitution, and may confer upon them plenary judicial power, because
the establishment of such courts and the bestowal of such authority
constitute appropriate means by which to exercise the congressional power
to make needful rules respecting the territory belonging to the United
States. * *

6. The Courts of the United States have held from the earlier cases in our
Republic until now the unassailable fact that all courts in the Territories and Possessions
do not exercise the “judicial Power of the United States” arising under Article III
Sections and 2 by are Article IV “legislative courts” under the plenary Power of Congress
as also are the Courts in the District of Columbia are courts of general jurisdiction under
the plenary Power of Congress being different from limited jurisdiction of the “District
Courts of the United States” within the Union of States, being the several States.

7, The Courts of the United States in the District of Columbia are clearly different
that the District Courts of the United States as held in Postum Cereal Co, Inc. v.
California Fig Nut Co.,, 272 U.S. 693, 700 (1927) cited supra, in FN12 in Crowell v.
Crowell, 285 U.S. 22, 50-51 (1932), to wit:

The distinction between the jurisdiction of this court which is confined to

the hearing and decision of cases in the constitutional sense and that of

administrative action and decision, power for which may be conferred upon

courts of the District is shown in the case of Keller v. Potomac Electric
Company, 261 U. S. 428, 440, 442, 443, 43 S. Ct. 445, 67 L. Ed. 731.

There it is pointed out that, while Congress in its constitutional exercise
of exclusive legislation over the District may clothe the courts of the

District, not only with the jurisdiction and powers of the federal courts
Third Amended Complaint—Case: 3:19-cv769

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 83 of 127
in the several states, but also with such authority as a state might

confer on her courts (Prentis v. Atlantic Coast Line Company, 211 U. S.
210, 225, 226, 29 S. Ct. 67, 53 L. Ed. 150), and so may vest courts of the
District with administrative_or legislative functions which are _not

properly judicial, it may not do so with this court, or any federal court
established under article 3 of the Constitution. Of the jurisdiction of this

court, we said, at page 444 of 261 U. S. (43 S. Ct. 449):

 

‘Such legislative or administrative jurisdiction, it is well settled, cannot
be conferred on this court either directly or by appeal. The latest and
fullest authority upon this point is to be found in the opinion of Mr. Justice
Day, speaking for the court in Muskrat v. United States, 219 U. S. 346 (31
S. Ct. 250, 55 L. Ed. 246). The principle there recognized and enforced
on reason and authority is that the jurisdiction of this court and of the
inferior courts of the United States ordained and established by
Congress under and by virtue of the third article of the Constitution is
limited to cases and controversies in such form that the judicial power
is capable of acting on them, and does not extend to an issue of
constitutional law framed by Congress for the purpose of invoking the
advice of this court without real parties or a real case, or to administrative
or legislative issues or controversies.'

See, also, Liberty Warehouse Co. v. Grannis, 273 U. S. 70, 47 S. Ct. 282,
71 L. Ed. -, decided this day.

With this limitation upon our powers, it is not difficult to reach a
conclusion in the present case. We should have had no power to review the
action of the District Court if it had heard the appeal and taken
administrative jurisdiction, and by the same token have now no power
to review its action in refusing such jurisdiction.

8. Clearly this conflating of the courts in territories and possessions with the
courts within the District of Columbia with bona fide Courts of the United States arising
under the Article III Sections 1 and 1 exercising the “judicial Power of the United States,’
which “shall extend to all Cases, in Law and Equity, arising under this Constitution, the
Laws of the United States, and treaties made, or which shall be made, under their

Authority” into “Chapter 5” is totally ultra vires and total FRAUD and a CON.

Third Amended Complaint—Case: 3:19-cv799

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 84 of 127
F. “citizens of the United States” Can Be Tried Before a Non- Article III Section 1
and 2 Judge

1. There is no requirement for Congress to adjudicate any Case or Controversy
arising under a bona fide Article III Court for “citizens of the United States” in “federal
enclaves” and this has application to “Federal Areas” under the Buck Act in the overlay
of the several States for “citizens of the United States;” and, this is affirmed by Supreme
Court of the United States holdings and pronounced in United States v. Jenkins, 734 F.2d
1322, 1325-1326 (9" Cir. 1983), to wit:

The Constitution grants Congress the authority over federal enclaves, by
providing that Congress has the power to exercise exclusive Legislation in
all Cases whatsoever, over [the District of Columbia], and to exercise like
Authority over all Places purchased by the Consent of the Legislature of the
State in which the Same shall be, for Erection of Forts ... and other needful
Buildings.

U.S. Const. art. I, § 8, cl. 17. The Congressional power under clause 17 is
plenary. See Palmore v. United States, 411 U.S. 389, 397, 93 S.Ct. 1670,
1676, 36 L.Ed.2d 342 (1973). When Congress legislates with respect to the
District of Columbia and federal enclaves it acts as a state government
with all the powers of a state government. See id.; Paul v. United States,
371 US. 245, 263, 83 S.Ct. 426, 437, 9 L.Ed.2d 292 (1963).

In Palmore, 411 U.S. 389, 93 S.Ct. 1670, 36 L.Ed.2d 342 (1973), the
Supreme Court considered “whether a defendant charged with a felony
under the District of Columbia Code may be tried by a judge who does
not have protection with respect to tenure and salary under Art. III of
the Constitution.” Jd at 390, 93 S.Ct. at 1672. The Court held that
under clause 17 Congress could provide that such a defendant be tried
before a non-Article II judge. /d. at 390-91, 93 S.Ct. at 1672-73.

Because clause 17 does not distinguish between the District of
Columbia and other federal enclaves, we find Palmore *1326
indistinguishable from the instant case and controlling. See Paul v. United
States, 371 U.S. at 263, 83 S.Ct. at 437 (“The power of Congress over
federal enclaves that come within the scope of Art. I, § 8, cl. 17, is
obviously the same as the power of Congress over the District of
Columbia”). In addition, the reasoning of Palmore is fully applicable here.

Third Amended Complaint—Case: 3:19-cv789

 

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 85 of 127
Under clause 17 Congress acts as a state government with total
legislative, executive and judicial power. Palmore, 411 U.S. at 397, 93
S.Ct. at 1676; see Marathon Pipe Line Co., 102 S.Ct. at 2873-74
(discussing the rationale of Palmore ). The Constitution does not require
that_all federal criminal law_be enforced before Article II]_courts.
Palmore, 411 U-S. at 400, 93 S.Ct. at 1677; see Swain v. Pressley, 430 U.S.
372, 382-83, 97 S.Ct. 1224, 1230-31, 51 L.Ed.2d 411 (1977). Thus, the
requirements of Article III] are consistent with the establishment by
Congress of non-Article III courts to enforce federal criminal laws in
special geographic areas where, pursuant to clause 17, it functions as a
state government. Palmore, 411 U.S. at 407-08, 93 S.Ct. at 1681-82; see
Marathon Pipe Line Co., 102 S.Ct. at 2874 (emphasizing Congress’s
unique power under Art. I, § 8, cl. 17, to legislate in certain geographic
areas).

2. Remember that under the NVRA that the elections are for the unambiguous
statute found in 107 Stat. 77-109 codified in 52 U.S.C. § 20502 (4) “the term “State”
means a State of the United States and the District of Columbia,” wherein this NOT the
Alaska, being one of the several States.

G. Inquisitions versus Adversarial

1. Clearly the alleged Bench Trial in the SOA are merely inquisitions as they do
not guarantee an Independent Judge as in the District of Columbia not even a bona
fide Article III arising under Sections 1 and 2 is required remembering that SOA is
equal to the “District of Columbia” as to the definition of “State” in the NVRA.

2. This essential element of NO constitutional Court in the District of Columbia is
explained in great detail in United States v. Jenkins, 734 F.2d 1322, 1325-1326 (1983),
to wit:

The Constitution grants Congress the authority over federal enclaves, by
providing that Congress has the power

to exercise exclusive Legislation in all Cases whatsoever,

Third Amended Complaint—Case: 3:19-cv799

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 86 of 127
over [the District of Columbia], and to exercise like Authority
over all Places purchased by the Consent of the Legislature of
the State in which the Same shall be, for Erection of Forts ...
and other needful Buildings.

U.S. Const. art. I, § 8, cl. 17. The Congressional power under clause 17 is
plenary. See Palmore v. United States, 411 U.S. 389, 397, 93 S.Ct. 1670,
1676, 36 L.Ed.2d 342 (1973). When Congress legislates with respect to the
District of Columbia and federal enclaves it acts as a state government with
all the powers of a state government. See id.; Paul v. United States, 371
U.S. 245, 263, 83 S.Ct. 426, 437, 9 L.Ed.2d 292 (1963).

In Palmore, 411 US. 389, 93 S.Ct. 1670, 36 L.Ed.2d 342 (1973), the
Supreme Court considered “whether a defendant charged with a felony
under the District of Columbia Code may be tried by a judge who does not
have protection with respect to tenure and salary under Art. III of the
Constitution.” /d. at 390, 93 S.Ct. at 1672. The Court held that under
clause 17 Congress could provide that such a defendant be tried before
a non-Article III judge. /d. at 390-91, 93 S.Ct. at 1672-73.

Because clause 17 does not distinguish between the District of
Columbia and other federal enclaves, we find Palmore indistinguishable
from the instant case and controlling. See Paul v. United States, 371 U.S. at
263, 83 S.Ct. at 437 (“The power of Congress over federal enclaves that
come within the scope of Art. I, § 8, cl. 17, is obviously the same as the
power of Congress over the District of Columbia”). In addition, the
reasoning of Palmore is fully applicable here. Under clause 17 Congress
acts as a state government with total legislative, executive and judicial
power. Palmore, 411 U.S. at 397, 93 S.Ct. at 1676; see Marathon Pipe
Line Co., 102 S.Ct. at 2873-74 (discussing the rationale of Palmore ). The
Constitution does not require that all federal criminal law be enforced
before Article III courts. Palmore, 411 U.S. at 400, 93 S.Ct. at 1677; see
Swain v. Pressley, 430 U.S. 372, 382-83, 97 S.Ct. 1224, 1230-31, 51
L.Ed.2d 411 (1977). Thus, the requirements of Article III are consistent
with the establishment by Congress of non-Article III courts to enforce
federal criminal laws in special geographic areas where, pursuant to
clause 17, it functions as a state government. Palmore, 411 U.S. at 407—
08, 93 S.Ct. at 1681-82; see Marathon Pipe Line Co., 102 S.Ct. at 2874
(emphasizing Congress’s unique power under Art. I, § 8, cl. 17, to legislate
in certain geographic areas).

4. Therein the SOA is in reality an Inquisition as stated In Laskowski v.

Spellingings, 443 F.3d 930, 941 (7" Cir. 2006), wherein the Seventh Circuit distinguishes

Third Amended Complaint—Case: 3:19-cv899

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 87 of 127
the difference between an adversarial system and an inquisitorial system concerning
plaintiff taxpayers with an inquisitor, to wit:

It should not be undertaken in the absence of an actual claim for this form
of relief and full briefing by the parties. See McNeil v. Wisconsin, 501 U.S.
171, 181 n. 2, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991) (““ What makes a
system adversarial rather than inquisitorial is ... the presence of a judge
who does not (as_an inquisitor does) conduct the factual and legal
investigation himself, but instead decides on the basis of facts and
arguments pro and con adduced by the parties.”).

5. In Miller v. Fenton, 374 U.S. 104, 110 (1985) “[T]he court’s analysis has
consistently been animated by the view that “ours is a accusatorial and not an
inquisitorial system. Roberts v. Richmond, 385 U.S. 534, 541 (1961).”

6. In Rogers .v Richmond, 365 U.S. 534, 540-541, to wit:

Our decisions under that Amendment have made clear that convictions
following the admission into evidence of confessions which are
involuntary, i.e., the product of coercion, either physical or psychological,
cannot stand. This is so not because such confessions are unlikely to be
*541 true but because the methods used to extract them offend an
underlying principle in the enforcement of our criminal law: that ours is an
accusatorial and not an inquisitorial system—a system in which the
State must establish guilt by evidence independently and freely secured and
may not by coercion prove its charge against an accused out of his own
mouth. See Chambers v. State of Florida, 309 U.S. 227, 60 S.Ct. 472, 84
L.Ed. 716; Lisenba v. People of State of California, 314 U.S. 219, 236, 62
S.Ct. 280, 289, 86 L.Ed. 166; Rochin v. People of California, 342 U.S. 165,
172—174, 72 S.Ct. 205, 209—210, 96 L.Ed. 183; Spano v. People of State
of New York, 360 U.S. 315, 320—321, 79 S.Ct. 1202, 1205—1206, 3
L.Ed.2d 1265; Blackburn v. State of Alabama, 361 U.S. 199, 206—207, 80
S.Ct. 274, 279—280, 4 L.Ed.2d 242. And see Watts v. State of Indiana, 338
U.S. 49, 54—55, 69 S.Ct. 1347, 1350, 1357, 93 L.Ed. 1801. To be sure,
confessions cruelly extorted may be and have been, to an unascertained
extent, found to be untrustworthy. But the constitutional principle of
excluding confessions that are not voluntary does not rest on this
consideration. Indeed, in many of the cases in which the command of the
Due Process Clause has compelled us to reverse state convictions involving
the use of confessions obtained by impermissible methods, independent

Third Amended Complaint—Case: 3:19-cv809

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 88 of 127
corroborating evidence left little doubt of the truth of what the defendant
had confessed. Despite such verification, confessions were found to be the
product of constitutionally impermissible methods in their inducement.
Since a defendant had been subjected to pressures to which, under our
accusatorial system, an accused should not be subjected, we were
constrained to find that the procedures leading to his conviction had failed
to afford him that due process of law which the Fourteenth Amendment
guarantees.

7. In McNeil v. Wisconsin, 501 U.S. 171, 181 n.2 (1991), to wit:

What makes a system adversarial rather than inquisitorial is not the
presence of counsel, much less the presence of counsel where the defendant
has not requested it; but rather, the presence of a judge who does not (as an
inquisitor does) conduct the factual and legal investigation himself, but
instead decides on the basis of facts and arguments pro and con adduced by
the parties.

8. See also In re United Air Lines, Inc., 438 F.3d 720, 738 (7" Cir. 2006);
Sanchez-Liamas v. Oregon, 548 U.S. 331, 357 (2006); United States v. Loughner,
672 F.3d 731, 773 (9" Cir. 2012), to wit:

As he recognized, “[w]hat makes a system adversarial rather than
inquisitorial is not the presence of counsel ... but rather, the presence of a
judge who does not (as an inquisitor does) conduct the factual and legal
investigation himself, but instead decides on the basis of facts and
arguments pro and con adduced by the parties.” McNeil v. Wisconsin, 501
USS. 171, 181, n. 2, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991). In Loughner's
Harper hearings, the presiding psychiatrist, Dr. Tomelleri, acted as an
inquisitor.

9. In Dietrz v. Blould, 794 F.3d 1093,1102, 1103 (9 Cir. 2015), to wit:

Our system of justice is an adversarial one. “What makes a system
adversarial rather than inquisitorial is not the presence of counsel,” but “the
presence of a judge who does not (as an inquisitor does) conduct the factual
and legal investigation himself, but instead decides on the bases of facts
and arguments pro and con adduced by the parties.” McNeil v. Wisconsin,
501 U.S. 171, 181 n. 2, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991). Consistent
with this principle, our court has never required district court judges
develop—by interrogation of witnesses—the record on which they

Third Amended Complaint—Case: 3:19-cv899

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 89 of 127
render judgments; instead, we require district court judges to make
specific findings based on the evidence that the parties place in the
record.

In United States v. Bendolph, 409 F.3d 155, 172 (3 Cir. 2005), to wit:

Underlying the Scott and Nardi decisions is the rule that generally it is not
appropriate for a court to sua sponte raise non-jurisdictional defenses not
raised by the parties. See Acosta v. Artuz, 221 F.3d 117, 122 (2d Cir.2000)
(“Generally, courts should not raise sua sponte nonjurisdictional defenses
not raised by the parties.”); cf Zelson v. Thomforde, 412 F.2d 56, 58 (3d
Cir.1969) (holding that a court may not raise the defense of lack of
personal jurisdiction—a non-jurisdictional defense because it does not
concern the power of the court to entertain the suit—once the
defendant has waived the issue by appearing). This rule exists because
ours is an adversarial system, which relies on advocacy by trained counsel.
Cf United States v. Burke, 504 U.S. 229, 246, 112 S.Ct. 1867, 119 L.Ed.2d
34 (1992) (Scalia, J., concurring) (“The rule that points of law not argued
will not be considered is more than just a prudential rule of convenience; its
observance, at least in the vast majority of cases, distinguishes our
adversary system of justice from the inquisitorial one.”). In an
adversarial system, it is not for the courts to bring to light the best
arguments for either side; that responsibility is left to the parties
themselves. McNeil v. Wisconsin, 501 U.S. 171, 181 n. 2, 111 S.Ct. 2204,
115 L.Ed.2d 158 (1991) (“What makes a system adversarial rather than
inquisitorial is ... the presence of a judge who does not (as an inquisitor
does) conduct the factual and legal investigation himself, but instead
decides on the basis of facts and arguments pro and con adduced by the
parties.”) (emphasis added). As the Supreme Court has explained, “[t]he
determination of what may be useful to the defense can properly and
effectively be made only by an advocate.” Dennis v. United States, 384
U.S. 855, 875, 86 S.Ct. 1840, 16 L.Ed.2d 973 (1966).

10. In Brown v. United States, 2011 WL 2470732, *2 (E.D. N.C. 2011), to wit:

The IRS's “ ‘summons power should ... be liberally construed in light of the
purposes it serves.” “ Uhrig v. United States, 592 F.Supp. 349, 352 (4th
Cir.1984) (quoting Godwin v. United States, 564 F.Supp. 1209, 1212
(D.Del.1983)). As noted above, the IRS possesses the “power of
inquisition” to investigate possible unpaid tax liabilities, and _ its
inquisitory powers need not be supported by probable cause that
wrongdoing has occurred. Powell, 379 U.S. at 57; see also United States
v. Bisceglia, 420 U.S. 141, 146 (1975) (“The purpose of the [summons]

Third Amended Complaint—Case: 3:19-cv899

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 90 of 127
statutes is not to accuse, but to inquire.”). Although a court will not
enforce a summons that appears to be a groundless fishing expedition
through taxpayer records, the IRS need only convince the court that it
“has a ‘realistic expectation rather than an idle hope that SOAething
may be discovered.’ “ United States v. Richards, 631 F.2d 341, 345 (4th
Cir.1980) (quoting United States v. Harrington, 388 F.2d 520, 524 (2d
Cir.1968)). “This standard generally will be satisfied where the summons
pertains to ‘a legitimate investigation of an ascertainable target.’ “
United States v. O'Shea, 662 F.Supp.2d 535, 541 (S.D.W.Va.2009)
(quoting Tiffany Fine Arts, Inc. v. United States, 469 U.S. 310, 320 (1985)).
“Provided that the four good faith elements are satisfied, no greater
justification is required.” /d.

11. In United States v. Central National Bank, 1980 WL 1515m °7 *(N.D.
Ohio 1980), to wit:

12. The teaching of Powell militates against approval of the Magistrate's
reasoning and result. The taxpayer in Powell, who had previously been
examined by the IRS, challenged a summons directed at tax years as to
which, unless fraud was proved, the statute of limitations had run. The
taxpayer asserted that the IRS should bear the burden of showing a basis
for suspecting fraud as a prerequisite to the enforcement of the summons,
relying on 26 U. S. C. § 7605(b), which precludes “unnecessary
examination or investigations.” The Court firmly rejected this argument
[FN8] and ruled that probable cause need not be shown to obtain
enforcement of a section 7602 summons.

FN8. It has the power of inquisition, if one chooses to call it that, which
is not derived from the judicial function. It is more analogous to the
Grand Jury, which does not depend on a case or controversy for power to
get evidence but can investigate merely on the suspicion that the law is
being violated, or even just because it wants assurance that it is not. [United
States v. Powell] 379 U.S. at 57. This analogy further supports the court's
conclusion that inquiry into the basis for an IRS investigation should not be
allowed as a matter of course. See United States v. Newman, supra, 441 F.
2d at 174-74.

13. In United States v. Newman, 441 F.2d 165, 174 (5" Cir. 1971), to wit:
An important factor back of this approach is of course the fact that if

accusatory proceedings are begun the person concerned ‘will be accorded
all the traditional judicial safeguards at a subsequent adjudicative

Third Amended Complaint—Case: 3:19-cv899

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 91 of 127
to wit:

proceeding * * *.’ [Hannah v. Larche] 363 U.S. at 446 [1980]. And this
applies in the context of an IRS summons situation as Donaldson makes
clear.

14. In United States v. O’Shea, 662 F.supp.2d 535, 539 (S.C. W.Va. 2009),

Furthermore, the IRS possesses the “power of inquisition” to investigate
possible unpaid tax liabilities, and its inquisitory powers need not be
supported by probable cause that wrongdoing has occurred. Powell,
379 USS. at 57, 85 S.Ct. 248; see also United States v. Bisceglia, 420 U.S.
141, 146, 95 S.Ct. 915, 43 L.Ed.2d 88 (1975) (“The purpose of the
[summons] statutes is not to accuse, but to inquire.”). If the Government
meets its burden of demonstrating that the summons was issued in good
faith, “it is entitled to an enforcement order unless the taxpayer can
show that the IRS is attempting to abuse the court’s process.” Conner,
434 F.3d at 680 (quoting United States v. Stuart, 489 U.S. 353, 353, 109
S.Ct. 1183, 103 L.Ed.2d 388 (1989)).

15. United States v. O’Shea, 662 F.Supp.2d 535, 539 (S.D.W.Va. 2009)

“[T]he IRS possesses the “power of inquisition” to investigate possible unpaid

tax liabilities .. . the purpose . . . is not to accuse, but to inquire . . . unless the [I

am a] taxpayer.”

VI. Parties.

A. David Gary Gladden (“Gladden”)

States as evidenced by Attachment 1—Certificate of Political Status, Citizenship and

Allegiance Recorded in Palmer, Alaska Recording District 311 number “2015-

1. Gladden is a “citizen of Alaska” domiciled in Alaska, being one of the several

012507-0” (“A6é—Status”).

U.S.C. § 1101(a)(22)(B)“,or (B) a person who, though not a citizen of the United

2. And further, Gladden is a “National of the United States” as defined in 8

Third Amended Complaint—Case: 3:19-cv899

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 92 of 127
States, owes permanent allegiance to the United States.” Remembering that in (A)
we find—“(A) a citizen of the United States.”

3. And further, he who declares to be a “citizen of the United States” had best
have real evidence as it is a felony as codified in 18 U.S.C. § 911 if you do not have
real evidence.

4, Gladden is not an “individual” as defined in 5 U.S.C. 522a(a)(2) “the term
“individual” means a citizen of the United States or an alien lawfully admitted for
permanent residence.”

5.After “Actual Notice” to REIGH, she has NOT provided one scintilla of
evidence that Gladden is a “citizen of the United States.”

6. Gladden is bringing this Case in the “character of a “citizen of the United
States.” See Attach 11—1938 Cong. Rec.”) Pg. 9. “There are rights which pertain to
a citizen in his character of a citizen of the United States, and are therefore subject to
Federal jurisdiction and power, which grow out of prohibitions in the Constitution of
the United States on State action . . . as expressed in the three new amendments to the

Constitution.”

B. CHRISTINA L. REIGH (“REIGH”)

1. REIGH is a “citizen of the United States.”

2. REIGH is not a “citizen of Alaska” domiciled in Alaska (not a resident of
Alaska) and also a “citizen of the United States.”

3. REIGH is required by the Constitution for the State of Alaska Article IV
Section 4 to be “citizens of the United States and the State” if REIGH is to be a bona

Third Amended Complaint—Case: 3:19-cv869

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 93 of 127
fide Judge of the State of Alaska with an “office” established by the Legislature of the
State of Alaska.”

4. REIGH does not have in the public records any evidence of being in
compliance with Article IV Sections 4 on being a “citizen of the United States and the
State” if REIGH is to actually be a bona fide Judge of the State of Alaska if one is to use
the Constitution for the State of Alaska, but it does not exist.

5. REIGH is required to be appointed by the Governor under Article IV Section
576,

6. REIGH has no evidence of ever being Appointed to any constitutional Public
Office as an public Officer of any of the several States in the public record.

7. REIGH is mandated to have a “Civil Commission” signed by the Governor of

Alaska codified in ©AS 39.05.035—Civil Commission “After each appointment of a

state officer, the governor shall execute a commission, which states that the person to

whom it is issued is appointed and sets out the office to and the term for which the
officer is appointed. The attorney general shall prescribe the form of the commission.”

8. The STATE OF ALASKA does not have any “Civil Commissions” for any
judges or justices (judicial officers) as evidenced by Attachment 16—Letter of no Civil
Commissions for Judicial Officers (“Attach 16—Civil Commission Letter”).

9. A bona fide “Civil Commission” is evidenced by Attachment 17—Civil

Commission (“Attach 17—Civil Commission’’).

 

26 SECTION 5. NOMINATION AND APPOINTMENT. The governor shall fill any vacancy
in an office of supreme court justice or superior court judge by appointing one of two or more
persons nominated by the judicial council.

Third Amended Complaint—Case: 3:19-cv899

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 94 of 127
10. REIGH has refused to produce a “Civil Commission” or to even address the
demand by Gladden for her “Civil Commission” in Case No. 3DI-18-2, Dillingham,
Alaska.

11. REIGH is aware that the Governor issues BOGUS “Appointment Letters”
where the Governor congratulates Judges for “accepting” the appointment (who is
actually doing is appointment is undisclosed) but the Governor is mandated to do the
“Appointment” according to Article ITV Section 5 and ©AS 39.05.035—Civil
Commissions.

12. REIGH has refused to even produce her “Appointment Letter” presumably
that exists from SOA Governor.

13. Gladden has included as a sample of SOA BOGUS Appointment Letters for a
Venessa White (Palmer) and a Fred Torissi (Dillingham — semi-retired I think) is
evidenced by Attachment 18—Appointment Letter for White and Torissi (“Attach
18—Appointment Letters”).

14. Gladden has many, many more of these Bogus “Appointment Letters” for
judicial Officers (sic) in Alaska.

15. Gladden has demanded that REIGH provide the evidence of the public record
of an “Oath of Office as a public Officer” as mandated by Article XII Section 5 to no
avail, to wit:

SECTION 5. OATH OF OFFICE. All public officers, before entering

upon the duties of their offices, shall take and subscribe to the following

oath or affirmation: "I do solemnly swear (or affirm) that I will support

and defend the Constitution of the United States and the Constitution
of the State of Alaska, and that I will faithfully discharge my duties as .

Third Amended Complaint—Case: 3:19-cv899

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 95 of 127
cece eee to the best of my ability." The legislature may prescribe further
oaths or affirmations.

16. Gladden has demanded that REIGH provide to no avail the evidence of the
public record of an “Oath of Office as a public Officer” as mandated by ©AS 39.05.045
Oaths for other employees, to wit:

A public officer or employee of the state, before entering upon the duties
of office, shall take and sign the following oath or affirmation:

“f do solemnly swear (or affirm) that I will support and defend the

Constitution of the United States and the Constitution of the State of

Alaska, and that I will faithfully discharge my duties as .......... to the best of

my ability.”

17. REIGH has not provided any “Oath of Office as a public Officer” to date in
compliance with Article XII Section 5 or ©AS 39.05.045.

18. Gladden is supplying copies of two “judges” (sic) that have an “Oath” being
Attachment 19—Oaths of John Suddock and Fred Torissi. (Attach 19—Oaths”).

19. The Court is to take judicial Notice that neither Suddock or Torissi have
“Oaths” as “public officers” with the forty-one (41) words a mandated that is in quotation
marks to alleviate any deviation and deception, but that did not stop Suddock or Torissi
flows a fortiori that REIGH will have a matching “Oath” if REIGH can be made to
produce it.

20. Both Torissi and Suddock inserted “Constitution of the United States_of
America” instead of “Constitution of the United States.”

21. They are NOT the same thing as it an unassailable fact that the name is only

the “Constitution of the United States.” See the Preamble to the “Constitution of the

Third Amended Complaint—Case: 3:19-cv899

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 96 of 127
United States” and the Oath of Office of the President of the United States.*” This
unassailable FACT can be documented many, many times.

22. Both Torissi and Suddock inserted “for the State of Alaska” instead of
“judicial officer of the State of Alaska” as evidenced in Attach 19—Oaths.

a. “For” means on “Behalf of” or for the “Benefit of” or “Representing” the

“STATE OF ALASKA” (“SOA”)
1. As evidenced by the this excerpt from Blacks Law Dictionary Fourth Edition

1968, Pgs. 772 and 773 the definition of “for” is on “behalf of” or for the “benefit of” or
“representing” the interests of the SOA as evidenced in Attachment 20—Definition of
“For” in Blacks 4" (“Attach 20—Definition of “For””) in Attach 19—Oaths.

2. It is an unassailable FACT that REIGH is using “For” in any Oath or Alaska
Bar Court Administrative District that REIGH is NOT an independent judge.

b. Warning of NOT having “Independent Judges” by Chief Justice Marshall

1. Chief Justice Marshall, in the course of the debates of the Virginia State
Convention of 1829--1830 (pp. 616, 619), used the following strong and frequently
quoted language:

‘The Judicial Department comes home in its effects to every
man's fireside; it passes on his property, his reputation, his life, his all.

 

27 We the People of the United States, in Order to form a more perfect Union, establish Justice,
insure domestic Tranquility, provide for the common defence, promote the general Welfare, and
secure the Blessings of Liberty to ourselves and our Posterity, do ordain and establish this
Constitution for the United States of America: and,

Article II Section 1 Clause 8 “Before he enter on the Execution of his Office, he shall
take the following Oath or Affirmation:--’‘I do solemnly swear (or affirm) that I will faithfully
execute the Office of President of the United States, and will to the best of my Ability, preserve,
protect and defend the Constitution of the United States."

Third Amended Complaint—Case: 3:19-cv909

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 97 of 127
Is it not, to the last degree important, that he should be rendered
perfectly and completely independent, with nothing to influence or
control him but God and his conscience? * * * I have always thought,
from my earliest youth till now, that the greatest scourge an angry
Heaven ever inflicted upon an ungrateful and a sinning people, was an
ignorant, a corrupt, or a dependent Judiciary.’

In a very early period of our history, it was said, in words as true
today as they were then, that 'if they (the people) value _and_ wish to
preserve their Constitution, they ought never to surrender the
independence of their _judges.' O'Donoghue v. United States, 289 U.S.
516, 532 (1933).

c. “Behalf of” meaning

1. The meaning of “Behalf of” is evidenced in the following case, i.e. Concerning
“behalf” as found in Meyers v. State, 105 S.W. 48, 49 (Tex.Civ.App. 1907), to wit:

In the case of State v. Eggerman, 81 Tex. 569, 16 8. W. 1067, the Supreme
Court, in passing upon whether a suit was “in behalf of the state,” adopts
the following definition: “The word ‘behalf? means in the name of, on
account of, benefit, advantage, interest, profit, defense, vindication; and
in any of these senses this is evidently within the meaning of the
Constitution a suit in behalf of the state.”

2. In United States v. Payne, 30 F.2d 960, 961-962 (W.D.Northern Div. Wash.

1929), to wit:

The phrase, ‘except when on behalf of the United States,‘ was
significantly used, and has a restricted application, but has no application
in a proceeding where the United States is a party. It has application to
actions prosecuted or defended by instrumentalities of the United
States, or others, on its behalf. Suit may be brought by one in authority
for the benefit or advantage of the United States, and, so brought, would
be in its behalf. See Georgia v. Brailsford, 2 Dall. 402, (1792); State v.
Eggerman, 81 Tex. 569, 16 S.W. 1067 (1891); Hill County v. Atchison
(Tex.Civ.App.) 49 S.W. 141. For suit when instrumentality was a party,
see United States v. Clallam County (W.D.Wash.) 283 F. 645 (1922)
(affirmed 263 U.S. 341) (1923), which was an action in which an agency
or_instrumentality of the United States defended. See, also, Weeks,
Secretary of War, et al. v. Goltra 7 F.2d 838 (8" Cir. 1925).

Third Amended Complaint—Case: 3:19-cv999

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 98 of 127
There are corporate entities used by the United States as its
instrumentalities and officers who prosecute and defend actions. Such
actions would be on its behalf. The provision, ‘except when on behalf of
the United States,‘ refers not to suits by the United States, but on its
behalf by instrumentalities or officers, the object being not to do the idle
thing of collecting fees for the United States from its instrumentalities or
officers, etc. The law must be construed, if possible, with a consistency to
accomplish its purpose. In re Ayers, 123 U.S. 443, 8 S.Ct. 164, 31 L.Ed.
216 (1887).

C. “State of Alaska,” being one of the several States with “Districts.”

a. “Districts” established the Venue and “Offices” of “judicial Officers.”
1. The “Third District” was established for the Superior Court of the State of

Alaska by the “Legislature of the State of Alaska” as evidenced by Attachment 16—
SLA 1959, ch. 50, § 16.

2. The use of “In the Superior Court of the State of Alaska” and the “Third
District” is evidenced by Attach 21—“In the Superior Court of the State of Alaska”
and “Third District” (“Attach 21—Third District”) consisting of sixteen separate
documents with “In the Superior Court of the State of Alaska” in the “Third
District” of which many, many more example exist in the Archives of the Alaska Court
System in Anchorage.

3. Therein flows a fortiori that Attach—Third District is in accord with Attach
2—SLA 1959 ch. 50, § 16 enacted by the “Legislature of the State of Alaska.”

4. The Court shall take judicial Notice that Notice was given to REIGH on each
Pleading filed by Gladden used “Superior Court of the State of Alaska” and the “Third
District” which RIEGH ignored and refused to Address which is evidenced in the

record, in passim.

Third Amended Complaint—Case: 3:19-cv999

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 99 of 127
b. “STATE OF ALASKA” (“SQA”) Used by REIGH that has NO “Office”
Enacted by the “Legislature of the State of Alaska.”

1..As evidenced by the ORDERS of REIGH in David Gary Gladden v. JAMES
HENRY BINGMAN, SR., 3DI-18-0002CI in Dillingham used exclusively “IN THE
SUPERIOR COURT FOR THE STATE OF ALASKA, THIRD JUDICIAL
DISTRICT AT DILLINGHAM” are as follows:
1. ORDER One of REIGH.
1. Order One is evidenced by Attachment 22—Order of REIGH of 01-22-19
(“Attach 22—Order One.”)
2. ORDER Two of REIGH
1. Order Two is evidenced by Attachment 23—Order of REIGH of 02-16-18
(“Attach 23—Order Two”).
3. ORDER Three of REIGH
1. Order Three is evidenced by Attachment 24—-Order of REIGH of 09-04-18
(“Attach 24—Order Three”).
4. ORDER Four of REIGH
1. Order Four is evidenced by Attachment 25—Order of REIGH of 10-08-18
(“Attach 25—Order Four’).
5. ORDER Five of REIGH
1. Two Orders Five is evidenced by Attachment 26—Two Orders of REIGH of

10-24-18 (“Attach 26—Order Five”).

Third Amended Complaint—Case: 3:19-cv999

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 100 of 127
6. ORDER Six of REIGH
1. Order Six denying Fourth Request to Continue trial by Attachment 27—Denying to
Continue Trial 10-26-19 (“Attach 27—Order Six”).

7. ORDER Seven of REIGH
1. Order—Judgment Seven is evidenced by Attachment 28—Amended

Judgment of REIGH of 02-22-19 (“Attach 28—Order Seven”).

8. ORDER Eight of REIGH

Writ of Assistance - Order Eight is evidenced by Attachment 29—Writ of

Assistance of REIGH of 04-02-19 (“Attach 29—Order Eight”).

9, REIGH is Currently A Member of the Alaska Bar Association
1. REIGH is a current Member of the Alaska Bar Association with Alaska Bar Number

1110074.
2. REIGH was admitted to the Alaska Bar Association on October 12", 2011.

c._ Source of REIGH’s “Third Judicial District” is the Alaska Bar Association

Bylaws, Art. I, Section 6 “CREATED” the “Third Judicial District”, not the
“Legislature of the State of Alaska.”

1. The Alaska Bar Association “created” the “Third Judicial District” as an
“administrative district” as evidenced Attach 1—State Bar Bylaws, Art. I, to wit:

Section 6. Administrative Districts. For the purpose of the
administration of the Act, these Bylaws, the Rules, and the Policies and
Regulations promulgated under them, four administrative districts, based
in part upon the judicial districts existing in 1973, are created as
follows:

(1) The First Judicial District of Alaska;

(2) The Second and Fourth Judicial Districts of Alaska combined;
(3) The Third Judicial District of Alaska; and

(4) Any jurisdiction or geographical area outside the State.

Third Amended Complaint—Case: 3:19-cv949

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 101 of 127
2. And further the definition of “District” by the Alaska Bar Association is
evidenced in the State Bylaws, Art. XIII (5) “District” means an administrative district
of Alaska, as defined in Article I, Section 6 being Attach 3—Definition of “District” by
the Alaska Bar.

3. Is an unassailable FACT that the “Alaska Bar Association” “created” the
“Third Judicial District” as an “Administrative District” and not the “Legislature of
the State of Alaska” or by the Constitution for the State of Alaska.

4. It is an unassailable FACT that REIGH uses exclusively the “Third
Judicial District” in REJGH’s Orders with the seal of the “Third Judicial District”
evidenced by Attachments 22-29 and RIEGH’s signature.

5. It is an unassailable FACT that there is no “Office” created by the
Constitution for the State of Alaska or by the Legislature of the State of Alaska for
the “Third Judicial District” for the “Superior Court of Alaska.”

6. It is an unassailable FACT that there is no “Office” established either de
jure or de facto by Legislature of the State of Alaska or the Constitution for the State
of Alaska for the “Third Judicial District” for the “Superior Court of Alaska.”

7. It is an unassailable FACT that “In the Superior Court for the State of
Alaska” is NOT the same as “IN THE SUPERIOR COURT FOR THE STATE OF
ALASKA flows a fortiori that the Jurisdictional Heading by REIGH is “for” the
Benefit or Representing the SOA.

8. In the “Third Judicial District” there is no “office” created by the

Legislature of the State of Alaska or the Constitution for the State of Alaska the

Third Amended Complaint—Case: 3:19-cv959

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 102 of 127
“Superior Court of Alaska” as that it was “created” by Alaska Bar Association as

evidenced by Attach 1—State Bar Bylaws, Art. I.

9. All of REIGH’s ORDER’s are Void as a matter of law as REIGH has no “Office”
See Memorandum Section III. Jurisdictional Definitions—F. Requirement of an “Office”
Established by the Legislature or the Constitution otherwise there is No “De Jure Officer”

or “De facto Officer,” supra.

d._Venessa_ White (Superior Court Judge — Palmer) signed an Order Stating She
was merely an “Undersigned Jurist” When Pressed to Produce Her “Oath of Office

as a Public Officer and her “Civil Commission”

1. Gladden in Case No. 3DI-12-36CI was pressing a VANESSA H. WHITE,
Superior Court Judge (“WHITE”) to produce her “Oath of Office as a public Officer”
and a “Civil Commission,” wherein WHITE signed an Order on 08-13-12 “IN THE
SUPERIOR COURT FOR THE STATE OF ALASKA, THIRD JUDICIAL
DISTRICT” that she, WHITE, was merely an “undersigned jurist” and that all other
(Oath of Office as a public Officer and Civil Commission) issues were without “merit”
being evidenced by Attachment 30—White Admits Just an “undersigned jurist.”
(“Attach 30—Undersigned Jurist”).

2. REIGH has the same title “Superior Court Judge” therein flows a fortiori that
RIEGH is also just an merely “undersigned jurist.”

3. REIGH and WHITE both use ONLY the administrative district venue of the
Alaska Bar Association of the “Third Judicial District” established by Attach 1—State

Bar Bylaws, Art. I and Attach 3—Definition of “District” by the Alaska Bar.

Third Amended Complaint—Case: 3:19-cv969

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 103 of 127
4. WHITE and REIGH are both without an “Office” established by the
Constitution for the State of Alaska; or, established by the Constitution of the State of
Alaska; or, by the Legislature of the State of Alaska evidenced by Attach 30—
Undersigned Jurist and Attachments 22-29 of REIGH.

5. WHITE is a current member of the Alaska Bar Association with Alaska Bar
Number 8811189.

6. WHITE was admitted to the Alaska Bar Association on November 1*, 1988.

‘

7. WHITE?’s appointment letter that is merely a congratulatory Letter—“I am
pleased you have accepted an appointment to the Palmer Superior Court” and not a Civil
Commission 78 evidenced by Attachment 31—Appointment Letter for WHITE
(“Attach 31—WHITE Appt. Letter’).

8. As All of REIGH’s Orders are void as a Matter of Law as REIGH has no
“Office;” and, as REIGH is neither a de jure Officer or a de facto Officer; and, as
REIGH and WHITE both issue Orders ONLY in the “Third Judicial District” is a
sine qua non that all of WHITE’s are void as a Matter of Law”? as WHITE has no
“Office” like REIGH.

e. All of these Alleged Judges are merely Employees of the SOA

1. Gladden has included an example of these alleged “judges” who are all merely

 

28 Attach 17—Civil Commission.

29 See Memorandum Section III. Jurisdictional Definitions—F. Requirement of an “Office”
Established by the Legislature or the Constitution otherwise there is No “De Jure Officer”
or “De facto Officer,” supra.

Third Amended Complaint—Case: 3:19-cv999

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 104 of 127
employees of the SOA. Amazingly they can get the 41 words of the “Oath” exactly
correct. This is evidenced by Attachment 32—Employee Affidavit of Vanessa H.
White (“Attach 32—-White Employee Affidavit”).

2. These Employee Affidavits are extremely difficult to obtain today but many,
many examples exist that Gladden has access to at the present time wherein here is
another “employee affidavit” evidenced by Attachment 33—Employee Affidavit of
Walter Carpeneti.*°

3. REIGH would not provide a copy of her “Employee Affidavit” to Gladden but
it does exist as required by ©AS § 39.05.045 presumably as mandated as the other
“employees” [judges, justices] have them on file if you can get the SOA to give you a
copy.

f. REIGH has a Rule 5 with Oath and a Rule 64 Filed in the Alaska Bar Association

1. REIGH has filed in the Alaska Bar Association a Rule 5 with Oath and a Rule
64 evidenced by Attach 4—REIGH Rule 5, Oath, Rule 64.

2. Upon examination of Attach 4—REIGH Rule 5, Oath, Rule 64 establishes an
unassailable FACT that RIEGH owes her total Allegiance and Duty ONLY to the Alaska
Bar Association.

3. In Attach 4—REIGH Rule 5, Oath, Rule 64 “Oath” states “I will support the

Constitution of the United States and the Constitution of the State of Alaska” is a

 

30 Walter Carpeneti’s Alaska Bar No. is 7011049 and Carpeneti became a member of the Alaska
Bar Association on November 1%, 1970.

Third Amended Complaint—Case: 3:19-cv989

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 105 of 127
BOGUS worthless Oath as “support” does not rise to “support and defend” or “support
and defend against all enemies foreign and domestic.”

4. In Attach 4—REIGH Rule 5, Oath, Rule 64 “Oath” states to “improve both
the law and the administration of justice” wherein flows a fortiori that only the
Legislature of the State of Alaska enacts the Laws of Alaska and that REIGH if she had

an “Office” is to only interpret and enforce the Laws as written.

g. The Legislature of the State of Alaska is Controlled by the Alaska Bar Rules—
There is NO separation of Three Branches of Government in Alaska

1. As evidenced in the Alaska Bar Rule of Civil Procedure, Rule 93—Legal
effect of Rules—Statutes Superseded *! is evidence of an unassailable fact that the
Legislature of the State of Alaska can enact the appearance of “Laws of Alaska” only
within the sandbox limits of the Alaska Bar Rules without specifically dealing with
SUPERIORITY of the Alaska Bar Rules resulting in a 2/3 vote to overcome the Alaska
Bar Rule.

2. REIGH is aware and uses the Civil Alaska Bar Rules as though are the equal
to “Laws of Alaska.”

3. As evidenced in the Alaska Bar Rule of Criminal Procedure, Rule 52—Legal

effect of Rules—Statutes Superseded* is evidence of an unassailable fact that the

 

31 These rules are promulgated pursuant to constitutional authority granting rule making power to
the supreme court, and to the extent that they are inconsistent with any procedural provisions of
any statute not enacted for the specific purpose of changing a rule, shall supersede such statute to
the extent of such inconsistency.

32 These rules are promulgated pursuant to constitutional authority granting rule making power to
the supreme court, and to the extent that they are inconsistent with any procedural provisions of

Third Amended Complaint—Case: 3:19-cv999

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 106 of 127
Legislature of the State of Alaska can enact the appearance of “Laws of Alaska” only
within the sandbox limits of the Alaska Bar Rules without specifically dealing with

SUPERIORITY of the Alaska Bar Rules resulting in a 2/3 vote to overcome the Alaska

Bar Rule.

4. REIGH is aware and uses the Criminal Alaska Bar Rules as though are the

equal to a “Laws of Alaska.”
5. The Alaska Rules of Court are bogus as they can be “Relaxed” at will as
evidenced in Rule 94 of Civil and in Rule 53 of Criminal.

h. Rules of Court are not the Laws of Alaska.

The Alaska Rules of Court are not Laws of Alaska as pronounced in Bryant v. Travelers
Insurance Co. et at., 288 So.2d 606, 610 (Sup.Ct.Louisana 1974), to wit:

The Court of Appeal and the majority are correct in concluding that past
jurisprudence has held that the rules of the trial courts of this State are not
matters of which appellate courts may take judicial notice. Successions of
Scardino, 215 La. 472, 40 So.2d 923 (1949), and authorities cited; Sciortino v.
Sciortino, 250 La. 727, 198 So.2d 905 (1967); and Trahan v. Petroleum Casualty
Co., 250 La. 949, 200 So.2d 6 (1967). The jurisprudential authority for
refusing to take judicial notice of these court rules is based entirely upon the
cases of Bowman v. Flowers, 2 Mart., N.S., 267 (1824) and Butler v. De Hart, |
Mart., N.S., 184 (1823). Neither case gives a reason for refusing to take judicial
notice of lower court rules which is cogent for present consideration of the issue.

The basis of those cases’ denial of judicial cognizance of rules of lower courts
is simply that rules of court are not law and thus not self-proving.

i. Judge TORRISI Operates and Issuue ORDERS ONLY in the “Third Judicial

District.”

 

any statute not enacted for the specific purpose of changing a rule, shall supersede such statute to
the extent of such inconsistency.

Third Amended Complaint—Case: 3:19-cv-0D

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 107 of 127
1. FRED TORRISI’s (“TORRISI”) appointment letter that is merely a
congratulatory Letter—‘“I am pleased you have accepted an appointment to the
Dillingham Superior Court in the Third Judicial District” and this is not a Civil
Commission *? evidenced by Attachment 34—Appointment Letter for TORRISI
(“Attach 34—TORRISI Appt. Letter”).

2. Take Notice that this Attach 34—TORRISI Appt. Letter has no Letterhead,
is not signed by “Tony Knowles” and this “Appointment” is only for the “Dillingham
Superior Court in the Third Judicial District.”

3. TORRISI files into the public record an““O ATH OF OFFICE”
evidenced by Attachment 35—Oath of Officer for TORRISI (“Attach 35—TORRISI
Oath”).

4. In Attach 35—TORRISI Oath, TORRISI alleged “Oath” is to the
“Constitution of the United States of America” and not the “Constitution of the United
States.”

5. In Attach 35—TORRISI Oath, TORRISI alleged “Oath” is “[A]s a judicial
officer for the State of Alaska” instead of using “of”, .ie. TORRISI is operating for
the benefit of, ie. on “behalf” of the SOA.

6. TORRISI has a Alaska Bar Association Rule 64 filed in the Alaska Bar Association
evidenced by Attachment 36—TORRISI Rule 64 (“Attach—TORRISI Rule 64”).
7. TORRISI has an Alaska Bar Association Rule 5 Oath as evidenced by Attachment

37—TORRISI Rule 5 Oath (“Attach 37—-TORRISI Rule 5 Oath”).

 

33 Attach 17—Civil Commission.
Third Amended Complaint—Case: 3:19-cWOD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 108 of 127
7. TORRISI has signed many Orders and Judgments concerning Gladden in the “Third
Judicial District” as “IN THE SUPERIOR COURT FOR THE STATE OF ALASKA” with
the SEAL of the “TRIAL COURTS” “THIRD JUDICIAL DISTRICT” including “Case No.
3DI-02-20 CI” and “Case No. 3DI-08-53 CI” as evidenced by Attachment 38—Sample of
TORRISI’s Orders and Judgement Under TORRISI’s signature using the Seal of the
“Third Judicial District” (“Attach 38—TORRISI’s Using the “THIRD JUDICIAL
DISTRICT”).

8. As TORRISI operates only the “THIRD JUDICIAL DISTRICT” evidenced by
the sample of Attach 383—TORRISI’s Using the “THIRD JUDICIAL DISTRICT.

9. As All of REIGH’s Orders are void as a Matter of Law as REIGH has no
“Office;” and, as REIGH is neither a de jure Officer or a de facto Officer; and, as
REIGH and TORRISI both issue Orders ONLY in the “Third Judicial District” is a
sine qua non being that all of TORRISI’s Orders and Judgements are void as a Matter
of Law* as TORRISI has no “Office” like RIEGH.

j. Judge PATRICIA DOUGLASS Operates and Issuue ORDERS ONLY in the
“Third Judicial District.”

1. PARRICIA DOUGLASS (“DOUGLASS”) has an Alaska Bar Association Rule 5
filed with the Alaska Bar Association in the “Third Judicial District” Sealed by TORRISI
with the Seal of the “Third Judicial District evidenced by Attachment 39—DOUGLASS
Rule 5 (“Attach 39—-DOUGLASS Rule 5”).

2. DOUGLASS is a member of the Alaska Bar Association with No. 0411066.

 

34 See Memorandum Section III. Jurisdictional Definitions—F. Requirement of an “Office”
Established by the Legislature or the Constitution otherwise there is No “De Jure Officer”
or “De facto Officer,” supra.

Third Amended Complaint—Case: 3:19-cv-GD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 109 of 127
3. DOUGLASS became a member of the Alaska Bar Association on November 1*,
2004.

4, DOUGLASS is listed currently as “retired” after she left Dillingham as a “judge”(sic).

5. DOUGLASS operated only in the “Third Judicial District as evidenced by Attach
39—DOUGLASS Rule 5 and evidenced by Attachment 40—DOUGLASS Order Granting
Summary Judgment in Case No. 3DI-11-118 CI (“Attach 40—DOUGLASS “Third
District”).

6. As All of REIGH’s Orders are void as a Matter of Law as REIGH has no
“Office;” and, as REIGH is neither a de jure Officer or a de facto Officer; and, as
REIGH and DOUGLASS both issue Orders ONLY in the “Third Judicial District”
is a sine qua non being that all of DOUGLASS’s Orders and Judgements are void as a
Matter of Law® as DOUGLASS has no “Office” like RIEGH.

k. Seal of the “Superior Court of the State of Alaska.

1. The establishment original Seal of the State of Alaska by the Legislature of the Staet

of Alaska is evidenced by Attach 2—SLA 1959 ch. 50, § 16 in Section 20, pg. 5 “The seal
of the superior court shall be a vignette of the official flag of Alaska with the words “Seal
of the Superior Court of Alaska,” and the designation of the district thereof, surrounding
the vignette.”

2. A true and correct copy was of the “Seal of the Superior Court of State Alaska”

“Third District” as evidenced in Attachment 41—Summons in Case No. 3AN-98-11676 CI

 

35 See Memorandum Section III. Jurisdictional Definitions—F. Requirement of an “Office”
Established by the Legislature or the Constitution otherwise there is No “De Jure Officer”
or “De facto Officer,” supra.

Third Amended Complaint—Case: 3:19-cv-G9

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 110 of 127
(“Attach 41—Seal of the Superior Court”) that obtained by asking the Clerk of the Court for
the bona fide Seal of the Superior Court of the State of Alaska.

3. The Seal of the Superior Court of the State of Alaska in Attach 2—SLA 1959 ch.
50, § 16 in Section 20, pg. 5 was repealed by 64 SLA 1974 evidenced by Attachment 42—
Repeal of Seal of the Superior Court of the State of Alaska (“Attach 42—Repeal of Seal of
Superior Court”).

4, In Attach 42—Repeal of Seal of Superior Court the “Seal of the Supreme Court of
the State of Alaska” was changed from the Attach 2—-SLA 1959 ch. 50, § 16 in Section 6,
pg. 2 of “The seal of the supreme court shall be a vignette of the official flag of Alaska
with the words “Seal of the Supreme Court of the State of Alaska”, surrounding the
vignette” to “The seal of the supreme court is a vignette of the official flag of the state with the
words “Seal of the Supreme Court of the State of Alaska” surrounding the vignette.”

5. In Attach 42—Repeal of Seal of Superior Court “the supreme court shall
prescribe the seals of court for the superior and district courts” remembering this year is
1974.

6. The “Third Judicial District” “judges” (sic) have been using the “Trial Court Seal”
“Third Judicial District” since at least 1974 evidenced by from TORRISI in Dillingham that

has the appearance of the following:

Third Amended Complaint—Case: 3:19-cv-.0D

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 111 of 127
 

 

 

 

7. Remembering that the Attach 42—Repeal of Seal of Superior Court the Supreme

Court of Alaska was to prescribe the seals for the superior and district court—“the supreme

court shall prescribe the seals of court for the superior and district courts” in 1974 BUT

this was not accomplished until 2016 in Attachment 53—2016—Rule 4 Seals of the Court
and Trial Seal Appears.

a. Attachment 43—2007—Rule 4 Seals of the Court and No Trial Court Seal

b. Attachment 44—2008—Rule 4 Seals of the Court and No Trial Court Seal

°

. Attachment 45—2009—Rule 4 Seals of the Court and No Trial Court Seal

je.

. Attachment 46—2009—Rule 4 Seals of the Court and No Trial Court Seal

oo

. Attachment 47—2010—Rule 4 Seals of the Court and No Trial Court Seal
f. Attachment 48-2011—Rule 4 Seals of the Court and No Trial Court Seal
g. Attachment 49—2012—Rule 4 Seals of the Court and No Trial Court Seal
h. Attachment 50—2013—Rule 4 Seals of the Court and No Trial Court Seal
i. Attachment 51—2014—Rule 4 Seals of the Court and No Trial Court Seal
j. Attachment 52—2015—Rule 4 Seals of the Court and No Trial Court Seal

k. Attachment 53—2016—Rule 4 Seals of the Court and Trial Court Seal

Appears
1. Attachment 54—2017—Rule 4 Seals of the Court and Trial Court Seal

Third Amended Complaint—Case: 3:19-cvGD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 112 of 127
Appears
m. Attachment 55—2018—Rule 4 Seals of the Court and Trial Court Seal

Appears

8. From at least 1974 the Superior Court Judges (sic) in the “Third Judicial District”
have been using the “Trial Court Seal” found in “Rules Governing the Administration of All
Courts, Rule 4. Seals of Court (b) Seal of the Trial Courts” with NO establishment or authority
of this “Trial Court Seal” of the “Third Judicial District” until 2016 evidenced by Attachment
53—2016—Rule 4 Seals of the Court and Trial Seal Appears.

9. It is a been a long established maxim under the English Common Law that the
authority of the Seal of the Court affixed to the Summons is the official notice of the personal
jurisdiction that Court over the person who received the Summons.

10. The “Trial Court Seal” has been used since at least 1974 to 2015 with ZERO
“administrative” or “law” authority—Welcome to the Land of Oz with no Rule of Law.

1. The “judge” and “magistrates” Can Act of “United States Magistrates” in the
“United States” District Courts” under 28 U.S.C. § 132

1. Unassailable fact that the “judges” and “magistrates” have no “Office
established by the Constitution for the State of Alaska; or, by the “The Constitution of
the State of Alaska;” or, the Legislature of the State of Alaska as these “judges” and
“magistrates” can serve “United States Magistrate” in a totally different venue and
capacity under “Rule 31. Additional Duties of Judicial Officers and Employees,” which is
unconstitutional if they had a “Office” exercising the “judicial Power of Alaska, with

Alaska being one of the several States.

Third Amended Complaint—Case: 3:19-cV-09

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 113 of 127
2. According to Rule 31. Additional Duties of Judicial Officers and Employees is

as follows, to wit:

(a) Judicial officers and employees shall, without additional compensation,
perform all functions and render all services for executive departments and
agencies of the state, when required by law or prescribed by the administrative
director.

(b) A judge or magistrate judge may, with the approval of the presiding judge of
the district and the chief justice, serve as a part-time United States Magistrate,

when so designated by a United States District Judge for District of Alaska, A

judge or magistrate judge may retain any compensation paid to him or her by
the United States for such services and shall submit to the administrative director

such reports concerning this additional activity as may be required by the
administrative director. When acting in the — capacity of
a United States Magistrate, the judge or magistrate judge shall be governed in
all respects by the United States law_and instructions from federal officials or

agencies.

(c) Where judicial officers and employees are employed collaterally as provided

in this rule, they shall be held accountable by their superiors in the state judicial

system for the efficient performance of such collateral duties.

(d) Upon approval of the administrative director, a magistrate judge may accept

appointment as a passport agent by the United States Department of State. The

execution fee collected by a magistrate judge or other court employee when

executing a passport application must be deposited in the court revenue account.

Credits

[Amended effective July 15, 1994; October 15, 2014.]

Administrative Rule 31, AK R ADMIN Rule 31

Current with amendments received through April 1, 2019

3. The “judges” and “magistrates” may even keep the compensation from the “United
States” pursuant to Rule 31 when acting as a “United States Magistrate,” which is more
unassailable factual evidence that these judges and magistrates in the “Third Judicial District”

have no “Office” exercising the “judicial Power of Alaska,” with Alaska being one of the several

States.

Third Amended Complaint—Case: 3:19-cv-QD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 114 of 127
m. The “SOA” bonds the “Employee” of the SOA if they steal from the SOA and
This includes all of the “judicial Officers” such as REIGH, TORRISI, WHITE, etc.

1. As found in the “Rule 34. Bonding of all Justices, Judges, Magistrate Judges, and
Judicial Employees” remembering all of the Judges, Justices, and Magistrates all are merely
“Employees’ as they ALL have “Employee Affidavits” if you can get them from the SOA.

2. “Rule 34. Bonding of all Justices, Judges, Magistrate Judges, and Judicial Employees”
is to protect the SOA from any loss due to its employees as evidenced by Rule 34, to wit:

The administrative director shall ensure that the blanket position bond covering
all state employees also covers all justices, judges, magistrate judges and all
employees of the state judicial system. Such bond shall protect the state as to
the honesty and faithful performance of duty of all court system positions covered
and shall extend coverage to protect the state from loss by reason of the illegal act
of any person not an employee of the state judicial system.

Credits
[Amended effective October 15, 2014.]
Administrative Rule 34, AK R ADMIN Rule 34

Current with amendments received through April 1, 2019

n. Constitution for the State of Alaska—Qualifications are Different Between the
Legislature, the Executive Governor and the Judicial

1. The qualifications in the Constitution for the State of Alaska Article II Section 2 is

 

‘“*A member of the legislature shall be a qualified voter who has been a resident of Alaska.”

2. The qualifications in the Constitution for the State of Alaska Article III Section 2
for the Governor is “a qualified voter of the State. He shall have been a resident of Alaska ...
and shall have been a citizen of the United States for at least seven years.”

3. The qualifications in the Constitution for the State of Alaska for judges and

justices in Article IV Section 4 “shall be a citizens of the United States and the State.”

Third Amended Complaint—Case: 3:19-cvG®

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 115 of 127
4. REIGH, TORRISI, WHITE or DOUGLASS have no evidence that they are in facts
“citizens of the United States and the State” in the public record.

5. The different qualification for the Legislature in Article II Section 2; and, the different
qualifications for the Governor in Article III Section 2; and, the different qualifications of the
judges and justices is a sine qua non that Alaska is NOT one of the several States of the

Constitution of the United State, ie the “Union of States.”

o. Jacobs Corrected by T.E. Tomlins in 1811.
1. T.E. Tomlins in 1811 Corrected and Enlarged the English Common Law “The

LAW-DICTIONARY: explaining the Rise, Progress, and the Present State, of the
English Law; Defining and Interpreting The Terms Or Words of Art; and
Comprising Copious Information on the Subjects of LAW, TRADE, AND
GOVERNMENT Originally Compiled by Giles Jacob; Corrected and Greatly
Enlarged, by T.E. Tomlins, of the Inner Temple, Barrister at Law—The first
American from the second London edition” (“English Common Law—Tomlins”)
adapted to the several States in the Union of States.

2. The several States of the Union of States have adopted the English Common
Law with modifications for America as a Rule of Law.

3. As evidenced in excerpt Attachment 55—English Common Law—Tomlins
Definition of Office (Attach 55—English Common Law—Office”), with just a couple
of examples of the GREAT importance of “Office,”, to wit:

[Pg. 2] It is said, that the word officium principally implies a duty, and in

the next place the charge of such duty; and that it is a rule, that where one

man hath to do with the another’s affairs against his will, and without

his leave, that this is an Office, and he who is in it is an officer.

Third Amended Complaint—Case: 3:19-cv-GD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 116 of 127
[Pg, 7] It is laid down in general, that if an officer acts contrary to the
nature and duty of his Office, or if he refused to act at all, that in these
cases the Office is forfeited.

[Pg, 8] As to refusal, he says, that in all cases where an officer is bound

upon request to exercise his Office, if he does not do it upon request, he
forfeits it.”

 

[Pg. 9] All officers are punishable for corruption and oppressive
proceedings, according to the nature of the offence, either by indictment,

attachment, action at the suit of the party injured, loss of their Office.
4, Gladden filed in the ONLY remedy available in the Courts of Alaska

requesting that REIGH “act” as a bona fide “public Officer” in the “Superior Court of
Alaska” in the “Third District” even though RIEGH is merely a Black Robed Alaska
Bar Member with her ONLY allegiance to the Alaska Bar.

5. Gladden gave REIGH “Actual Notice” several times during the CON of the
very first Complaint and subsequent filing in the “alleged” Bench Trial of REIGH’s
“clear absence of all jurisdiction,” but she just proceeded unchanged and did not recuse
herself either.

p. Oath of Office for all Public Officers of the of the several States.

1. Jurisdiction arises under | Stat. 1 (1789) as the very first Statue of the United
States mandates with this unambiguous statue limited to only public Officers of the
“several States” to hold public Office as evidenced by this excerpt being “all executive
and judicial offers of the several States”... “before they proceed to execute their
duties of their respective offices, take the foregoing oath or affirmation” and “shall
cause a record or certificate thereof to be made... or they shall be directed to record

and certify the oath” as evidenced Attachment 56—1 Stat. 1—An Act to regulate the

Third Amended Complaint—Case: 3:19-cV- BD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 117 of 127
Time and manner of administering certain Oath” (“Attach 56—Oaths”), to wit:
And the members of the several State legislatures, and all executive and
judicial officers of the several States, who shall be chosen or appointed
after the said first day of August, shall, before they proceed to execute the
duties of their respective offices, take the foregoing oath or affirmation,
which shall be administered by the person or persons, who by the law of the
State shall be authorized to administer the oath of office; and the person or
persons so administering the oath hereby required to be taken, shall cause a
record or certificate thereof to be made, in the same manner, as, by the
law of the State, he or they shall be directed to record or certify the
oath of office.

VI. The “United States” is also the same as the “United States of America is a
sovereign body politic.”

1. has been extremely patient in his attempt to resolve these Constitutional
violations (an overthrowing of our Republic by the United States and the SOA and the—
“United States of America is a sovereign body politic” as evidenced in public record
being Attachment 57—Palmer Record District 311 “United States of America is a
sovereign body politic.” (“Attach 57—USA Sovereign Body Politic”) and more in the
territorial boundaries of Alaska by the SOA regime but Gladden is filing this instant Case
into the “District Court of the United States” that was not repealed in 1948 court changes,
with the establishment of the United States District Court (“USDC”) but at this point the
“deep state” of the SOA and the “UNITED STATES OF AMERICA” a sovereign body
politic is so entrenched that it will probably not self-correct or expose itself.

2. And further, Gladden has researched the United States Federal Court of Claims
(a bona fide Article I Court that is the entry into the United States Federal Circuit Court
of Appeals being a bona fide Article III Section 1 and 2 Court of the United States),
wherein the United States Federal Circuit Court of Appeals is the ONLY bona fide

Third Amended Complaint—Case: 3:19-cv-DD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 118 of 127
Article III Section 1 and 2 Court that was established in 96 Stat. 25-58 (1982) as
evidenced in Attachment 58—Senate Report 96-304 of August 3, 1979 (“Attach 58—
Sen.Rpt. 96-304”) will be for the “United States” (See Rule 4 United States Federal
Court of Claims Rules—Not the “UNITED STATES OF AMERICA” as used in the
“District Courts of the United States” since the passage of the Seventeenth Amendment
in 1913 and in the new USDCs of 1948 established and codified in 28 U.S.C. § 132 to
present); and further; “The Court of Appeals for the Federal Circuit differs from other
Federal courts of appeals, however in that its jurisdiction is defined in terms of subject
matter rather than geography.” See Attachment 58—Sen.Rpt. 96-304, pgs. 825-845,
especially 832-839 (“Attach 58—Sen.Rpt. 96-304”) .

3. And further the SOA and “UNITED STATES OF AMERICA a sovereign body
politic a/ka/ “United States” has perpetuated a FRAUD upon the “citizens of Alaska”
while using the Social Security Act of 1935 49 Stat. 620-648—“[E]very employer (as
defined in Section 907) shall pay for each calendar year an excise tax, with respect to
having individuals in his employ . . .” (pg. 639). As evidenced in Attachment 59—
Legislative History of Social Security Act of 1935 in 49 Stat. 620-648 in Senate
Report No. 628, May 13, 1935 (“Attach 59—Sen.Rpt. No. 628”), pg. 25 “(1) an
income tax upon employees [retirement], and (2) an excise tax upon employers based
upon wages [26 U.S.C. § 3402 [Subtitle C]] paid.” * * * (pg. 46) “Section 901: an
annual excise tax is imposed on each employer (as defined in sec. 907) on the
privilege of having individuals in his employ.”

4. Then to get the “individuals” being “citizens of the United States” defined in 5

Third Amended Complaint—Case: 3:19-cv-bD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 119 of 127
U.S.C. § 552a(a)(2) to complete a withholding certificate known was “W4” to volunteer
for this CON styled “Election of the employer,” which is found 26 U.S.C. 3402 [chapter
24. Collection of Income tax at Source on Wages] on “wages” in Subtitle C that
precludes any Notice of Deficiencies for Subtitle C and all of Title 26, which is found in
26 U.S.C. § 6211—Definition of Deficiency; and, 26 U.S.C. § 6212—Notice of
Deficiency. Therein to conclusively preclude Title 26 for any and all withholding the
“term” definition “means” is in “withholding agents” that are required to withhold for
any tax is only for Subtitle A evidenced in 26 U.S.C. § 7701(a)(16)—*Withholding
agent.--The term “withholding agent” means any person required to deduct and
withhold any tax under the provisions of section 1441 [Subtitle A—Non Resident
Aliens], section 1442 [Subtitle A—Foreign Corporations], section 1443 [Subtitle A—
Foreign Organizations], or section 1461 [Subtitle A Hold Harmless Clause]. That the
returns are limited to only Subtitle A is found in 26 U.S.C. § 6012—Person required to
make returns of income “(a) General Rule.—Returns with respect to income tax
under subtitle A shall be made by the following:”

5. And further evidence of Returns is only for Subtitle A is found in 26 U.S.C. §
6011—General requirement of return, statement, or list—(e)(3)(C) “(C) Individual
income tax return.--For purposes of this paragraph, the term “individual income tax
return” means any return of the tax imposed by Subtitle A_on individuals, estates, or
trusts.”

6. Then the SOA and “UNITED STATES OF AMERICA” CON couples this

with the Buck Act in 54 Stat. 1059-1061 of 1940, pg. 1060 “The term “income tax”
Third Amended Complaint—Case: 3:19-cv-DD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 120 of 127
means any tax levied on, with respect to, or measured by, net income, gross income, or
gross receipts” coupled with the term definition of “Federal Area means . . . which is
located within the exterior boundaries of any State shall be deemed to be a Federal
Area located within such State.”

7. Then the SOA and “UNITED STATES OF AMERICA” to bypass the holding
of term definition of “income” for “Federal Income Tax” as held in Merchants’ Loan &
Trust Co. v. Smietanka, 255 U.S. 509 (1921) “profit gained through sale or conversion of
capital assets” within the meaning of The Corporation Excise Tax of 1909 (36 Stat. 11,
112) also precluding the Sixteenth Amendment has receded as evidenced in United
States v. City and County of Denver, 573 F.Supp. 686, 687 (D.Col. 1983) “4 U.S.C. §
106(a). As to “income taxes” [not “Federal Income Tax”], the United States,
through the Buck Act, has receded jurisdiction to the states and other local taxing
authorities.” Codification of the Buck Act is found in 4 U.S.C. 104-110 and Consent to
taxation of Federal Employees in 4 U.S.C. § 111, which of course is Howell, Gast and
Berry precluding Gladden .

8. And further evidence of retrocession to the states is found in Annexations of
Military Reservation by Political Subdivisions, 11 Mil. L. Rev. 99, 103 (1961) to wit:

A retrocession statute of major importance was enacted by Congress in
1940. This law, commonly known as the “Buck Act’, retroceded to the
states and to their duly constituted taxing authorities jurisdiction to levy
and collect sales, use, and income taxes within federal areas. The federal
government and its instrumentalities were exempted from the operation of
the Act.

Third Amended Complaint—Case: 3:19-cvw-DD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 121 of 127
9, This retrocession statue is found on “Federal Areas” for “federal
employment” is codified in 5 U.S.C. § 5517—Withholding State Income Taxes (a)
““<tw)ho are residents of the State with which the agreement is made” for “whose

regular place of Federal employment is within the State with which the agreement is

made.”

10. Then in this CON, money collected is donated as a “gift or bequest” to the
United States as evidenced in 31 U.S.C. § 321(d)(2) “For purposes of the Federal
income, estate, and gift taxes, property accepted under paragraph (1) shall be
considered as a gift or bequest to or for the use of the United States.”

11. This Complex CON is being perpetuated upon Gladden by the SOA, the
SOA “judicial officers” and the “UNITED STATES OF AMERICA” by Star
Chamber tactics, which Gladden finds himself entangled within this WEB of
FRAUD and DECEIT using only the “civil rights” of “citizens of the United States”
precluding Gladden s’s “political rights” for “citizens of Alaska” with Alaska being
one of the several States. This overview demonstrates the extremely difficult task to
document the CON by the “UNITED STATES OF AMERICA” in conjunction with the
SOA as a “State of the United States” as found in the NVRA.

FIRST CAUSE OF ACTION

The Plaintiff repleads the facts and allegations contained in the Previous Sections

and all subsections that REIGH did proceed in the Instant Case of David Gary Gladden

Third Amended Complaint—Case: 3:19-cv-bD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 122 of 127
v, JAMES HENRY BINGMAN, SR., 3DI-18-0002CI (“Superior Court of Alaska” “Third
District” Dillingham, Alaska) with a “clear absence of all jurisdiction,”

SECOND CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the First Cause of Actions that
REIGH did preside only in an Alaska Bar Administrative District knows as “Third
Judicial District” instead of the “Third District” established by the Legislature of the
State of Alaska in 1959.

THIRD CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Second Cause of Actions that
REIGH did preside only in an Alaska Bar Administrative Court knows as “IN THE
SUPERIOR COURT FOR THE STATE OF ALASKA” instead of the “Superior Court of
the State of Alaska” established by the Legislature of the State of Alaska in 1959.

FOURTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Third Cause of Actions that
REIGH did preside of an Alaska Bar Administrative Court as merely an “undersigned
jurist.”

FIFTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Fourth Cause of Actions that

REIGH did preside only in an Alaska Bar Administrative Court with No “Oath of Office

as a public Officer” in the public record.

Third Amended Complaint—Case: 3:19-cv-b9

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 123 of 127
SIXTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Fifth Cause of Actions that
REIGH did preside only in an Alaska Bar Administrative Court having never been
appointed by the Governor of Alaska with a bona fide “Civil Commission” as mandated
by both statute of Alaska and the Constitution of Alaska.

SEVENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Sixth Cause of Actions that
REIGH did preside only in an Alaska Bar Administrative Court being “Actual Notice”

more than once by Gladden, ignoring all “Actual Notices.”

EIGHTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Seventh Cause of Actions
that REIGH is not a de jure Officer of any of the several States.

NINTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Eighth Cause of Actions that
REIGH is not a de facto Officer of any of the several States.

TENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Ninth Cause of Actions that
REIGH has no “Office” wherein she is not a de jure Officer or a de facto officer.

ELEVENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Tenth Cause of Actions that
REIGH has no “Office” wherein she is not a de jure Officer or a de facto officer that is

knowingly and intentionally operating in “clear absence of all jurisdiction.”

Third Amended Complaint—Case: 3:19-cv-DD

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 124 of 127
TWELFTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Eleventh Cause of Actions
that REIGH has discriminated against Gladden, being a “citizen of Alaska.”

THIRTEENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Twelfth Cause of Actions
that REIGH with others that have no “Office” claiming to be Superior Court Judges

has discriminated against Gladden.

FOURTEENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Thirteenth Cause of Actions
that REIGH with others that have no “Office” claiming to be Superior Court Judges

has discriminated against Gladden.

FIFTEENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Fourteenth Cause of Actions
that REIGH with others that have no “Office” claiming to be Superior Court Judges
have deprived Gladden of Due Process of Law.

SIXTEENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Fifteenth Cause of Actions
that REIGH with others that have no “Office” claiming to be Superior Court Judges
have taken Property and Land from Gladden by depriving Gladden of Due Process of

Law by Judges and Justices that exercise the judicial Power of one of the several States.

Third Amended Complaint—Case: 3:19-cv-b

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 125 of 127
SEVENTEENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Sixteenth Cause of Actions
that REIGH with others that have no “Office” claiming to be Superior Court Judges
have left Gladden with NO remedy in a bona fide constitutional Court of the one of the

several States.

EIGHTEENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Seventeenth Cause of
Actions that REIGH with others that have no “Office” claiming to be Superior Court
Judges have left Gladden with NO remedy in the SOA being deprived of any “due

process of law.”

NINETEENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Eighteenth Cause of Actions
that REIGH with others that have no “Office” including Superior Court Judges
have denied Gladden elect bona fide public Officers of the State of Alaska using the
NVRA. |

TWENTIETH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Nineteenth Cause of Actions
that REIGH and others have knowingly and intentionally discriminated against
Gladden due to the fact he is a “citizen of Alaska.”

DAMAGES
WHEREFORE, the Plaintiff seeks damages as follows from REIGH for her

proceeding forward against with a “clear absence of all jurisdiction” in Case 3DI-

18-00002CI in Dillingham, Alaska and is neither a de jure Officer or a de facto officer as
Third Amended Complaint—Case: 3:19-cv-D9

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 126 of 127
there is not “office” established by the Legislature of the State of Alaska or the

Constitution for the State of Alaska:
A) Actual damages of $22,404.60 to date minus interest and other fees.

B) General damages in the amount to be determined later; and,

C) Compensatory Damages in the amount to be determined later; and,

D) Special Damages in the form of filing fees, mailing, and process fees; and,
E) Punitive Damages in the sum of two million dollars and to be adjusted by

jury of my peers being “citizens of Alaska” or by a bona fide Article II]
“Judge of the United States” exercising the “judicial Power of the United
Staates” if a Bench Trial for the intentional, willful, and malicious actions
against Gladden in “clearly absence of all jurisdiction” and the damage to
the reputation of Gladden of any future work on Airplanes by REIGH in

concert with others; and,

F) All other just relief as the Court may deem appropriate.

My Hand,

Third Amended Complaint—Case: 3:19-cv29

Case 3:19-cv-00099-SLG Document 10 Filed 05/24/19 Page 127 of 127
